EXHIBIT 10.27

 



EXECUTION VERSION



[jpm.jpg]

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of July 30, 2015

 

among

 

PETROLEUM HEAT AND POWER CO., INC.,

as Borrower

 

 

The Other Loan Parties Party Hereto,

 

The Lenders from Time to Time Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and an LC Issuer

 

BANK OF AMERICA, N.A.,

as Co-Syndication Agent and an LC Issuer

 

and

 

CITIZENS BANK, N.A.,
as Co-Syndication Agent

 

and

 

KEYBANK NATIONAL ASSOCIATION, REGIONS BANK and TD BANK, N.A.,

as Co-Documentation Agents

 

and

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

and

 

CITIZENS BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners

 

 



TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS 2 1.1.   Defined Terms 2 1.2.   Accounting Terms; GAAP 40
    ARTICLE II THE FACILITY 41 2.1.   The Facility 41 2.1.1.   Revolving Loans.
41 2.1.2.   Facility LCs. 42 2.1.3.   Non-Ratable Loans 47 2.1.4.   Protective
Advances, Swingline Loans and Overadvances. 47 2.1.5.   Term Loans. 49
2.2.   Ratable Loans; Risk Participation 50 2.3.   Payment of the Obligations 50
2.4.   Minimum Amount of Each Advance 50 2.5.   Funding Account 50
2.6.   Reliance Upon Authority; No Liability 51 2.7.   Conversion and
Continuation of Outstanding Advances 51 2.8.   Telephonic Notices 51
2.9.   Notification of Advances, Interest Rates and Repayments 52 2.10.   Fees
52 2.11.   Interest Rates 52 2.12.   Eurodollar Advances Post Default; Default
Rates 53 2.13.   Interest Payment Dates; Interest and Fee Basis 53
2.14.   Voluntary Prepayments 53 2.15.   Mandatory Prepayments 54
2.16.   Termination of the Commitments; Increase in Aggregate Revolving
Commitment 56 2.17.   Method of Payment 57 2.18.   Apportionment, Application,
and Reversal of Payments 58 2.19.   Settlement 59 2.20.   Indemnity for Returned
Payments 59 2.21.   Noteless Agreement; Evidence of Indebtedness 60
2.22.   Lending Installations 60 2.23.   Non-Receipt of Funds by the Agent;
Defaulting Lenders 61 2.24.   Limitation of Interest 63 2.25.   Applicable
Mortgage Minimum Amount 64 2.26.   Amortization of Term Loans 64     ARTICLE III
YIELD PROTECTION; TAXES 64 3.1.   Yield Protection 64 3.2.   Changes in Capital
Adequacy Regulations 66 3.3.   Availability of Types of Advances 66
3.4.   Funding Indemnification 67 3.5.   Taxes 67 3.6.   Lender Statements;
Survival of Indemnity 70 3.7.   Replacement of Lender 70

 

ii

 



ARTICLE IV CONDITIONS PRECEDENT 71 4.1.   Effectiveness 71 4.2.   Each Credit
Extension 73     ARTICLE V REPRESENTATIONS AND WARRANTIES 74 5.1.   Existence
and Standing 74 5.2.   Authorization and Validity 74 5.3.   No Conflict;
Government Consent 74 5.4.   Security Interest in Collateral 75 5.5.   Financial
Statements 75 5.6.   Material Adverse Change 75 5.7.   Taxes 76
5.8.   Litigation and Contingent Obligations 76 5.9.   Capitalization and
Subsidiaries 76 5.10.   ERISA 76 5.11.   Accuracy of Information 76
5.12.   Names; Prior Transactions 76 5.13.   Regulation U 77 5.14.   Material
Agreements 77 5.15.   Compliance With Laws 77 5.16.   Ownership of Properties 77
5.17.   Plan Assets; Prohibited Transactions 77 5.18.   Environmental Matters 77
5.19.   Investment and Holding Company Status 79 5.20.   Bank Accounts 79
5.21.   Indebtedness 79 5.22.   Affiliate Transactions 79 5.23.   Real Property;
Leases 79 5.24.   Intellectual Property Rights 79 5.25.   Insurance 80
5.26.   Solvency 80 5.27.   Subordinated Indebtedness 80 5.28.   Post-Retirement
Benefits 81 5.29.   Common Enterprise 81 5.30.   Reportable Transaction 81
5.31.   Labor Disputes 81 5.32.   Fixed Price Supply Contracts 81
5.33.   Trading and Inventory Policies 81 5.34.   Use of Proceeds 82     ARTICLE
VI COVENANTS 82 6.1.   Financial and Collateral Reporting 82 6.2.   Use of
Proceeds 86 6.3.   Notices 86 6.4.   Conduct of Business 88 6.5.   Taxes 88
6.6.   Payment of Indebtedness and Other Liabilities 88 6.7.   Insurance;
Weather Hedging 89 6.8.   Compliance with Laws 91 6.9.   Maintenance of
Properties and Intellectual Property Rights 91 6.10.   Inspection 91

 

iii

 



6.11.   Appraisals 92 6.12.   Communications with Accountants 92
6.13.   Post-Closing Obligations with respect to Real Property; Mortgage
Amendments, Collateral Access Agreements, etc. 92 6.14.   Deposit Account
Control Agreements 93 6.15.   Additional Collateral; Further Assurances 94
6.16.   Dividends 94 6.17.   Indebtedness 95 6.18.   Merger 97 6.19.   Sale of
Assets 97 6.20.   Investments and Acquisitions 98 6.21.   Liens 99
6.22.   Change of Name or Location; Change of Fiscal Year 100 6.23.   Affiliate
Transactions 101 6.24.   Amendments to Agreements 101 6.25.   Prepayment of
Indebtedness; Subordinated Indebtedness 101 6.26.   Financial Contracts 102
6.27.   Capital Expenditures 102 6.28.   Financial Covenants 102
6.29.   Depository Banks 103 6.30.   Real Property Purchases 103 6.31.   Sale of
Accounts 103 6.32.   Parent 103 6.33.   Fixed Price Supply Contracts; Certain
Policies 103     ARTICLE VII DEFAULTS 104     ARTICLE VIII REMEDIES; WAIVERS AND
AMENDMENTS 106 8.1.   Remedies. 106 8.2.   Waivers by Loan Parties 108
8.3.   Amendments 108 8.4.   Preservation of Rights 110     ARTICLE IX GENERAL
PROVISIONS 111 9.1.   Survival of Representations 111 9.2.   Governmental
Regulation 111 9.3.   Headings 111 9.4.   Entire Agreement 111 9.5.   Several
Obligations; Benefits of this Agreement 111 9.6.   Expenses; Indemnification 111
9.7.   Numbers of Documents 113 9.8.   Accounting 113 9.9.   Severability of
Provisions 113 9.10.   Nonliability of Lenders 113 9.11.   Confidentiality 114
9.12.   Nonreliance 114 9.13.   Disclosure 114 9.14.   USA PATRIOT ACT 114    
ARTICLE X THE AGENT 115 10.1.   Appointment; Nature of Relationship 115

 

iv

 



10.2.   Powers 115 10.3.   General Immunity 115 10.4.   No Responsibility for
Credit Extensions, Recitals, etc 115 10.5.   Action on Instructions of the
Lenders 116 10.6.   Employment of Agents and Counsel 116 10.7.   Reliance on
Documents; Counsel 116 10.8.   Agent’s Reimbursement and Indemnification 116
10.9.   Notice of Default 117 10.10.   Rights as a Lender 117 10.11.   Lender
Credit Decision 117 10.12.   Successor Agent 118 10.13.   Delegation to
Affiliates 118 10.14.   Execution of Loan Documents 118 10.15.   Collateral
Matters. 119 10.16.   Co-Agents, Co-Syndication Agents, Co-Documentation Agents,
etc. 121     ARTICLE XI SETOFF; RATABLE PAYMENTS 121 11.1.   Setoff 121
11.2.   Ratable Payments 121     ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS 121 12.1.   Successors and Assigns 121 12.2.   Participations 122
12.3.   Assignments 123 12.4.   Dissemination of Information 125 12.5.   Tax
Treatment 125 12.6.   Assignment by LC Issuer 125     ARTICLE XIII NOTICES 125
13.1.   Notices; Effectiveness; Electronic Communications 125 13.2.   Change of
Address, Etc 127     ARTICLE XIV COUNTERPARTS 127     ARTICLE XV GUARANTY 127
15.1.   Guaranty 127 15.2.   Guaranty of Payment 127 15.3.   No Discharge or
Diminishment of Guaranty 127 15.4.   Defenses Waived 129 15.5.   Rights of
Subrogation 129 15.6.   Reinstatement; Stay of Acceleration 129
15.7.   Information 129 15.8.   Taxes 130 15.9.   Severability 130
15.10.   Contribution 130 15.11.   Lending Installations 131 15.12.   Liability
Cumulative 131 15.14.   Keepwell 131

 

v

 



ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 132
16.1.   CHOICE OF LAW 132 16.2.   CONSENT TO JURISDICTION 132 16.3.   WAIVER OF
JURY TRIAL 132     ARTICLE XVII THE BORROWER REPRESENTATIVE 132
17.1.   Appointment; Nature of Relationship 132 17.2.   Powers 133
17.3.   Employment of Agents 133 17.4.   Notices 133 17.5.   Successor Borrower
Representative 133 17.6.   Execution of Loan Documents; Borrowing Base
Certificate 133 17.7.   Reporting 133     ARTICLE XVIII 134     Effect of
Amendment and Restatement of Existing Credit Agreement 134

 

EXHIBITS:

 

EXHIBIT A FORM OF BORROWING NOTICE

EXHIBIT B FORM OF CONVERSION/CONTINUATION NOTICE

EXHIBIT C NOTE

EXHIBIT D FORM OF OPINION

EXHIBIT E COMPLIANCE CERTIFICATE

EXHIBIT F JOINDER AGREEMENT

EXHIBIT G ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT H BORROWING BASE CERTIFICATE

 

 

 

 

SCHEDULES:

 

SCHEDULE I COMMITMENTS

SCHEDULE 1.1 ELIGIBLE CARRIERS

SCHEDULE 5.8 LITIGATION AND CONTINGENT OBLIGATIONS

SCHEDULE 5.9 CAPITALIZATION AND SUBSIDIARIES

SCHEDULE 5.12 NAMES; PRIOR TRANSACTIONS

SCHEDULE 5.14 MATERIAL AGREEMENTS

SCHEDULE 5.16 OWNERSHIP OF PROPERTIES

SCHEDULE 5.18 ENVIRONMENTAL MATTERS

SCHEDULE 5.21 INDEBTEDNESS

SCHEDULE 5.22 AFFILIATE TRANSACTIONS

SCHEDULE 5.23 REAL PROPERTY; LEASES

SCHEDULE 5.24 INTELLECTUAL PROPERTY RIGHTS

SCHEDULE 5.25 INSURANCE

vi

 



SCHEDULE 5.31 LABOR MATTERS

SCHEDULE 5.32 FIXED PRICE SUPPLY CONTRACTS

SCHEDULE 6.20 OTHER INVESTMENTS

SCHEDULE 6.21 LIENS

 

 

 

 

 

 

 

 

vii

 



THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Third Amended and Restated Credit Agreement, dated as of July 30, 2015, is
among Petroleum Heat and Power Co., Inc., a Minnesota corporation (“Petro” or
the “Borrower”), the other Loan Parties, the Lenders from time to time party
hereto, JPMorgan Chase Bank, N.A., a national banking association, as an LC
Issuer and as the Agent, Bank of America, N.A., as co-syndication agent and as
an LC Issuer (“Bank of America”), Citizens Bank, N.A., as co-syndication agent
(together with Bank of America, the “Co-Syndication Agents”) and KeyBank
National Association, Regions Banks and TD Bank, N.A., as co-documentation
agents (each, a “Co-Documentation Agent” and collectively, the ”Co-Documentation
Agents”).

 

RECITALS

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of January 14, 2014 (as amended prior to the date hereof, the “Existing
Credit Agreement”), among Petro, the lenders party thereto (the “Existing
Lenders”), the other Loan Parties, JPMorgan Chase Bank, N.A., a national banking
association, as an issuer of certain letters of credit and as the administrative
agent, Bank of America, N.A. as an issuer of certain letters of credit and
co-syndication agent, RBS Citizens, N.A., as co-syndication agent and Key Bank
National Association, Regions Bank, Wells Fargo Capital Finance, LLC and BMO
Harris Bank as co-documentation agents, the Existing Lenders made available to
the Borrower loans and other extensions of credit in an aggregate amount not to
exceed $450,000,000;

 

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in order to provide for, among other things, (i) an
additional 5-year term loan facility in an aggregate amount not to exceed
$100,000,000, which extensions of credit will be used by the Borrower for the
purposes set forth in Section 6.2 and (ii) extend the Facility Termination Date
and reduce the Applicable Margin with respect to the Revolving Loans outstanding
under the Existing Credit Agreement;

 

WHEREAS, the Obligations of the Borrower under the Loan Documents to the Agent
and the Lenders will continue to be guaranteed by the Guarantors as set forth in
the Guaranty; and

 

WHEREAS, the Borrower and the other Loan Parties will continue to secure all of
their Obligations under the Loan Documents pursuant to the security interests in
and liens upon the Collateral as set forth in the Collateral Documents;

 

NOW THEREFORE, in consideration of these premises and the terms and conditions
set forth in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree that
the Existing Credit Agreement is hereby amended and restated as of the Effective
Date to read in its entirety as follows:

 

1

 



ARTICLE I

DEFINITIONS

 

1.1.            Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

 

“2010 Parent Indenture” means the Indenture, among the Parent, Star Gas Finance
Company and Union Bank, N.A., as trustee, dated as of November 16, 2010, as
amended, supplemented or otherwise modified from time to time.

 

“2010 Parent Notes” means the 8.875% Senior Notes due 2017 issued pursuant to
the 2010 Parent Indenture.

 

“Account” shall have the meaning given to such term in the Security Agreement.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Effective Date, by which any Loan Party (a) acquires any
going business or all or substantially all of the assets of any Person, whether
through purchase of assets, merger or otherwise or (b) directly or indirectly
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Capital Stock of a
Person which has ordinary voting power for the election of directors or other
similar management personnel of a Person (other than Capital Stock having such
power only by reason of the happening of a contingency) or a majority of the
outstanding Capital Stock of a Person.

 

“Advance” means a borrowing hereunder, (a) made by some or all of the Lenders on
the same Borrowing Date, or (b) converted or continued by the Lenders on the
same date of conversion or continuation, and consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term Advance shall include
Revolving Loans, Term Loans, Non-Ratable Loans, Swingline Loans, Overadvances
and Protective Advances unless otherwise expressly provided.

 

“Affected Lender” is defined in Section 3.7.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of the voting Capital Stock of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of Capital Stock, by contract or otherwise.

 

“Agent” means Chase in its capacity as contractual representative of the Lenders
pursuant to Article X, and not in its individual capacity as a Lender, and any
successor Agent appointed pursuant to Article X.

 

2

 



“Aggregate Commitment” means, at any time, the aggregate of the Revolving
Commitment and Term Commitment (or, if the Term Commitment has been terminated,
the Term Credit Exposure) of all the Lenders.

 

“Aggregate Credit Exposure” means, at any time, the aggregate of the Revolving
Credit Exposure and Term Credit Exposure of all the Lenders.

 

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Lenders, as reduced from time to time pursuant to the
terms hereof, which Aggregate Revolving Commitment shall be in the amount of
$450,000,000; provided that, for all purposes of this Agreement (other than the
definition of Available Revolving Commitment) (i) the Aggregate Revolving
Commitment shall be deemed to be the Non-Seasonal Availability Amount for each
day other than any day during a Seasonal Availability Period and (ii) during a
Seasonal Availability Period the Aggregate Revolving Commitment shall be equal
to $300,000,000 plus the aggregate amount of increases in the Aggregate
Revolving Commitment requested by the Borrower during such Seasonal Availability
Period subject to the limitations on such requests described in the proviso of
the definition of “Seasonal Availability Notice” (it being understood that the
Aggregate Revolving Commitment shall not exceed $450,000,000 (or if the
Aggregate Revolving Commitment is increased pursuant to Section 2.16 hereof,
$550,000,000) at any time).

 

“Aggregate Revolving Credit Exposure” means, at any time, the aggregate of the
Revolving Credit Exposure.

 

“Aggregate Term Commitment” means the aggregate of the Term Commitments of all
of the Lenders, as reduced from time to time pursuant to the terms hereof, which
Aggregate Term Commitment shall be in the amount of $100,000,000.

 

“Aggregate Term Credit Exposure” means, at any time, the aggregate of the Term
Credit Exposure.

 

“Agreement” means this Third Amended and Restated Credit Agreement, as it may be
amended or modified and in effect from time to time.

 

“Alternate Base Rate” or “ABR” means, for any day, a rate of interest per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (c) the
Eurodollar Rate (excluding the Applicable Margin) for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Rate,
respectively.

 

“Applicable Fee Rate” means 0.30% per annum; provided that the Applicable Fee
Rate on the amount by which the Aggregate Revolving Commitment exceeds the
Non-Seasonal Availability Amount shall be, solely with respect to each day other
than any day during a Seasonal Availability Period, 0.20% per annum.

 

3

 



“Applicable Margin” means, (A) with respect to Revolving Loans, (i) with respect
to Floating Rate Advances, 0.50% per annum and (ii) with respect to Eurodollar
Advances, 1.50% per annum and (B) with respect to Term Loans, (i) with respect
to Floating Rate Advances, 2.00% per annum and (ii) with respect to Eurodollar
Advances, 3.00% per annum; provided that from and after the date of delivery by
the Borrower of the financial statements described in Section 6.1(b) for the
Fiscal Quarter ending as of September 30, 2015 and thereafter, the Applicable
Margin will be determined as of the end of each Fiscal Quarter of the Borrower
based upon the Applicable Margin Availability for such Fiscal Quarter as set
forth in the pricing grid below:

 

Applicable Margin Availability Revolving Loan Eurodollar Advances Revolving Loan
Floating Rate Advances Term Loan Eurodollar Advances Term Loan Floating Rate
Advances > $150,000,000 1.50% 0.50% 3.00% 2.00% > $75,000,000 but < 150,000,000
1.75% 0.75% 3.25% 2.25% < $75,000,000 2.00% 1.00% 3.50% 2.50%

 

 

Changes in the Applicable Margin resulting from changes in Applicable Margin
Availability shall become effective on the first day of the next succeeding
quarter and shall remain in effect until the next change to be effected pursuant
to this paragraph. In the event that the Borrower shall fail to deliver the
Borrowing Base Certificate with respect to any fiscal quarter, the Applicable
Margin shall, from the date such Borrowing Base Certificate was required to be
delivered until the date on which it is delivered, be determined by reference to
the lowest Applicable Margin Availability in the foregoing grid.

 

“Applicable Margin Availability” means, at any date, (a) the sum of the
Availability (which shall be deemed to include Suppressed Availability for the
purpose of calculating Availability pursuant to this definition) on the last day
of each of the twelve preceding Fiscal Months (or if fewer than twelve Fiscal
Months have elapsed since the Effective Date, the number of Fiscal Months that
have actually elapsed since the Effective Date) ending on such date divided by
(b) twelve (or such lesser number of Fiscal Months that have actually elapsed
since the Effective Date).

 

"Applicable Mortgages" means any Mortgage with respect to which mortgage
recording taxes, documentary stamp taxes, intangible taxes and other similar
taxes are payable in connection with each Credit Extension (assuming that no
Credit Extensions were then outstanding).

 

"Applicable Mortgage Minimum Amount" means, at any time, the sum of the limits
on the maximum amount of the Obligations secured under all Applicable Mortgages
at such time.

 

4

 



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means (i) J.P. Morgan Securities LLC and its successors, (ii)
Merrill Lynch, Pierce, Fenner & Smith Incorporated and its successors and (iii)
Citizens Bank, N.A., each in their capacity as Joint Lead Arrangers and Joint
Book Runners.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment Agreement” is defined in Section 12.3(a).

 

“Authorized Officer” means any of the chief executive officer, chief financial
officer, vice president, controller or treasurer of a Loan Party, acting singly.

 

“Availability” means, at any time, an amount equal to (x) the lesser of (a) the
Aggregate Revolving Commitment and (b) the Borrowing Base minus (y) the
Aggregate Revolving Credit Exposure; provided that the Aggregate Revolving
Credit Exposure shall not exceed, until the 2010 Parent Notes are discharged or
defeased in accordance with Section 8.1 of the 2010 Parent Indenture, the amount
permitted under and calculated in accordance with the definition of “Borrowing
Base” in the 2010 Parent Indenture.

 

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment then in effect minus the Aggregate Revolving Credit Exposure at such
time.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).  

 

“Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.) as
amended, reformed, or otherwise modified from time to time, and any rule or
regulation issued thereunder.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrower Representative” means PHI, in its capacity as contractual
representative of the Borrower pursuant to Article XVII.

 

“Borrowing Base” means, at any time, the sum, without duplication, of:

 

5

 



(a) (i) for the months of May through November in each Fiscal Year, 85% of
Eligible Accounts Receivable or (ii) for the months of December through April in
each Fiscal Year subject to trailing dilution of not more than 3%, 90% of
Eligible Accounts Receivable, plus

 

(b) (i) for the months of May through November in each Fiscal Year, 80% of
Eligible Heating Oil and Other Fuel Inventory or (ii) for the months of December
through April in each Fiscal Year, 85% of Eligible Heating Oil and Other Fuel
Inventory, plus

 

(c) the lesser of (i) $7,500,000 and (ii) 40% of Eligible Other Inventory, plus

 

(d) the lesser of

 

(i) $100,000,000 and

 

(ii) the sum of

 

(A) 75% of the Mortgage Value of Eligible Real Property, which amount shall be
reduced by estimated environmental liabilities determined by the Agent in its
Permitted Discretion on a property-by-property basis (it being understood that
the value calculated in this clause (A) for any individual property shall never
be less than zero),

 

(B) 75% of the Net Orderly Liquidation Value of Eligible Vehicles,

 

(C) 75% of the Net Orderly Liquidation Value of Eligible Machinery and
Equipment, and

 

(D) the sum of (i) 50% of the aggregate of the Customer Lists Value less (ii)
the aggregate principal amount of outstanding Term Loans; provided that this
clause (D) shall not be less than zero,

 

plus

 

(e) 100% of cash and Cash Equivalent Investments held in deposit accounts
located at, and subject to control agreements in favor of, the Agent, minus

 

(f) Reserves;

 

provided that (I) the amount described in clause (d)(i) above shall be
automatically reduced on a dollar-for-dollar basis by the Borrowing Base
Reduction Amount, (II) Customer Lists shall be reappraised on an annual basis in
accordance with Section 6.11 and (III) except for (x) assets acquired in a
Permitted Acquisition consummated pursuant to Sections 2.15(b)(ii) or (d), (y)
Inventory and (z) Accounts, any assets acquired in connection with any Permitted
Acquisition shall not be included in the determination of the Borrowing Base.
The Borrowing Base shall be determined based on the most recent Borrowing Base
Certificate delivered by the Borrower.

 

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of the Borrower Representative, in the form of Exhibit H or another form
which is acceptable to the Agent in its Permitted Discretion. Each Borrowing
Base Certificate shall set forth, among other things, a calculation of (a) the
Borrowing Base and (b) the “Borrowing Base” as defined in the 2010 Parent
Indenture.

 

6

 



“Borrowing Base Reduction Amount” means an amount equal to the sum of (a) all
Net Cash Proceeds of asset dispositions received by any Loan Party plus (b) all
insurance or condemnation proceeds received by any Loan Party; provided that (x)
such Net Cash Proceeds or insurance or condemnation proceeds shall be
disregarded in determining the Borrowing Base Reduction Amount to the extent
they are deposited in a deposit account located at, and subject to control
agreements in favor of, the Agent pursuant to Section 2.15(b) or (d), as
applicable, (y) such Net Cash Proceeds or insurance or condemnation proceeds
shall be disregarded in determining the Borrowing Base Reduction Amount to the
extent that within twelve months of the receipt thereof they are reinvested
pursuant to Section 2.15(b) or (d), as applicable, in replacement assets of like
value (as determined in a manner satisfactory to the Agent in its Permitted
Discretion), and (z) in determining the Borrowing Base Reduction Amount, the
amount allocated to any asset that is disposed of or that is the subject of any
insurance or condemnation proceeds so received shall be equal to the amount
originally allocated to such asset for purposes of determining the Borrowing
Base (as determined by the Agent in its Permitted Discretion).

 

“Borrowing Date” means a date on which an Advance or a Loan is made hereunder.

 

“Borrowing Notice” is defined in Section 2.1.1(b).

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in U.S. dollars are
carried on in the London interbank market and (b) for all other purposes, a day
(other than a Saturday or Sunday) on which banks generally are open in Chicago
for the conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

 

“Capital Expenditures” means, for any period, without duplication, any
expenditure or commitment to expend money for any purchase or other acquisition
of any asset (other than pursuant to an Acquisition) which would be classified
as a fixed or capital asset on a consolidated balance sheet of the Parent and
its Subsidiaries prepared in accordance with GAAP.

 

“Capital Stock” means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (howsoever designated) issued by any Person.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

7

 



“Capitalized Lease Obligations” of a Person means the aggregate amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

 

“Carry Over Amount” is defined in Section 6.27.

 

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the U.S., (b) commercial paper rated A-1 or better by S&P or P-1
or better by Moody’s, (c) demand deposit accounts maintained in the ordinary
course of business with any domestic office of any commercial bank organized
under the laws of the U.S. or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000, and (d)
certificates of deposit issued by and time deposits with any domestic office of
any commercial bank organized under the laws of the U.S. or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; provided that, in each case, the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.

 

“Change” is defined in Section 3.2.

 

“Change in Control” means the occurrence of any of the following events: (i) the
partners or shareholders, as the case may be, of the Borrower shall approve any
plan or proposal for the liquidation or dissolution of the Borrower; (ii) the
General Partner shall cease for any reason to be the sole general partner of the
Parent; (iii) the Parent ceases for any reason to beneficially own, directly or
indirectly, 100% of all classes of Capital Stock of the Borrower; (iv) the
Kestrel Group collectively shall cease for any reason to beneficially own
Capital Stock having the voting power to elect all of the directors or other
governing board of the General Partner; or (v) a “Change of Control” (or any
other defined term having a similar purpose) as defined in the 2010 Parent
Indenture shall occur.

 

“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

 

“Co-Syndication Agents” has the meaning specified in the recitals hereto.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

 

“Collateral” means any and all Property covered by the Collateral Documents and
any and all other Property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Agent, on behalf of itself and the Lenders, to secure the
Secured Obligations.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Agent, between the Agent and
any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of any Loan
Party for any real Property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

 

8

 



“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

 

“Collateral Shortfall Amount” is defined in Section 2.1.2(l).

 

“Commitment” means, for each Lender, its Revolving Commitment and its Term
Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commodity Hedging Agreement” means any agreement or arrangement designed solely
to protect any Loan Party against fluctuations in the price of petroleum
derivative products with respect to quantities of such products that such Loan
Party reasonably expects to purchase from suppliers, sell to their customers or
need for their inventory during the period covered by such agreement or
arrangement.

 

“Commodities Inventory” means all inventory consisting of petroleum derivative
products of, and held for sale by, the Loan Parties.

 

“Compliance Certificate” is defined in Section 6.1(e).

 

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Parent and its Subsidiaries calculated on a
consolidated basis for such period.

 

“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (a) Consolidated Interest
Expense, (b) expense for taxes paid or accrued, (c) depreciation, (d)
amortization and other non-cash charges (including any non-cash impact of
Financial Accounting Standards Board Accounting Standards Codifications 715 and
815), (e) cash contributions to any Plan and (f) extraordinary non-cash losses
(as determined in accordance with GAAP) incurred other than in the ordinary
course of business, minus, to the extent included in Consolidated Net Income,
extraordinary gains (as determined in accordance with GAAP) realized other than
in the ordinary course of business, all calculated for the Parent and its
Subsidiaries on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period (each, a “Reference Period”), (i) if at any
time during such Reference Period, the Parent or any Subsidiaries shall have
made any Material Disposition, Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period, the Parent or any Subsidiaries shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period. As used in this definition:
“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by the Parent and its Subsidiaries in excess of $500,000;
“Material Disposition” means any sale, transfer or other disposition of property
or series of related sales, transfers or other dispositions of property that
yields gross proceeds to the Parent and the Subsidiaries in excess of $500,000.

 

9

 



“Consolidated Fixed Charges” means, with reference to any period, without
duplication, cash Consolidated Interest Expense, plus scheduled principal
payments on Indebtedness made during such period, plus dividends or
distributions paid or made during such Period by the Parent, plus Capitalized
Lease payments, plus cash contributions to any Plan, all calculated for the
Parent and its Subsidiaries on a consolidated basis. For the purposes of
calculating Consolidated Fixed Charges for any Reference Period, (i) if at any
time during such Reference Period, the Parent or any Subsidiaries shall have
made any Material Disposition, Consolidated Fixed Charges for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition occurred on the first day of such Reference Period and (ii)
if during such Reference Period, the Parent or any Subsidiaries shall have made
a Material Acquisition, Consolidated Fixed Charges for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period. As used in this
definition: "Material Acquisition" means any Permitted Acquisition that involves
the payment of consideration by the Parent and its Subsidiaries in excess of
$500,000; and "Material Disposition" means any sale, transfer or other
disposition of property or series of related sales, transfers or other
dispositions of property that yields gross proceeds to the Parent and the
Subsidiaries in excess of $500,000.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Parent and its Subsidiaries calculated on a consolidated
basis for such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Parent and its Subsidiaries calculated on a consolidated basis
for such period (it being understood that, for the avoidance of doubt, no call
premium or expenses payable in connection with the repayment or redemption of
the 2010 Parent Notes shall be included in the calculation of Consolidated Net
Income for purposes of calculating the Fixed Charge Coverage Ratio).

 

“Consolidated Senior Secured Debt” means, at any date, the Funded Debt of the
Parent and its Subsidiaries that is then secured by a Lien on any asset of the
Parent or its Subsidiaries and that is not subordinated in right of payment to
the Obligations.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

10

 



“Conversion/Continuation Notice” is defined in Section 2.7.

 

“Copyrights” shall have the meaning given to such term in the Security
Agreement.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) its
Revolving Credit Exposure, plus (b) its Term Credit Exposure.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Customer Lists” means a list of the customers of the Borrower, PHI and their
respective Subsidiaries which are Loan Parties, specifying each customer’s name,
mailing address and phone number.

 

“Customer Lists Value” means, at the election of the Agent exercising its
Permitted Discretion, either (a) the value of the Customer Lists as determined
in a manner acceptable to the Agent (in its Permitted Discretion) by an
appraiser reasonably acceptable to the Agent or (b) the value of (i) the
distressed net orderly enterprise valuation (as determined by the Agent in its
Permitted Discretion) of the non-working capital assets of the Loan Parties less
(ii) the fair market value of Eligible Real Property less (iii) the Orderly
Liquidation Value of Eligible Vehicles less (iv) the Orderly Liquidation Value
of Eligible Machinery and Equipment.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within three Business Days of
the date required to be funded by it hereunder, unless such funding obligations
are subject to a good faith dispute between the Borrower and such Lender, (b)
notified the Borrower, the Agent, the LC Issuer or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit (it being understood that a
Lender shall not be deemed a Defaulting Lender hereunder if its stated intention
not to fund is based upon another party’s failure to fulfill its obligations
under the applicable agreement), in each case unless such funding obligations
are subject to a good faith dispute between the Borrower and such Lender, (c)
failed, within three Business Days after request by the Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit,
unless such funding obligations are subject to a good faith dispute between the
Borrower and such Lender, (d) otherwise failed to pay over to the Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

11

 



“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Agent (in its Permitted Discretion), among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Agent with respect
to collection and control of all deposits and balances held in a deposit account
maintained by any Loan Party with such banking institution, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 

“Document” shall have the meaning given to such term in the Security Agreement.

 

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
the U.S. or any state of the U.S.

 

“Effective Date” means the date that the conditions precedent set forth in
Article IV are satisfied.

 

“Eligibility Definition” means any of the following terms, as defined herein:
“Eligible Accounts Receivable”, “Eligible Heating Oil and Other Fuel Inventory”,
“Eligible Machinery and Equipment”, “Eligible Other Inventory”, “Eligible Real
Property” and “Eligible Vehicles”.

 

“Eligible Accounts Receivable” means, at any time, the Accounts of a Loan Party
which the Agent determines in its Permitted Discretion are eligible as the basis
for Credit Extensions hereunder. Without limiting the Agent’s discretion
provided herein, Eligible Accounts Receivable shall not include any Account:

 

(a) which is not subject to a first priority perfected security interest in
favor of the Agent;

 

(b) which is subject to any Lien other than (i) a Lien in favor of the Agent and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent;

 

(c) with respect to which more than 90 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past the due date for
payment; provided that (i) notwithstanding the foregoing, from May 1st through
August 31st of each year, Accounts with respect to which more than 90 days but
no more than 120 days have elapsed since the original invoice date shall
nevertheless constitute Eligible Account Receivables in an amount not to exceed
$25,000,000 (when taken together with all installment Accounts included as
Eligible Accounts Receivable pursuant to clause (ii) below) and (ii) an
installment Account that does not otherwise meet the terms of this clause (c)
shall nevertheless constitute an Eligible Account Receivable so long as (x) with
respect to any particular payment installment of such installment Account, not
more than 90 days have elapsed since the date on which the original bill for
such particular payment installment was mailed, (y) no particular payment
installment of such installment Account is more than 60 days past the due date
for payment and (z) the aggregate of all such installment Accounts does not
exceed $25,000,000 (when taken together with all Accounts included as Eligible
Accounts Receivable pursuant to clause (i) above);

 

12

 



(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder;

 

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Loan Parties
exceeds 2% of the aggregate amount of Eligible Accounts Receivable of all Loan
Parties;

 

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

 

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Agent (in its Permitted Discretion) which has
been sent or otherwise delivered to the Account Debtor, (iii) represents a
progress billing, (iv) is contingent upon such Loan Party’s completion of any
further performance, or (v) represents a sale on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis;

 

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party;

 

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

 

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws, (iv)
has admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

 

(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;

 

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada (other than the Province of Newfoundland)
or (ii) is not organized under applicable law of the U.S., any state of the
U.S., Canada, or any province of Canada (other than the Province of
Newfoundland) unless, in either case, such Account is backed by a Letter of
Credit acceptable to the Agent in its Permitted Discretion which is in the
possession of the Agent;

 

13

 



(m) which is owed in any currency other than U.S. dollars;

 

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the Agent (in
its Permitted Discretion) which is in the possession of the Agent, or (ii) the
government of the U.S., or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Agent in such Account have been
complied with to the Agent’s satisfaction in its Permitted Discretion;

 

(o) which is owed by any Affiliate, director or executive officer of any Loan
Party;

 

(p) which, when added to all other Accounts owing to the Loan Parties by the
applicable Account Debtor or any of its Affiliates, does not exceed in face
amount (i) in the case of commercial Account Debtors, 2.0% of the total Eligible
Accounts Receivable and (ii) in the case of residential Account Debtors, 1.0% of
the total Eligible Accounts Receivable;

 

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness;

 

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

 

(s) which is evidenced by any promissory note, chattel paper, or instrument;

 

(t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction;

 

(u) with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business; or

 

(v) which the Agent determines (in its Permitted Discretion) may not be paid by
reason of the Account Debtor’s inability to pay or which the Agent otherwise
determines (in its Permitted Discretion) is unacceptable for any reason
whatsoever.

 

“Eligible Carrier” means each of the carriers and pipeline companies listed on
Schedule 1.1 or otherwise approved from time to time by the Agent in its
Permitted Discretion.

 

“Eligible Heating Oil and Other Fuel Inventory” means, at any time, the
Inventory of a Loan Party consisting of propane, home heating oil, diesel fuel
and other petroleum derivative products, but excluding natural gas, which the
Agent determines in its Permitted Discretion is eligible as the basis for Credit
Extensions hereunder and as to which all of the following requirements have been
fulfilled to the reasonable satisfaction of the Agent:

 

14

 



(a) such Inventory is owned by such Loan Party, is subject to a first priority
perfected Lien in favor of the Agent, and is subject to no other Lien whatsoever
other than a Permitted Lien which does not have priority over the Lien in favor
of the Agent;

 

(b) such Inventory is not held on consignment;

 

(c) such Inventory is of customary quality and meets all standards applicable to
such Inventory, its use or sale imposed by any Governmental Authority having
regulatory authority over such matters;

 

(d) such Inventory is of a type sold in the ordinary course of the business of
such Loan Party;

 

(e) such Inventory is located within the United States (i) in the Buckeye or
Colonial pipeline systems, (ii) in commercial storage facilities; (iii) at one
of the locations listed in Exhibit A to the Security Agreement; or (iv) in
transit to a location described in the foregoing clause (i), (ii) or (iii) with
an Eligible Carrier;

 

(f) such Inventory does not constitute goods in transit unless it is in transit
with an Eligible Carrier;

 

(g) such Inventory is stored in storage facilities of such Loan Party or in
commercial storage facilities and if located in a warehouse or other facility
leased by such Loan Party, the lessor has delivered to the Agent a waiver,
consent and agreement in form and substance satisfactory to the Agent (in its
Permitted Discretion) or a Reserve for rent, charges, and other amounts due or
to become due with respect to such warehouse or facility has been established by
the Agent in its Permitted Discretion; provided that any such Inventory stored
in any particular commercial storage facility or warehouse does not in the
aggregate exceed 15% of the total Eligible Heating Oil and Other Fuel Inventory;

 

(h) such Inventory has not been delivered to a customer of such Loan Party
(regardless of whether such delivery is on a consignment basis) and has not been
returned by any customer; and

 

(i) in the case of any Inventory consisting of any petroleum derivative products
other than home heating oil, such Inventory does not exceed 10% of the total
Eligible Heating Oil and Other Fuel Inventory.

 

“Eligible Inventory” means all Eligible Heating Oil and Other Fuel Inventory and
all Eligible Other Inventory.

 

“Eligible Machinery and Equipment” means, at any time, the Machinery and
Equipment (other than Vehicles and items included in the definition of Eligible
Other Inventory) of a Loan Party then used or useful in such Loan Party’s
business, which the Agent determines in its Permitted Discretion is eligible as
the basis for Credit Extensions hereunder and as to which all of the following
requirements have been fulfilled to the reasonable satisfaction of the Agent:

 

15

 



(a) such Machinery and Equipment (i) is owned by such Loan Party, (ii) is
subject to a first priority perfected Lien in favor of the Agent and (iii) is
subject to no other Lien whatsoever other than a Permitted Lien which does not
have priority over the Lien in favor of the Agent;

 

(b) the full purchase price for such Machinery and Equipment has been paid by
such Loan Party;

 

(c) such Machinery and Equipment is located on premises (i) owned by such Loan
Party, which premises are subject to a first priority perfected Lien in favor of
the Agent and to no other Lien whatsoever other than a Permitted Lien which does
not have priority over the Lien in favor of the Agent or (ii) leased by such
Loan Party with respect to which the Agent has received waiver, consent and
agreement in form and substance satisfactory to the Agent;

 

(d) such Machinery and Equipment is in reasonable repair and working order and
is used or held for use by such Loan Party in the ordinary course of business of
such Loan Party;

 

(e) such Machinery and Equipment is not subject to any agreement which
materially restricts the ability of the Loan Parties to use, sell, transport or
dispose of such Machinery and Equipment or which materially restricts the
Agent’s ability to take possession of, sell or otherwise dispose of such
Machinery and Equipment; and

 

(f) such Machinery and Equipment does not constitute “fixtures” under the
applicable laws of the jurisdiction in which such Machinery and Equipment is
located;

 

provided, however, that with respect to any item of Machinery or Equipment which
is subject to a Permitted Lien and which satisfies each of the eligibility
criteria set forth above, only that portion of such item which is in excess of
the amount secured by such Permitted Lien shall be deemed to constitute Eligible
Machinery and Equipment.

 

“Eligible Other Inventory” means, at any time, the Inventory of a Loan Party
consisting of furnaces, boilers and other heating components and replacement
parts, air conditioner and air conditioning components, water purifying
equipment and parts, and other related equipment and parts held for resale in
the ordinary course of business, but excluding Eligible Heating Oil and Other
Fuel Inventory, which the Agent determines in its Permitted Discretion is
eligible as the basis for Credit Extensions hereunder. Without limiting the
Agent’s discretion provided herein, Eligible Other Inventory shall not include
any Inventory:

 

(a) which is not subject to a first priority perfected Lien in favor of the
Agent;

 

(b) which is subject to any Lien other than (i) a Lien in favor of the Agent and
(ii) a Permitted Lien which does not have priority over the Lien in favor of the
Agent;

 

16

 



(c) which is, in the Agent’s Permitted Discretion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, not salable at prices approximating
at least the cost of such Inventory in the ordinary course of business or
unacceptable due to age, type, category and/or quantity;

 

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Security Agreement has been breached or is not true;

 

(e) which does not conform to all standards imposed by any Governmental
Authority;

 

(f) which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers;

 

(g) which is located in any location leased by such Loan Party unless (i) the
lessor has delivered to the Agent a Collateral Access Agreement or (ii) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Agent in its Permitted Discretion;

 

(h) which is located in any third party warehouse or is in the possession of a
bailee and is not evidenced by a Document, unless (i) such warehouseman or
bailee has delivered to the Agent a Collateral Access Agreement and such other
documentation as the Agent may require or (ii) an appropriate Reserve has been
established by the Agent in its Permitted Discretion;

 

(i) which is the subject of a consignment by such Loan Party as consignor;

 

(j) which is perishable;

 

(k) which contains or bears any Intellectual Property Rights licensed to such
Loan Party unless the Agent is satisfied in its Permitted Discretion that it may
sell or otherwise dispose of such Inventory without (i) infringing the rights of
such licensor, (ii) violating any contract with such licensor, or (iii)
incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

 

(l) which is not reflected in a current inventory report of such Loan Party; or

 

(m) which the Agent otherwise determines in its Permitted Discretion is
unacceptable for any reason whatsoever.

 

provided, however, that with respect to any item of Equipment which is subject
to a Permitted Lien and which satisfies each of the eligibility criteria set
forth above, only that portion of such item which is in excess of the amount
secured by such Permitted Lien shall be deemed to constitute Eligible Other
Inventory.

 

“Eligible Real Property” means, at any time, any parcel of Material Real
Property of any Loan Party as to which each of the following conditions has been
satisfied at such time:

 

17

 



(a)                (i) a Lien on such parcel of Material Real Property shall
have been granted by a Loan Party in favor of the Agent pursuant to a Mortgage,
(ii) such Mortgage shall be in full force and effect in favor of the Agent at
such time, (iii) such Mortgage shall have been recorded in the appropriate
jurisdiction or jurisdictions to perfect the Lien granted pursuant to such
Mortgage and (iv) all applicable mortgage recording taxes shall have been paid,
provided that such Mortgage need not have been so recorded (and any such
mortgage recording taxes need not have been so paid) if an effective title
insurance policy (naming the Agent as the insured thereunder) shall have been
issued that otherwise complies with the requirements of clause (c) (i) or (ii)
of this definition and that provides “gap” coverage insuring against any
exceptions that may arise prior to the actual recording of such Mortgage (and
the payment of any such recording taxes);

 

(b)               the Agent and the title insurance company issuing the policy
referred to in clause (c) of this definition shall have received maps or plats
of an as-built survey of the sites of the Material Real Property covered by such
Mortgage certified to the Agent and such title insurance company in a manner
reasonably satisfactory to them, dated a date reasonably satisfactory to the
Agent and such title insurance company, by an independent professional licensed
land surveyor reasonably satisfactory to the Agent and such title insurance
company, which maps or plats and the surveys on which they are based shall be
made in accordance with the Minimum Standard Detail Requirements for Land Title
Surveys jointly established and adopted by the American Land Title Association
and the American Congress on Surveying and Mapping in 1992, and, without
limiting the generality of the foregoing, there shall be surveyed and shown on
such maps, plats or surveys the following: (A) the locations on such sites of
all the buildings, structures and other improvements and the established
building setback lines (where setback information is readily obtainable); (B)
the lines of streets abutting such sites and the width thereof; (C) all access
and other easements appurtenant to such sites or necessary to use such sites;
(D) all roadways, paths, driveways, easements, encroachments and overhanging
projections and similar encumbrances affecting such sites, whether recorded,
apparent from a physical inspection of such sites or otherwise known to the
surveyor; (E) any encroachments on any adjoining property by the building
structures and improvements on such sites; and (F) if such sites are described
as being on a filed map, a legend or other information relating the survey to
said map;

 

(c)                the Agent shall have received in respect of such parcel of
Material Real Property (i) a mortgagee’s title policy (or policies) or marked-up
unconditional binder (or binders) for such insurance dated a date reasonably
satisfactory to the Agent. Each such policy shall (A) be in an amount not less
than the Mortgage Value (as of the date such parcel of Material Real Property
becomes a parcel of Eligible Real Property) of such parcel of Material Real
Property, (B) be issued at ordinary rates, (C) insure that the Mortgage insured
thereby creates a valid first Lien on such parcel of Material Real Property free
and clear of all defects and encumbrances, except such as may be approved by the
Agent (in its Permitted Discretion) and Permitted Mortgage Liens, (D) name the
Agent for the benefit of the Lenders as the insured thereunder, (E) be in the
form of ALTA Loan Policy - 1992 (or such local equivalent thereof as is
reasonably satisfactory to the Agent), (F) contain a comprehensive lender’s
endorsement and such other endorsements as may be reasonably requested by the
Agent and (G) be issued by Chicago Title Insurance Company, First American Title
Insurance Company, Lawyers Title Insurance Corporation or any other title
company reasonably satisfactory to the Agent (including any such title companies
acting as co-insurers or reinsurers) or (ii) in the case of any such parcel of
Material Real Property subject to a Mortgage pursuant to the Existing Credit
Agreement as of the Effective Date, a date-down endorsement to the mortgagee’s
title policy issued by the title company that issued the title policy covering
such Existing Mortgage in connection with the Existing Credit Agreement, which
endorsement shall update the effective date of such existing title insurance
policy and amend the description of the insured Existing Mortgage to include the
amendment to such Existing Mortgage. The Agent shall have received (x) evidence
satisfactory to it (in its Permitted Discretion) that all premiums in respect of
each such policy or endorsement, as the case may be, have been paid and (y) a
copy of all documents referred to, or listed as exceptions to title, in such
title policy (or policies);

 

18

 



(d)               the Agent shall have received a Final Appraisal with respect
to such parcel of Material Real Property;

 

(e)                with respect to any such parcel of Material Real Property
upon which a Mortgage is granted, a summary Phase I environmental report with
respect to such parcel of Material Real Property, dated a date satisfactory to
the Agent in its Permitted Discretion and in form and substance reasonably
satisfactory to the Agent shall have been delivered to the Agent, accompanied by
a reliance letter in favor of the Agent and the Lenders in form and substance
reasonably satisfactory to the Agent; and

 

(f)                if such parcel of Material Real Property is subject to a
ground lease in favor of any Loan Party as lessee, no consent shall be required
under such ground lease to mortgage or foreclose upon such parcel of Material
Real Property (or such consent shall have been obtained).

 

“Eligible Vehicles” means, at any time, the Equipment of a Loan Party consisting
of trucks, vans and other vehicles used to transport home heating oil, diesel
fuel and other petroleum derivative products and other Inventory (other than
propane and natural gas), or are used primarily in connection with the
provisions of service to customers, which the Agent determines in its Permitted
Discretion is eligible as the basis for Credit Extensions hereunder and as to
which all of the following requirements have been fulfilled to the reasonable
satisfaction of the Agent:

 

(a) such Equipment (i) is owned by such Loan Party, (ii) is subject to a first
priority perfected Lien in favor of the Agent and (iii) is subject to no other
Lien whatsoever other than a Permitted Lien which does not have priority over
the Lien in favor of the Agent;

 

(b) the full purchase price for such Equipment has been paid by such Loan Party;

 

(c) such Equipment is located on premises (i) owned by such Loan Party, which
premises are subject to a first priority perfected Lien in favor of the Agent
and to no other Lien whatsoever other than a Permitted Lien which does not have
priority over the Lien in favor of the Agent, (ii) leased by such Loan Party
with respect to which the Agent has received waiver, consent and agreement in
form and substance satisfactory to the Agent, or (iii) is both (A) currently
being tracked by a Loan Party pursuant to a GPS or other similar system and (B)
“at or in transit to” a Loan Party location, the home of the driver of such
Equipment or other location pursuant to a legitimate business purpose;

 

19

 



(d) such Equipment is in reasonable repair and working order and is used or held
for use by such Loan Party in the ordinary course of business of such Loan
Party;

 

(e) such Equipment is not subject to any agreement which materially restricts
the ability of the Loan Parties to use, sell, transport or dispose of such
Equipment or which materially restricts the Agent’s ability to take possession
of, sell or otherwise dispose of such Equipment; and

 

(f) such Equipment does not constitute “fixtures” under the applicable laws of
the jurisdiction in which such Equipment is located;

 

provided, however, that with respect to any item of Equipment which is subject
to a Permitted Lien and which satisfies each of the eligibility criteria set
forth above, only that portion of such item which is in excess of the amount
secured by such Permitted Lien shall be deemed to constitute Eligible Vehicles.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, including without limitation common laws, judicial decisions,
regulations, ordinances, rules, judgments, orders, decrees, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (a) the protection of the environment, (b)
the effect of the environment on human health, (c) emissions, discharges or
releases of Materials of Environmental Concern into the environment, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern or the clean-up or
other remediation thereof.

 

“Equipment” has the meaning specified in the Security Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Event” means (a) a Reportable Event with respect to any Plan, (b) a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code or Title IV of ERISA), (c) the
taking of any steps to terminate any Plan, (d) the withdrawal by any Loan Party
or any Controlled Group member from any Multiemployer Plan or the initiation of
steps to do so, (e) receipt by any Loan Party or any Controlled Group member of
a notice that any Multiemployer Plan is, or is expected to be, Insolvent or in
“endangered” or “critical status” (within the meaning of Section 432 of the Code
or Section 305 or Title IV of ERISA), (f) any Loan Party or any Controlled Group
member has incurred or is reasonably expected to incur, any Withdrawal Liability
to one or more Multiemployer Plans, or (g) any failure by any Single Employer
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA) applicable to such Single
Employer Plan, whether or not waived.

 

20

 



“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period. If the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
the Eurodollar Base Rate shall be the Interpolated Rate at such time; provided
that if the Screen Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. “Interpolated Rate” means, at any time, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available in Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time; provided that
if the Eurodollar Base Rate or Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.12, bears interest at the Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Eurodollar Advance for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the sum of (a) the product of (i) the Eurodollar Base Rate
for such Interest Period multiplied by (ii) the Statutory Reserve Rate plus (b)
the Applicable Margin.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess, if
any of (a) Consolidated EBITDA for such fiscal year (which for purposes of this
definition of “Excess Cash Flow”, notwithstanding anything in the definition of
“Consolidated EBITDA” to the contrary, shall not include the pro forma effect of
any Material Acquisition) over (b) the sum, without duplication, of (i)
Consolidated Interest Expense for such fiscal year, (ii) expense for taxes
actually paid by the Parent and its Subsidiaries in cash during such fiscal
year, (iii) the aggregate amount actually paid by the Parent and its
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred in connection with such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iv) the aggregate amount actually paid by the
Parent and its Subsidiaries in cash during such fiscal year for Acquisitions,
(v) the aggregate amount of regular dividends or distributions paid in cash
during such fiscal year as permitted under Section 6.16, (vi) deferred charges
and expenses incurred in connection with financing transactions and (vii) the
aggregate amount actually paid by the Parent and its Subsidiaries in cash during
such fiscal year in respect of any Plan.

 

21

 



“Excess Cash Flow Application Date” is defined in Section 2.15(e).

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (i) Taxes imposed on its overall revenue or net
income, branch profits Taxes, and franchise taxes (imposed in lieu of net income
taxes) imposed on it, by (a) the jurisdiction under the laws of which such
Lender or the Agent is incorporated or organized or (b) the jurisdiction in
which the Agent’s or such Lender’s principal executive office or such Lender’s
applicable Lending Installation is located, (ii) in the case of a Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 3.7) or (b) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.5, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office and (iii) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreement” has the meaning specified in the Recitals hereto.

 

“Existing Lenders” has the meaning specified in the Recitals hereto.

 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
1.1A that have been issued prior to the Effective Date by the LC Issuers
identified on Schedule 1.1A.

 

22

 



“Existing Mortgages” means each of the mortgages, deeds of trust or other
agreements made pursuant to the Existing Credit Agreement by any Loan Party in
favor of the Agent for the benefit of the Agent and the Lenders.

 

“Facility” means the credit facility described in Section 2.1 hereof to be
provided to the Borrower on the terms and conditions set forth in this
Agreement.

 

“Facility LC” is defined in Section 2.1.2(a).

 

“Facility LC Application” is defined in Section 2.1.2(c).

 

“Facility LC Collateral Account” is defined in Section 2.1.2(j).

 

“Facility Termination Date” means July 30, 2020 or any earlier date on which (a)
the Aggregate Revolving Commitment and (if the Term Loan is not then drawn) the
Aggregate Term Commitment are reduced to zero or otherwise terminated pursuant
to the terms hereof and (b) the Term Loan is not outstanding.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amendment or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements in respect thereof (and any legislation,
regulations or other official guidance pursuant to, or in respect of, such
intergovernmental agreements).

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its Permitted
Discretion. If the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” is defined in Section 2.10(c).

 

“Final Appraisal” means, with respect to any parcel of Material Real Property, a
final complete appraisal of the value of such parcel of Material Real Property,
as the case may be, commissioned in connection with this Agreement and delivered
after the Effective Date and valued on an “alternative use” basis which in the
Permitted Discretion of the Agent satisfies all applicable requirements of
FIRREA and the Uniform Standards of Professional Appraisal Practice.

 

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (b) any Rate Management Transaction.

 

23

 



“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“Fiscal Month” means the calendar month.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Parent,
ending on December 31, March 31, June 30 and September 30 of each year.

 

“Fiscal Year” means any of the annual accounting periods of the Parent ending on
September 30 of each year.

 

“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
Fiscal Month of the Parent for the then most-recently ended 12 Fiscal Months, of
(a) Consolidated EBITDA minus the unfinanced portion of Consolidated Capital
Expenditures (excluding, for each such period, actual Capital Expenditures in
respect of propane tanks in an amount no to exceed $6,500,000) minus taxes paid
in cash to (b) Consolidated Fixed Charges, all calculated for the Parent and its
Subsidiaries on a consolidated basis.

 

“Fixtures” has the meaning specified in the Security Agreement.

 

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day plus (b) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.12, bears interest at the Floating Rate.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means as to any Person, all Indebtedness (other than Indebtedness
described in clause (h) of the definition thereof with respect to letters of
credit to the extent not drawn) of such Person that matures more than one year
from the date of its creation or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including all current maturities and current sinking
fund payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

 

“Funding Account” is defined in Section 2.5.

 

24

 



“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.5.

 

“General Partner” means Kestrel Heat LLC, a Delaware limited liability company.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government.

 

“Guaranteed Obligations” is defined in Section 15.1.

 

“Guarantor” means the Parent, the Borrower, PHI and each of the Parent’s other
direct or indirect Domestic Subsidiaries, including any Person who becomes a
Loan Party pursuant to a Joinder Agreement and their successors and assigns.

 

“Guaranty” means Article XV of this Agreement.

 

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or other instruments, (e)
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property or any other Off-Balance Sheet Liabilities, (f)
Capitalized Lease Obligations, (g) Contingent Obligations for which the
underlying transaction constitutes Indebtedness under this definition, (h) the
maximum available stated amount of all letters of credit or bankers’ acceptances
created for the account of such Person and, without duplication, all
reimbursement obligations with respect to letters of credit, (i) Net
Mark-to-Market Exposure under all Rate Management Transactions, (j) obligations
of such Person under any Sale and Leaseback Transaction, (k) obligations under
any liquidated earn-out and (l) any other obligation for borrowed money or other
financial accommodation which in accordance with GAAP would be shown as a
liability on the consolidated balance sheet of such Person.

 

“Indemnified Taxes” means any and all Taxes, but excluding Excluded Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document, and, to the extent not
otherwise described, Other Taxes.

 

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property Rights” means, with respect to any Person, all of such
Person’s Patents, Copyrights, Trademarks, and Licenses, all other rights under
any of the foregoing, all extensions, renewals, reissues, divisions,
continuations and continuations-in-part of any of the foregoing, and all rights
to sue for past, present, and future infringement of any of the foregoing.

 

25

 



“Intercompany Notes” is defined in Section 6.17(e).

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
Representative pursuant to this Agreement. Such Interest Period shall end on the
day which corresponds numerically to such date one, two, three or six months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third
or sixth succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided however, that if said next succeeding Business
Day falls in a new calendar month, such Interest Period shall end on the
immediately preceding Business Day.

 

“Interpolated Rate” is defined in the definition of “Eurodollar Base Rate”.

 

“Inventory” has the meaning specified in the Security Agreement.

 

“Investment” of a Person means any (a) loan, advance, extension of credit (other
than accounts receivable arising in the ordinary course of business on terms
customary in the trade) or contribution of capital by such Person, (b) stocks,
bonds, mutual funds, partnership interests, notes, debentures, securities or
other Capital Stock owned by such Person, (c) any deposit accounts and
certificate of deposit owned by such Person, and (d) structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person; provided that any Rate Management Transaction entered into
in compliance with Section 6.17(i) shall not constitute an “Investment.”

 

“Joinder Agreement” is defined in Section 6.15(a).

 

“Kestrel Group” means Kestrel Energy Partners, LLC and any officers, directors
or employees of the General Partner owning equity interests in the General
Partner.

 

“LC Exposure” is defined in Section 2.23(c).

 

“LC Fee” is defined in Section 2.10(b).

 

“LC Issuer” means each of (a) Chase (or any subsidiary or Affiliate of Chase
designated by Chase) and (b) Bank of America, N.A.

 

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.1.2(d).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

26

 



“Lending Installation” means, with respect to a Lender, the LC Issuer or the
Agent, the office, branch, subsidiary or Affiliate of such Lender, LC Issuer or
the Agent listed on the signature pages hereof or on a Schedule or otherwise
selected by such Lender, the LC Issuer or the Agent pursuant to Section 2.22.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Licenses” shall have the meaning given to such term in the Security Agreement.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

“Loan Documents” means this Agreement, any Notes, the Facility LC Applications,
the Collateral Documents, the Guaranty and all other agreements, instruments,
documents and certificates identified in Section 4.1 executed and delivered to,
or in favor of, the Agent or any Lenders and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby, but shall not include agreements in
connection with Rate Management Transactions. Any reference in the Agreement or
any other Loan Document to a Loan Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to the Agreement or such Loan
Document as the same may be in effect at any and all times such reference
becomes operative.

 

“Loan Parties” means the Parent, the Borrower, PHI and each other Guarantor.

 

“Loans” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof), including Non-Ratable
Loans, Swingline Loans, Overadvances and Protective Advances.

 

“Machinery” has the meaning specified in the Security Agreement.

 

“Margin Stock” is defined in Section 5.13.

 

“Management Fees and Expenses” means any amounts paid by a Loan Party in respect
of any management, consulting or other similar arrangement with an equity holder
or Affiliate of a Loan Party (other than another Loan Party).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property, condition (financial or otherwise) or prospects of the
Parent and its Subsidiaries taken as a whole or (b) the validity or
enforceability of any of the Loan Documents or the rights and remedies of the
Agent, the LC Issuer and the Lenders thereunder.

 

27

 



“Material Indebtedness” means Indebtedness in an outstanding principal amount of
$1,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

“Material Real Property” means real property not subject to a mortgage, deed of
trust or other similar instrument (other than pursuant hereto) that (i) is owned
in fee by any Loan Party and is not subject to a ground lease in favor of any
other Person as lessee, (ii) is located in the United States and (iii) (A) has
been developed with a facility used of useful in the business of the Loan
Parties with respect to which a certificate of occupancy or temporary
certificate of occupancy or the local equivalent thereof (or any other similar
proof of completion) shall have been issued by the relevant Governmental
Authority or (B) is undeveloped and has a book value (excluding soft costs) of
at least $100,000.

 

“Materials of Environmental Concern” means (a) any and all hazardous substances,
hazardous materials or toxic substances as defined in the Clean Air Act of 1970,
as amended, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, the Resource Conservation and Recovery Act of 1976, as
amended, and the Hazardous Materials Transportation Act of 1975, as amended, and
the regulations promulgated thereunder, (b) any substance or materials listed as
hazardous or toxic in the United States Department of Transportation Table, by
the Environmental Protection Agency or any successor agency or under any
applicable federal, state, local or foreign laws or regulations, (c) any
asbestos, poly-chlorinated biphenyls, urea formaldehyde foam, explosives or
radioactive waste, (d) any gasoline or petroleum (including crude oil or any
fraction thereof) or petroleum products, or (e) any other chemical, material or
substance which is not classified as hazardous or toxic but exposure to which is
prohibited, limited or regulated by any applicable federal, state, local or
foreign authority or other Governmental Authority having jurisdiction over the
Mortgaged Property, including, without limitation, propane and any related
petroleum products or by-products.

 

“Maximum Liability” is defined in Section 15.9.

 

“Modify” and “Modification” are defined in Section 2.1.2(a).

 

“Monthly Reports” is defined in Section 4.1(m).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Value” means, with respect to any parcel of Eligible Real Property,
the lesser of (a) the maximum stated amount secured by the Lien on such parcel
of Eligible Real Property granted in favor of the applicable secured mortgagee
pursuant to the relevant Mortgage and (b) the value of such parcel of Eligible
Real Property set forth in the Final Appraisal delivered with respect thereto.

 

28

 



“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
Lenders, on real Property of a Loan Party, including the Existing Mortgages and
any amendments, modifications or supplements thereto.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Parent or any member of the Controlled Group is obligated
to make contributions.

 

“Net Cash Proceeds” means, if in connection with (a) an asset disposition, cash
proceeds net of (i) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by such Loan Party in connection therewith (in each case, paid to
non-Affiliates), (ii) transfer taxes, (iii) amounts payable to holders of senior
Liens on such asset (to the extent such Liens constitute Permitted Liens
hereunder), if any, and (iv) an appropriate reserve for income taxes in
accordance with GAAP established in connection therewith, (b) the issuance or
incurrence of Indebtedness, cash proceeds net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith or,
(c) an equity issuance, cash proceeds net of underwriting discounts and
commissions and other reasonable costs paid to non-Affiliates in connection
therewith.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. As used in
this definition, “unrealized losses” means the fair market value of the cost to
such Person of replacing such Rate Management Transaction as of the date of
determination (assuming the Rate Management Transaction were to be terminated as
of that date), and “unrealized profits” means the fair market value of the gain
to such Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date). For the avoidance of doubt, “Net Mark-to-Market Exposure”
shall not include the upfront cost of purchasing call or put options.

 

“Net Orderly Liquidation Value” means, with respect to Inventory, Equipment or
Machinery of any Person, the net orderly liquidation value thereof as determined
after the Effective Date in a manner acceptable to the Agent (in its Permitted
Discretion) by an appraiser reasonably acceptable to the Agent.

 

“Non-Consenting Lender” is defined in Section 8.3(d).

 

“Non-Paying Guarantor” is defined in Section 15.10.

 

“Non-Ratable Loan” and “Non-Ratable Loans” are defined in Section 2.1.3.

 

“Non-Seasonal Availability Amount” means $300,000,000; provided that, if the
Aggregate Revolving Commitment is increased pursuant to Section 2.16 hereof, the
Non-Seasonal Availability Amount shall (if the Borrower so elects on the
effective date of any such increase) be deemed to be an amount equal to the
Non-Seasonal Availability Amount in effect immediately prior to such increase
plus an amount equal to up to the aggregate amount of such increase and all
prior increases in Aggregate Revolving Commitments (to the extent such increased
Aggregate Revolving Commitments have not since been terminated or reduced in
accordance with this Agreement) made pursuant to Section 2.16.

 

29

 



“Non-U.S. Lender” is defined in Section 3.5(d).

 

“Note” is defined in Section 2.21(d).

 

“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on (including interest accruing after the maturity of the Loans
and Reimbursement Obligations and interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
all LC Obligations, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Agent, the LC Issuer or any indemnified party
arising under the Loan Documents; provided, that for purposes of determining any
Guarantor Obligations of any Guarantor under this Agreement, the definition of
“Obligations” shall not create any guarantee of (or grant of security interest
by any Guarantor to support, if applicable) any Excluded Swap Obligations of
such Guarantor.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (c) any indebtedness,
liability or obligation under any so-called “synthetic lease” transaction
entered into by such Person, or (d) any indebtedness, liability or obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person, but excluding from this clause (d) Operating
Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under GAAP if such
Operating Lease were a Capitalized Lease) from the date on which each fixed
lease payment is due under such Operating Lease to such date of determination,
of all fixed lease payments due under all Operating Leases of the Parent and its
Subsidiaries.

 

“Other Taxes” is defined in Section 3.5(b).

 

“Overadvances” has the meaning specified in Section 2.1.4(c).

 

“Parent” means Star Gas Partners, L.P., a Delaware limited partnership.

 

“Parent Subordinated Debt” is defined in Section 6.31.

 

30

 



“Participants” is defined in Section 12.2(a).

 

“Participant Register” is defined in Section 12.2(c).

 

“Patents” shall have the meaning given to such term in the Security Agreement.

 

“Paying Guarantor” is defined in Section 15.10.

 

“Payment Date” means (a) with respect to interest payments due on any Floating
Rate Loan, the first day of each calendar month and the Facility Termination
Date, (b) with respect to interest payments due on any Eurodollar Loan, (i) the
last day of the applicable Interest Period, (ii) in the case of any Interest
Period in excess of three months, the day which is three months after the first
day of such Interest Period and (iii) the date on which such Eurodollar Loan is
prepaid, whether by acceleration or otherwise, and the Facility Termination
Date, and (c) with respect to any payment of LC Fees, Unused Commitment Fees or
fronting fees in respect of Letters of Credit, the first day of each calendar
month and the Facility Termination Date.

 

“Payoff Amount” is defined in the definition of “Facility Termination Date”.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

 

(a) such Acquisition is not a hostile or contested acquisition;

 

(b) the business acquired in connection with such Acquisition is (i) located in
the U.S., (ii) organized under U.S. and applicable state laws, and (iii) except
for assets not constituting more than 5% of the assets acquired in such
Acquisition, not engaged, directly or indirectly, in any line of business other
than the businesses in which the Loan Parties are engaged on the Effective Date
and any business activities that are substantially similar, related, or
incidental thereto;

 

(c) both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct (except (i) any such
representation or warranty which relates to a specified prior date and (ii) to
the extent the Agent and the Lenders have been notified in writing by the Loan
Parties that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty) and no Default or Unmatured Default exists, will exist, or would
result therefrom;

 

(d) if the consideration for such Acquisition is greater than $5,000,000, as
soon as available, but not less than ten days prior to such Acquisition, the
Borrower Representative has provided the Lenders (i) notice of such Acquisition
and (ii) a copy of all business and financial information reasonably requested
by the Agent, including pro forma historical and projected financial information
and cash flow and Availability calculations provided in a manner reasonably
acceptable to the Agent;

 

31

 



(e) if the Accounts and Inventory acquired in connection with such Acquisition
are proposed to be included in the determination of the Borrowing Base, the
Agent shall have conducted an audit and field examination of such Accounts and
Inventory to its reasonable satisfaction;

 

(f) the purchase price of such Acquisition does not exceed $25,000,000;

 

(g) if such Acquisition is an acquisition of the Capital Stock of a Person, the
Acquisition is structured so that the acquired Person shall become a
Wholly-Owned Subsidiary of the Borrower or PHI and, to the extent required by
Section 6.15(a), a Loan Party pursuant to the terms of this Agreement;

 

(h) if such Acquisition is an acquisition of assets, the Acquisition is
structured so that the Borrower or a Guarantor shall acquire such assets;

 

(i) if such Acquisition is an acquisition of Capital Stock, such Acquisition
will not result in any violation of Regulation U;

 

(j) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

 

(k) in connection with an Acquisition of the Capital Stock of any Person, all
Liens on property of such Person shall be terminated unless the Agent in its
Permitted Discretion consents otherwise, and in connection with an Acquisition
of the assets of any Person, all Liens on such assets shall be terminated;

 

(l) the Borrower Representative shall certify (and provide the Agent with a pro
forma calculation in form and substance reasonably satisfactory to the Agent),
on its behalf and on behalf of the Borrower, to the Agent and the Lenders that,
after giving effect to the completion of such Acquisition, Availability (with
any Suppressed Availability being included in each calculation of Availability
pursuant to this clause (l)) was not less than $40,000,000 for any period of
three consecutive days during the six-month period ending on the date on which
such Acquisition was consummated and is not projected to be less than
$40,000,000 during the six-month period immediately after consummation of such
Acquisition (with such projected Availability to be determined by reference to
the average projected Availability on the last day of each of the relevant six
months), in each case on a pro forma basis which includes all consideration
given in connection with such Acquisition, other than Capital Stock of the
Borrower delivered to the seller(s) in such Acquisition, as having been paid in
cash at the time of making such Acquisition; and

 

(m) no Default exists or would result therefrom.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

32

 



“Permitted Liens” is defined in Section 6.21.

 

“Permitted Mortgage Liens” means the collective reference to Liens described in
Section 6.21(iii) and (v).

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Petro” has the meaning specified in the preamble hereto.

 

“PHI” means Petro Holdings, Inc., a Minnesota corporation.

 

“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA and in respect of
which any Loan Party or any member of the Controlled Group is (or, if such Plan
were terminated, would under Section 4062 or Section 4069 of ERISA be deemed to
be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Chase or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Projections” is defined in Section 6.1(d).

 

“Proposed Change” is defined in Section 8.3(d).

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Obligations, Non-Ratable Loans, Swingline loans or
Overadvances, a portion equal to a fraction the numerator of which is such
Lender’s Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitment, (b) with respect to Protective Advances or with respect to
all Credit Extensions in the aggregate prior to the Facility Termination Date, a
portion equal to a fraction the numerator of which is such Lender’s Commitment
and the denominator of which is the Aggregate Commitment, (c) with respect to
Protective Advances or with respect to all Credit Extensions in the aggregate
after the Facility Termination Date, a portion equal to a fraction the numerator
of which is such Lender’s Credit Exposure and the denominator of which is the
Aggregate Credit Exposure and (d) with respect to Term Loans, a portion equal to
a fraction, the numerator of which is such Lender’s Term Commitment and the
denominator of which is the Aggregate Term Commitment or, if the Aggregate Term
Commitment has been terminated, a portion equal to a fraction, the numerator of
which is such Lender’s Term Credit Exposure and the denominator of which is the
Aggregate Term Credit Exposure; provided that, in the case of Section 2.23 when
a Defaulting Lender shall exist, any Defaulting Lender’s Commitment hereunder
shall be disregarded for purposes of calculating a Lender’s Pro Rata Share.

 

33

 



“Protective Advances” is defined in Section 2.1.4(a).

 

“Purchasers” is defined in Section 12.3(a).

 

“Qualified Keepwell Provider” means, in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

 

“Rate Management Transaction” means any transaction (including any Commodity
Hedging Agreement and any other agreement with respect thereto) now existing or
hereafter entered by any Loan Party which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

“RCRA” is defined in Section 5.18(b).

 

“Reference Period” is defined in the definition of “Consolidated EBITDA”.

 

“Register” is defined in Section 12.3(d).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor thereto or other regulation or official interpretation of said
Board relating to reserve requirements applicable to member banks of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.1.2 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

34

 



“Reinvestment Deferred Amount” means with respect to any asset disposition, the
aggregate Net Cash Proceeds received in connection therewith that are not
applied to prepay the Obligations pursuant to Section 2.15(b)(i) as a result of
the delivery of a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by the Borrower
Representative stating that no Default or Unmatured Default has occurred and is
continuing and that a Loan Party intends and expects to use all or a specified
portion of the Net Cash Proceeds of an asset disposition to consummate a
Permitted Acquisition and/or acquire assets useful in its business (other than
current assets).

 

“Reinvestment Prepayment Amount” means with respect to any asset disposition,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to consummate Permitted
Acquisitions and/or acquire assets useful in the Borrower’s business (other than
current assets).

 

“Reinvestment Prepayment Date” means with respect to any asset disposition, the
earlier of (a) the date occurring twelve months after such asset disposition and
(b) the date on which a Loan Party shall have determined not to, or shall have
otherwise ceased to, consummate Permitted Acquisitions and/or acquire assets
useful in its business with all or any portion of the relevant Reinvestment
Deferred Amount.

 

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

 

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
days of the occurrence of such event, provided, however, that a failure to meet
the minimum funding standards of Sections 412 and 430 of the Code and of Section
302 of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.

 

“Reports” means reports prepared by Chase or another Person showing the results
of appraisals, field examinations or audits pertaining to the Borrower’s and
PHI’s and their respective Subsidiaries’ assets from information furnished by or
on behalf of the Borrower, after Chase has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
Chase.

 

“Required Lenders” means Lenders in the aggregate having at least a majority of
the sum of (i) the Aggregate Revolving Commitment or, if the Aggregate Revolving
Commitment has been terminated, Lenders in the aggregate holding at least a
majority of the Aggregate Revolving Credit Exposure and (ii) the Aggregate Term
Commitment or, if the Aggregate Term Commitment has been terminated, Lenders in
the aggregate holding at least a majority of the Aggregate Term Credit Exposure.

 

“Required Revolving Lenders” means Lenders in the aggregate having at least a
majority of the Aggregate Revolving Commitment or, if the Aggregate Revolving
Commitment has been terminated, Lenders in the aggregate holding at least a
majority of the Aggregate Revolving Credit Exposure.

 

35

 



“Required Term Lenders” means Lenders in the aggregate having at least a
majority of the Aggregate Term Commitment or, if the Aggregate Term Commitment
has been terminated, Lenders in the aggregate holding at least a majority of the
Aggregate Term Credit Exposure.

 

“Reserves” means any and all reserves which the Agent deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, reserves for
accrued and unpaid interest on the Secured Obligations, volatility reserves
(including reserves for amounts owing with respect to obligations of the Loan
Parties in respect of any Commodity Hedging Agreements that are secured by the
Collateral), reserves for rent and usage fees at storage depots and other
locations leased by any Loan Party and for consignee’s, warehousemen’s and
bailee’s charges, reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for through-put fees
and reserves for taxes, fees, assessments, and other governmental charges) with
respect to the Collateral or any Loan Party.

 

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Loans (other than Term Loans) to the Borrower, and participate in Facility
LCs issued upon the application of the Borrower, in an aggregate amount not
exceeding the amount set forth in Schedule I or as set forth in any Assignment
Agreement that has become effective pursuant to Section 12.3(c), as such amount
may be modified from time to time pursuant to the terms hereof.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the sum of (a)
the aggregate principal amount of its Revolving Loans outstanding at such time,
plus (b) an amount equal to all accrued interest, fees and other charges under
this Agreement then owing to it, plus (c) an amount equal to its Pro Rata Share
of the LC Obligations at such time, plus (d) an amount equal to its Pro Rata
Share of the aggregate principal amount of Non-Ratable Loans, Swingline Loans,
Overadvances and Protective Advances outstanding at such time.

 

“Revolving Lender” means each Lender holding a portion of the Aggregate
Revolving Commitments or, if the Aggregate Revolving Commitments have been
terminated, each Lender holding Aggregate Revolving Credit Exposure

 

“Revolving Loans” means the revolving loans extended by the Lenders to the
Borrower pursuant to Section 2.1.1 hereof.

 

“Risk-Based Capital Guidelines” is defined in Section 3.2.

 

“S&P” means Standard and Poor’s Financial Services LLC, a division of The McGraw
Hill Companies, Inc.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

36

 



“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Seasonal Availability Notice” means a written notice requesting an increase in
the Aggregate Revolving Commitments during a Seasonal Availability Period given
by the Borrower at least three Business Days prior to the proposed effective
date of such increase specifying (i) the first day and length of such period and
(ii) the amount of the requested increase in the Aggregate Revolving Commitments
during such period, provided that (i) the Borrower may not deliver any Seasonal
Availability Notice if a Default or Event of Default shall have then occurred
and be continuing, (ii) the Borrower may not make more than three (3) such
increase requests during each Seasonal Availability Period, (iii) each such
increase shall be in increments of no less than $25,000,000 and (iv) in the
event that the Aggregate Revolving Commitments are reduced during a Seasonal
Availability Period pursuant to the terms hereof, the Aggregate Revolving
Commitments may not be increased further pursuant to a Seasonal Availability
Notice during such Seasonal Availability Period.

 

“Seasonal Availability Period” means, until the Facility Termination Date, any
period of up to five consecutive months during the period from December 1 of
each year through April 30 of the following year, which period may be initiated
by a Seasonal Availability Notice. The Seasonal Availability Period may be
terminated early by written notice to such effect by the Borrower to the Agent
at least three Business Days prior to the effective date of such termination.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations of the Loan Parties in respect of any Commodity Hedging Agreements
owing to any Person that is a Lender or an Affiliate of a Lender at the time
such agreement is entered into (or, if such Commodity Hedging Agreement is in
place on or prior to the date of this Agreement, on the date of this Agreement)
and (c) from and after payment in full of the 2010 Parent Notes, Banking
Services and Rate Management Transactions (other than Commodity Hedging
Agreements) owing to any Person that is a Lender or an Affiliate of a Lender
either at the time of such payment in full of the 2010 Parent Notes or at the
time such agreement is entered into.

 

“Security Agreement” means that certain Third Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, between the Loan Parties and
the Agent, for the benefit of the Agent and the Lenders, and any other pledge or
security agreement entered into after the Effective Date by any other Loan Party
(as required by this Agreement or any other Loan Document), or any other Person,
as the same may be amended, restated or otherwise modified from time to time.

 

“Senior Secured Leverage Ratio” means as at any date, the ratio of
(a) Consolidated Senior Secured Debt on such date to (b) Consolidated EBITDA for
the four fiscal quarters of the Parent and its Subsidiaries ending on such date
(or, if such date is not the last day of a fiscal quarter, the four fiscal
quarters of the Parent and its Subsidiaries most recently ended prior to such
date).

 

37

 



“Settlement” is defined in Section 2.19.

 

“Settlement Date” is defined in Section 2.19.

 

“Single Employer Plan” means a Plan maintained by the Parent or any member of
the Controlled Group for employees of the Parent or any member of the Controlled
Group.

 

“Statutory Reserve Rate” means for any day as applied to a Eurodollar Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve requirements.

 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Agent in its Permitted Discretion.

 

“Subsidiary” of a Person means, subject to the following sentence, any
corporation, partnership, limited liability company, association, joint venture
or similar business organization more than 50% of the outstanding Capital Stock
having ordinary voting power of which shall at the time be owned or controlled
by such Person. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a subsidiary of the Borrower or PHI other than an
Unrestricted Subsidiary (provided that all references to a “Subsidiary” in
Sections 6.1(a), (b) and (c) shall mean each subsidiary of the Borrower or PHI).

 

“Substantial Portion” means Property which represents more than 10% of the
consolidated assets of the Parent and its Subsidiaries or property which is
responsible for more than 10% of the consolidated net sales or of the
Consolidated EBITDA of the Parent and its Subsidiaries, in each case, as would
be shown in the consolidated financial statements of the Parent and its
Subsidiaries as at the beginning of the twelve-month period ending with the
month in which such determination is made (or if financial statements have not
been delivered hereunder for that month which begins the twelve-month period,
then the financial statements delivered hereunder for the quarter ending
immediately prior to that month).

 

“Supporting Letter of Credit” is defined in Section 2.1.2(l).

 

“Suppressed Availability” means the amount of excess, if any, of the amount of
the Borrowing Base over the Aggregate Revolving Commitment.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

38

 



“Swingline Exposure” is defined in Section 2.23(c).

 

“Swingline Loan” means a Loan made pursuant to Section 2.1.4(b).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges, assessments, fees or withholdings (including backup
withholding), now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, and any and all liabilities with respect to the
foregoing (including any interest, additions to tax or penalties applicable
thereto).

 

“Term Commitment” means, for each Lender, the obligation of such Lender to make
Term Loans to the Borrower in an aggregate amount not exceeding the amount set
forth in Schedule I or as set forth in any Assignment Agreement that has become
effective pursuant to Section 12.3(c), as such amount may be modified from time
to time pursuant to the terms hereof.

 

“Term Commitment Expiration Date” is defined in Section 2.1.5.

 

“Term Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Term Loans outstanding at such time.

 

“Term Lender” means each Lender holding a portion of the Aggregate Term
Commitments or, if the Aggregate Term Commitments have been terminated, each
Lender holding Term Loans.

 

“Term Loan” means a term loan extended by the Lenders to the Borrower pursuant
to Section 2.1.4 hereof.

 

“Trademarks” shall have the meaning given to such term in the Security
Agreement.

 

“Transferee” is defined in Section 12.4.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unliquidated Secured Obligations” means, at any time, any Secured Obligations
(or portion thereof) that is contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

39

 



“Unrestricted Subsidiary” means any subsidiary of the Borrower or PHI that is
designated as such by the respective boards of directors of the Borrower or PHI;
provided that (i) the board of directors of the Borrower shall only be permitted
to so designate a subsidiary acquired or organized after April 6, 2012 as an
Unrestricted Subsidiary, (ii) any such designation shall be made substantially
concurrently with the acquisition or organization of such subsidiary and any
Investments made in such subsidiary by the Borrower and PHI and their respective
Subsidiaries shall be treated as Investments in an Unrestricted Subsidiary and
(iii) immediately after giving effect to any such designation there exists no
Default or Event of Default. Subject to the foregoing, the board of directors of
the Borrower or PHI, as applicable, may designate an Unrestricted Subsidiary to
be a Subsidiary; provided that no Unrestricted Subsidiary that has been
designated as a Subsidiary may again be designated as an Unrestricted
Subsidiary.

 

“Unused Commitment Fee” is defined in Section 2.10(a).

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” of a Person means, any Subsidiary all of the
outstanding Capital Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

1.2.            Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 820 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party at “fair value”, as defined therein.

 

40

 



ARTICLE II

THE FACILITY

 

2.1.            The Facility. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (a) make Loans to the Borrower as set
forth below and (b) participate in Facility LCs issued upon the request of the
Borrower, provided that, after giving effect to the making of each such Loan and
the issuance of each such Facility LC, such Lender’s Revolving Credit Exposure
shall not exceed its Revolving Commitment; provided further, that (i) the
Aggregate Revolving Credit Exposure shall not exceed the Aggregate Revolving
Commitment and (ii) the Aggregate Term Credit Exposure shall not exceed the
Aggregate Term Commitment. The LC Issuer will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.1.2. The Facility shall be
composed of Revolving Loans, Non-Ratable Loans, Protective Advances, Swingline
Loans, Overadvances and Facility LCs as set forth below.

 

2.1.1.      Revolving Loans.

 

(a)    Amount. From and including the Effective Date and prior to the Facility
Termination Date, each Lender severally agrees, on the terms and conditions set
forth in this Agreement, to make revolving loans (the “Revolving Loans”) to the
Borrower Representative on behalf of the applicable Borrower and participate in
Facility LCs issued for the account of the Borrower as set forth in Section
2.1.2 below, in aggregate amounts that will not result in (i) such Lender’s
Revolving Credit Exposure exceeding its Revolving Commitment or (ii) the
Aggregate Revolving Credit Exposure exceeding the lesser of (x) the Aggregate
Revolving Commitment or (y) the Borrowing Base, subject to the Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Section 2.1.4. The Revolving Loans may consist of
Floating Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower Representative in accordance with Sections 2.1.1(b) and
2.7. Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans at any time prior to the Facility Termination Date. The
Commitments to extend credit under this Section 2.1.1(a) shall expire on the
Facility Termination Date.

 

(b)   Borrowing Procedures. The Borrower Representative shall select the Type of
Advance and, in the case of each Eurodollar Advance, the Interest Period
applicable thereto, from time to time. The Borrower Representative shall give
the Agent irrevocable notice in the form of Exhibit A (a “Borrowing Notice”) not
later than 10:00 a.m. (Chicago time) on the Borrowing Date of each Floating Rate
Advance and three Business Days before the Borrowing Date for each Eurodollar
Advance, specifying: (1) the name of the applicable Borrower, (2) the Borrowing
Date, which shall be a Business Day, of such Advance, (3) the aggregate amount
of such Advance, (4) the Type of Advance selected; provided that, if the
Borrower Representative fails to specify the Type of Advance requested, such
request shall be deemed a request for a Floating Rate Advance; and (5) the
duration of the Interest Period if the Type of Advance requested is a Eurodollar
Advance; provided that, if the Borrower Representative fails to select the
duration of the Interest Period for the requested Eurodollar Advance, the
Borrower Representative shall be deemed to have requested on behalf of the
applicable Borrower that such Eurodollar Advance be made with an Interest Period
of one month.

 

41

 



(c)    The Agent’s Election. Promptly after receipt of a Borrowing Notice (or
telephonic notice in lieu thereof) of a requested Floating Rate Advance, the
Agent shall elect in its discretion to have the terms of Section 2.1.1(d) (pro
rata advance by all Lenders), Section 2.1.3 (advance by the Agent, in the form
of a Non-Ratable Loan, on behalf of the Lenders) or Section 2.1.4(b) (Swingline
Loans) apply to such requested Advance.

 

(d)   Pro Rata Advance. Unless the Agent elects to have the terms of
Section 2.1.3 or Section 2.1.4(b) apply to a requested Floating Rate Advance or
if a requested Advance is for a Eurodollar Advance, then promptly after receipt
of a Borrowing Notice or telephonic notice in lieu thereof as permitted by
Section 2.8, the Agent shall notify the Lenders by telecopy, telephone, or
e-mail of the requested Advance. Not later than noon (Chicago time) on each
Borrowing Date, each Lender shall make available its Revolving Loan in funds
immediately available in Chicago to the Agent and the Agent will make the funds
so received from the Lenders available to the Borrower Representative at the
Funding Account as set forth in Section 2.5.

 

2.1.2.      Facility LCs.

 

(a)    Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue to the Borrower standby and commercial Letters
of Credit (each, and each Existing Letter of Credit, a “Facility LC”) and to
renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the Effective Date and prior to the Facility Termination Date upon the
request of the Borrower Representative for the account of the applicable
Borrower; provided that, the maximum face amount of the Facility LC to be issued
or Modified does not exceed the lesser of (i) an amount equal to $100,000,000
minus the sum of (1) the aggregate undrawn amount of all outstanding Facility
LCs at such time plus, without duplication, (2) the aggregate unpaid
Reimbursement Obligations with respect to all Facility LCs outstanding at such
time and (ii) Availability. On the Effective Date, each Existing Letter of
Credit shall be deemed to be a Facility LC issued hereunder for the account of
the applicable Borrower. No Facility LC (or any renewal thereof) shall have an
expiry date later than the earlier of (x) the fifth (5th) Business Day prior to
the Facility Termination Date and (y) one year after its issuance; provided that
any Letter of Credit with a one-year tenor may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above).

 

(b)   Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.1.2, the LC Issuer shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

42

 



(c)    Notice. Subject to Section 2.1.2(a), the Borrower Representative, on
behalf of the applicable Borrower, shall give the LC Issuer notice prior to
10:00 a.m. (Chicago time) at least three Business Days prior to the proposed
date of issuance or Modification of each Facility LC, specifying the
beneficiary, the proposed date of issuance (or Modification) and the expiry date
of such Facility LC, and describing the proposed terms of such Facility LC and
the nature of the transactions proposed to be supported thereby. Upon receipt of
such notice, the LC Issuer shall promptly notify the Agent, and the Agent shall
promptly notify each Lender, of the contents thereof and of the amount of such
Lender’s participation in such proposed Facility LC. The issuance or
Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be reasonably satisfactory to the LC Issuer and that
the applicable Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.

 

(d)   Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Agent and the Agent shall promptly notify the
Borrower Representative and each other Lender as to the amount to be paid by the
LC Issuer as a result of such demand and the proposed payment date (the “LC
Payment Date”). The responsibility of the LC Issuer to the Borrower
Representative, the Borrower and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
in connection with such presentment shall be in conformity in all material
respects with such Facility LC. The LC Issuer shall endeavor to exercise the
same care in the issuance and administration of the Facility LCs as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
the LC Issuer, each Lender shall be unconditionally and irrevocably liable
without regard to the occurrence of any Default or any condition precedent
whatsoever, to reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata
Share of the amount of each payment made by the LC Issuer under each Facility LC
to the extent such amount is not reimbursed by the Borrower pursuant to Section
2.1.2(e) below, plus (ii) interest on the foregoing amount to be reimbursed by
such Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from the next succeeding Business Day) to the date on which such
Lender pays the amount to be reimbursed by it, at a rate of interest per annum
equal to the Federal Funds Effective Rate for the first three days and,
thereafter, at a rate of interest equal to the rate applicable to Floating Rate
Advances.

 

43

 



(e)    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that, neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.1.2(d). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.1.1(b) and the satisfaction of the applicable
conditions precedent set forth in Article IV), the Borrower Representative may
request an Advance hereunder on behalf of the applicable Borrower for the
purpose of satisfying any Reimbursement Obligation.

 

(f)    Obligations Absolute. The Borrower’s obligations under this Section 2.1.2
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower. Nothing in this Section 2.1.2(f) is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.1.2(e).

 

44

 



(g)   Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it (in
its Permitted Discretion) to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the LC
Issuer. The LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.1.2, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

(h)   Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, the LC Issuer or the
Agent may incur (or which may be claimed against such Lender, the LC Issuer or
the Agent by any Person whatsoever) by reason of or in connection with the
issuance, execution and delivery or transfer of or payment or failure to pay
under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Borrower may have against any Defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility LC does not require that any drawing by
any such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to the LC Issuer (in its Permitted Discretion), evidencing the
appointment of such successor Beneficiary; provided that, the Borrower shall not
be required to indemnify any Lender, the LC Issuer or the Agent for any claims,
damages, losses, liabilities, costs or expenses to the extent, but only to the
extent, caused by (x) the willful misconduct or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC complied
with the terms of such Facility LC or (y) the LC Issuer’s failure to pay under
any Facility LC after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. Nothing in this Section
2.1.2(h) is intended to limit the obligations of the Borrower under any other
provision of this Agreement.

 

(i)     Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its Affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.1.2 or any
action taken or omitted by such indemnitees hereunder.

 

45

 



(j)     Facility LC Collateral Account. The Borrower agrees that it will, upon
the request of the Agent or the Required Lenders and until the final expiration
date of any Facility LC and thereafter as long as any amount is payable to the
LC Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Agent in its
Permitted Discretion (the “Facility LC Collateral Account”) at the Agent’s
office at the address specified pursuant to Article XIII, in the name of the
Borrower but under the sole dominion and control of the Agent, for the benefit
of the Lenders and in which the Borrower shall have no interest other than as
set forth in Section 8.1. Nothing in this Section 2.1.2(j) shall either obligate
the Agent to require the Borrower to deposit any funds in the Facility LC
Collateral Account or limit the right of the Agent to release any funds held in
the Facility LC Collateral Account in each case other than as required by
Section 8.1. The Borrower hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Secured Obligations. The Agent will invest any funds on deposit from time to
time in the Facility LC Collateral Account in certificates of deposit of Chase
having a maturity not exceeding thirty days.

 

(k)   Rights as a Lender. In its capacity as a Lender, the LC Issuer shall have
the same rights and obligations as any other Lender.

 

(l)     Termination of the Facility. If, notwithstanding the provisions of this
Section 2.1.2, any Facility LC is outstanding upon the earlier of (x) the
termination of this Agreement and (y) the Facility Termination Date, then upon
such termination the Borrower shall deposit with the Agent, for the benefit of
the Agent and the Lenders, with respect to all LC Obligations, as the Agent in
its discretion shall specify, either (i) a standby letter of credit (a
“Supporting Letter of Credit”), in form and substance satisfactory to the Agent
(in its Permitted Discretion), issued by an issuer satisfactory to the Agent (in
its Permitted Discretion), in a stated amount equal to 105% of the difference of
(x) the amount of LC Obligations at such time, less (y) the amount on deposit in
the Facility LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”), under which
Supporting Letter of Credit the Agent is entitled to draw amounts necessary to
reimburse the Agent, the LC Issuer and the Lenders for payments to be made by
the Agent, the LC Issuer and the Lenders under any such Facility LC and any fees
and expenses associated with such Facility LC, or (ii) cash, in immediately
available funds, in an amount equal to 105% of the Collateral Shortfall Amount
to be held in the Facility LC Collateral Account. Such Supporting Letter of
Credit or deposit of cash shall be held by the Agent, for the benefit of the
Agent and the Lenders, as security for, and to provide for the payment of, the
aggregate undrawn amount of such Facility LC remaining outstanding.

 

46

 



2.1.3.      Non-Ratable Loans. Subject to the restrictions set forth in Section
2.1.1(a), the Agent may elect to have the terms of this Section 2.1.3 apply to
any requested Floating Rate Advance and Chase shall thereafter make an Advance,
on behalf of the Lenders and in the amount requested, available to the Borrower
on the applicable Borrowing Date by transferring same day funds to the Funding
Account. Each Advance made solely by the Agent pursuant to this Section 2.1.3 is
referred to in this Agreement as a “Non-Ratable Loan,” and such Advances are
referred to as the “Non-Ratable Loans.” Each Non-Ratable Loan shall be subject
to all the terms and conditions applicable to other Advances funded by the
Lenders, except that all payments thereon shall be payable to Chase solely for
its own account. The aggregate amount of Non-Ratable Loans outstanding at any
time shall not exceed $20,000,000. The Agent shall not make any Non-Ratable Loan
if the requested Non-Ratable Loan exceeds Availability (before giving effect to
such Non-Ratable Loan). Non-Ratable Loans may be made even if a Default or
Unmatured Default exists, but may not be made if the conditions precedent set
forth in Section 4.2 (other than Section 4.2(a)) have not been satisfied. The
Non-Ratable Loans shall be secured by the Liens granted to the Agent in and to
the Collateral and shall constitute Obligations hereunder. All Non-Ratable Loans
shall be Floating Rate Advances and are subject to the settlement provisions set
forth in Section 2.19.

 

2.1.4.      Protective Advances, Swingline Loans and Overadvances.

 

(a)    Protective Advances. Subject to the limitations set forth below, the
Agent is authorized by the Borrower and the Lenders, from time to time in the
Agent’s sole discretion (but shall have absolutely no obligation to), to make
Advances, on behalf of all Lenders, in an aggregate amount outstanding at any
time that, when added to the aggregate amount of Overadvances outstanding at
such time, does not exceed 5% of the Aggregate Revolving Commitment at such
time, which the Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrower pursuant to the terms of this Agreement, including
costs, fees, and expenses as described in Section 9.6 (any of such Advances are
herein referred to as “Protective Advances”); provided that, no Protective
Advance shall cause the Aggregate Revolving Credit Exposure to exceed the
Aggregate Revolving Commitment. Protective Advances may be made even if the
conditions precedent set forth in Section 4.2 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the Agent in and
to the Collateral and shall constitute Obligations hereunder. All Protective
Advances shall be Floating Rate Advances, shall bear interest at the default
rate set forth in Section 2.12 and shall be payable on the earlier of demand or
the Facility Termination Date. The Required Lenders may at any time revoke the
Agent’s authorization to make Protective Advances. Any such revocation must be
in writing and shall become effective prospectively upon the Agent’s receipt
thereof. At any time that there is sufficient Availability and the conditions
precedent set forth in Section 4.2 have been satisfied, the Agent may request
the Lenders to make a Revolving Loan to repay a Protective Advance. At any other
time the Agent may require the Lenders to fund their risk participations
described in Section 2.2.

 

47

 



(b)   Swingline Loans. Subject to the terms and conditions set forth herein, the
Agent is authorized by the Borrower and the Lenders, from time to time in the
Agent’s sole discretion (but shall have absolutely no obligation to), to make
Swingline Loans, on behalf of all Lenders, in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $15,000,000 or (ii) the Aggregate
Revolving Credit Exposure exceeding the lesser of the (x) Aggregate Revolving
Commitment and (y) the Borrowing Base; provided that the Agent shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans. To request
a Swingline Loan, the Borrower shall notify the Agent of such request by
telephone (confirmed by facsimile), not later than 11:00 a.m., Chicago time, on
the day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Agent shall make each Swingline Loan available
to the Borrower by means of a credit to the Funding Account (or, in the case of
a Swingline Loan made to finance the reimbursement of a Facility LC as provided
in Section 2.1.2(e), by remittance to the LC Issuer, and in the case of
repayment of another Loan or fees or expenses as provided herein, by remittance
to the Agent to be distributed to the Lenders) by 2:00 p.m., Chicago time, on
the requested date of such Swingline Loan. All Swingline loans shall be Floating
Rate Advances, shall bear interest at the default rate set forth in Section 2.12
and shall be payable on the earlier of demand or the Facility Termination Date.

 

The Agent may require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. In such event, the Agent
shall give the Lenders notice, specifying the aggregate amount of Swingline
Loans in which Lenders will participate, as well as each Lender's Pro Rata Share
of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Agent such Lender's Pro Rata Share of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by transfer of immediately available funds, in the same manner as
provided in Section 2.1.1(d) (and Section 2.1.1(d) shall apply, mutatis
mutandis, to the payment obligations of the Lenders). Any amounts received by
the Agent from the Borrower (or other party on behalf of the Borrower) in
respect of a Swingline Loan after receipt by the Agent of the proceeds of a sale
of participations therein shall be promptly remitted by the Agent to the Lenders
that shall have made their payments pursuant to this paragraph or retained by
the Agent, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Agent if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

48

 



(c)    Overadvances. Any provision of this Agreement to the contrary
notwithstanding, at the request of the Borrower Representative on behalf of the
Borrower, the Agent may in its sole discretion (but shall have absolutely no
obligation to), make Advances to the Borrower Representative (for the account of
the Borrower), on behalf of the Lenders, in amounts that exceed Availability
(any such excess Advances are herein referred to collectively as
“Overadvances”); provided that, (i) no such event or occurrence shall cause or
constitute a waiver of the Agent’s or Lenders’ right to refuse to make any
further Swingline Loans, Overadvances, Revolving Loans or Non-Ratable Loans, or
issue Facility LCs, as the case may be, at any time that an Overadvance exists,
(ii) no Overadvance shall result in a Default or Unmatured Default due to the
Borrower’s failure to comply with Section 2.1.1(a) for so long as the Agent
permits such Overadvance to remain outstanding, but solely with respect to the
amount of such Overadvance and (iii) the aggregate amount of Overadvances
outstanding at any time, when added to the aggregate amount of Protective
Advances outstanding at such time, shall not exceed 5% of the Aggregate
Revolving Commitment at such time. In addition, Overadvances may be made even if
a Default or Unmatured Default exists, but may not be made if the conditions
precedent set forth in Section 4.2 have not been satisfied (other than the
condition regarding Availability and other than Section 4.2(a)). All
Overadvances shall constitute Floating Rate Advances, shall bear interest at the
default rate set forth in Section 2.12, shall be payable on the earlier of
demand or the Facility Termination Date and are subject to the settlement
provisions set forth in Section 2.19. The authority of the Agent to make
Overadvances is limited to an aggregate amount not to exceed 5% of the Borrowing
Base at any time, no Overadvance may remain outstanding for more than thirty
days and no Overadvance shall cause any Lender’s Revolving Credit Exposure to
exceed its Revolving Commitment or the Aggregate Revolving Credit Exposure to
exceed the Aggregate Revolving Commitment; provided that, the Required Lenders
may at any time revoke the Agent’s authorization to make Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Agent’s receipt thereof.

 

2.1.5.      Term Loans.

 

(a)    From and including the Effective Date and prior to the date which is the
earlier of forty (40) days following the Effective Date (the “Term Commitment
Expiration Date”) and the Facility Termination Date each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make term
loans (the “Term Loans”) to the Borrower Representative on behalf of the
applicable Borrower in aggregate amounts that will not result in (i) such
Lender’s Term Credit Exposure exceeding its Term Commitment or (ii) the
Aggregate Term Credit Exposure exceeding the Aggregate Term Commitment. The Term
Loans may consist of Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower Representative in accordance with
Section 2.7. Once repaid Term Loans may not be reborrowed.

 

49

 



(b)   Borrowing Procedures. The Borrower Representative shall select the Type of
Advance and, in the case of each Eurodollar Advance, the Interest Period
applicable thereto, from time to time. The Borrower Representative shall give
the Agent irrevocable notice in the form of a Borrowing Notice not later than
10:00 a.m. (Chicago time) on the Borrowing Date of a Floating Rate Advance and
three Business Days before the Borrowing Date for a Eurodollar Advance,
specifying: (1) the name of the applicable Borrower, (2) the Borrowing Date,
which shall be a Business Day, of such Advance, (3) the aggregate amount of such
Advance, (4) the Type of Advance selected; provided that, if the Borrower
Representative fails to specify the Type of Advance requested, such request
shall be deemed a request for a Floating Rate Advance; and (5) the duration of
the Interest Period if the Type of Advance requested is a Eurodollar Advance;
provided that, if the Borrower Representative fails to select the duration of
the Interest Period for the requested Eurodollar Advance, the Borrower
Representative shall be deemed to have requested on behalf of the applicable
Borrower that such Eurodollar Advance be made with an Interest Period of one
month.

 

2.2.            Ratable Loans; Risk Participation. Except as otherwise provided
below, each Advance made in connection with a Revolving Loan shall consist of
Loans made by each Lender in an amount equal to such Lender’s Pro Rata Share.
Upon the making of an Advance by the Agent in connection with a Non-Ratable
Loan, a Swingline Loan, an Overadvance or a Protective Advance (whether before
or after the occurrence of a Default or an Unmatured Default and regardless of
whether the Agent has requested a Settlement with respect to such Non-Ratable
Loan, Swingline Loan, Overadvance or Protective Advance), the Agent shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender and each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Agent, without recourse or warranty, an undivided interest and
participation in such Non-Ratable Loan, Swingline Loan, Overadvance or
Protective Advance in proportion to its Pro Rata Share of the Aggregate
Revolving Commitment. From and after the date, if any, on which any Lender is
required to fund its participation in any Non-Ratable Loan, Swingline Loan,
Overadvance or Protective Advance purchased hereunder, the Agent shall promptly
distribute to such Lender, such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the Agent in
respect of such Loan.

 

2.3.            Payment of the Obligations. The Borrower shall repay the
outstanding principal balance of the Loans, together with all other Obligations,
including all accrued and unpaid interest thereon, on the Facility Termination
Date.

 

2.4.            Minimum Amount of Each Advance. Each Eurodollar Advance shall be
in the minimum amount of $5,000,000 and in multiples of $1,000,000 if in excess
thereof. Floating Rate Advances may be in any amount.

 

2.5.            Funding Account. The Borrower Representative shall deliver to
the Agent, on the Effective Date, a notice setting forth the deposit account of
the Borrower Representative (the “Funding Account”) to which the Agent is
authorized by the Borrower to transfer the proceeds of any Advances requested
pursuant to this Agreement. The Borrower Representative may designate a
replacement Funding Account from time to time by written notice to the Agent.
Any designation by the Borrower Representative of the Funding Account must be
reasonably acceptable to the Agent.

 

50

 



2.6.            Reliance Upon Authority; No Liability. The Agent is entitled to
rely conclusively on any individual’s request for Advances hereunder, so long as
the proceeds thereof are to be transferred to the Funding Account. The Agent
shall have no duty to verify the identity of any individual representing himself
or herself as a person authorized by the Borrower to make such requests on their
behalf. The Agent shall not incur any liability to the Borrower as a result of
acting upon any notice referred to in Section 2.1 which the Agent reasonably
believes to have been given by an officer or other person duly authorized by the
Borrower to request Advances on their behalf or for otherwise acting under this
Agreement. The crediting of Advances to the Funding Account shall conclusively
establish the obligation of the Borrower to repay such Advances as provided
herein.

 

2.7.            Conversion and Continuation of Outstanding Advances. Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.7 or are repaid in accordance with this Agreement. Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with this Agreement or (y) the
Borrower Representative shall have given the Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period. Subject to the terms of Section 2.4, the Borrower
Representative may elect from time to time to convert all or any part of a
Floating Rate Advance into a Eurodollar Advance on behalf of the applicable
Borrower. The Borrower Representative shall give the Agent irrevocable notice in
the form of Exhibit B (a “Conversion/Continuation Notice”) of each conversion of
a Floating Rate Advance into a Eurodollar Advance or continuation of a
Eurodollar Advance not later than 10:00 a.m. (Chicago time) at least three
Business Days prior to the date of the requested conversion or continuation,
specifying (i) the requested date, which shall be a Business Day, of such
conversion or continuation, (ii) the aggregate amount and Type of the Advance
which is to be converted or continued, and (iii) the amount of such Advance
which is to be converted into or continued as a Eurodollar Advance and the
duration of the Interest Period applicable thereto.

 

2.8.            Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Types of Advances and to transfer funds based on telephonic notices made by any
person or persons the Agent or any Lender in good faith believes to be acting on
behalf of the Borrower Representative, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower
Representative agrees to deliver promptly to the Agent a written confirmation,
if such confirmation is requested by the Agent or any Lender, of each telephonic
notice signed by an Authorized Officer of the Borrower Representative. If the
written confirmation differs in any material respect from the action taken by
the Agent and the Lenders, the records of the Agent and the Lenders shall govern
absent manifest error.

 

51

 



2.9.            Notification of Advances, Interest Rates and Repayments.
Promptly after receipt thereof, the Agent will notify each Lender of the
contents of each Borrowing Notice, Conversion/Continuation Notice, and repayment
notice received by it hereunder. Promptly after notice from the LC Issuer, the
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder or any Modification. The Agent will notify each Lender of
the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

 

2.10.        Fees.

 

(a)    Unused Commitment Fee. The Borrower agrees to pay to the Agent, for the
account of each Lender in accordance with such Lender’s Pro Rata Share, an
unused commitment fee at a per annum rate equal to the Applicable Fee Rate on
the average daily Available Revolving Commitment, such fee to be payable in
arrears on each Payment Date hereafter and on the Facility Termination Date (the
“Unused Commitment Fee”).

 

(b)   LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, a letter of
credit fee at a per annum rate equal to the Applicable Margin for Eurodollar
Loans in effect from time to time on the average daily undrawn stated amount
under each Facility LC, such fee to be payable in arrears on each Payment Date
(the “LC Fee”). The Borrower shall also pay to the LC Issuer for its own account
(x) a fronting fee of 0.125% per annum of the face amount of the Facility LC,
based on average daily undrawn amounts under each Facility LC and payable in
arrears on each Payment Date, and (y) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with the LC Issuer’s standard schedule for such charges as in effect
from time to time.

 

(c)    Agent and Arranger Fees. The Borrower agrees to pay all fees and expenses
payable to the Agent, Arrangers and Lenders.

 

2.11.        Interest Rates. Each Floating Rate Advance shall bear interest on
the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is automatically converted from a Eurodollar
Advance into a Floating Rate Advance pursuant to Section 2.7, to but excluding
the date it is paid or is converted into a Eurodollar Advance pursuant to
Section 2.7 hereof, at a rate per annum equal to the Floating Rate for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Agent as applicable to
such Eurodollar Advance based upon the Borrower Representative’s selections
under Sections 2.1.1 and 2.7 and otherwise in accordance with the terms hereof.
No Interest Period may end after the Facility Termination Date. If at any time
Loans are outstanding with respect to which the Borrower Representative has not
delivered a notice to the Agent specifying the basis for determining the
interest rate applicable thereto, those Loans shall bear interest at the
Floating Rate.

 

52

 



2.12.        Eurodollar Advances Post Default; Default Rates. Notwithstanding
anything to the contrary contained hereunder, during the continuance of a
Default or Unmatured Default the Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to reductions in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of a default in the payment of the
principal, interest or any other amount due hereunder or under another Loan
Document, the Agent or the Required Lenders may, at their option, by notice to
the Borrower Representative (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.3 requiring
unanimous consent of the Lenders to reductions in interest rates), declare that
(i) each Eurodollar Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, (ii) each Floating Rate Advance shall bear interest at
a rate per annum equal to the Floating Rate in effect from time to time plus 2%
per annum and (iii) the LC Fee shall be increased by 2% per annum, provided
that, during the continuance of a Default under subsection (f) or (g) of Article
VII, the interest rates set forth in clauses (i) and (ii) above and the increase
in the LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Agent or any
Lender.

 

2.13.        Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof and at maturity.
Interest accrued on each Eurodollar Advance shall be payable on each Payment
Date. Interest on all Advances, Unused Commitment Fees and LC Fees shall be
calculated for actual days elapsed on the basis of a 360-day year (or 365/366
days, in the case of Loans the interest rate payable on which is based on the
Prime Rate). Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if payment is received prior to
noon (local time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment. After giving effect to any Loan,
Advance, continuation, or conversion of any Eurodollar Rate Loan, there may not
be more than six different Interest Periods in effect hereunder.

 

2.14.        Voluntary Prepayments. Subject to Section 2.25, the Borrower may
from time to time prepay, but without penalty or premium, all or any portion of
the outstanding Floating Rate Advances. The Borrower may also from time to time
prepay, subject to the payment of any funding indemnification amounts required
by Section 3.4 but without penalty or premium, all outstanding Eurodollar
Advances, or, in a minimum aggregate amount of $5,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Eurodollar Advances upon three Business Days’ prior notice to the Agent. Any
prepayments made in respect of the Term Loans pursuant to this Section 2.14
shall be applied against the scheduled payments to be made by the Borrower
pursuant to Section 2.26 at the direction of the Borrower; provided that in the
absence of such direction, such payments shall be applied against the scheduled
payments to be made by the Borrower pursuant to Section 2.26 in reverse order of
the dates when scheduled payments are due.

 

53

 



2.15.        Mandatory Prepayments

 

(a)    Borrowing Base Compliance. Except for Overadvances permitted pursuant to
Section 2.1.4(c), the applicable Borrower shall immediately repay the Revolving
Loans, Swingline Loans, Reimbursement Obligations and/or Non-Ratable Loans (and,
if required, cash collateralize any undrawn Facility LC in the manner
contemplated in Section 2.1.2(j)) if at any time the Aggregate Revolving Credit
Exposure exceeds the lesser of (i) the Aggregate Revolving Commitment and (ii)
the Borrowing Base (or, until the 2010 Parent Notes are discharged or defeased
in accordance with Section 8.1 of the 2010 Parent Indenture, the amount
permitted under and calculated in accordance with the definition of “Borrowing
Base” in the 2010 Parent Indenture) to the extent required to eliminate such
excess.

 

(b)   Sale of Assets. (i) Except as set forth in Section 2.15(b)(ii),
immediately upon receipt by the General Partner, the Borrower or PHI or any of
their respective Subsidiaries of the Net Cash Proceeds of any asset disposition
(other than (A) sales of inventory in the ordinary course of business and (B) up
to $10,000,000 per Fiscal Year of Net Cash Proceeds from sales of obsolete or
worn-out property in the ordinary course of business), the General Partner or
applicable Borrower shall prepay the Obligations, or shall cause the applicable
Subsidiary to deliver funds to the Agent for application to the Obligations, in
an amount equal to all such Net Cash Proceeds. Any such prepayment shall be
applied first, to pay the principal of the Overadvances and Protective Advances,
second, to pay the principal of the Non-Ratable Loans, third, to pay the
principal of the Term Loans and fourth, to pay the principal of the Revolving
Loans (including the Swingline Loans) without a concomitant reduction in the
Aggregate Revolving Commitment.

 

(ii) So long as the 2010 Parent Indenture is in effect, notwithstanding Section
2.15(b)(i), if (x) the Borrower Representative delivers to the Agent a
Reinvestment Notice with respect to an asset disposition and (y) the
Reinvestment Deferred Amount related thereto is deposited in a deposit account
located at, and subject to control agreements in favor of, the Agent, then such
Reinvestment Deferred Amount may be (i) used to consummate Permitted
Acquisitions and/or (ii) reinvested to acquire assets useful in the Borrower’s
business (other than current assets); provided that on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant asset disposition shall be applied toward the prepayment
of the Obligations as set forth in Section 2.15(b)(i).

 

(c)    Issuance of Debt or Equity. If any Loan Party or any of its respective
Subsidiaries issues Capital Stock or Indebtedness (other than Indebtedness
permitted by Sections 6.17(a),(c), (d), (e), (f), (g), (h), (j) and (k)), no
later than the Business Day following the date of receipt of any Net Cash
Proceeds of such issuance or receipt of such dividend, distribution, loan or
advance, the Borrower, or applicable Loan Party, shall prepay the Obligations in
an amount equal to all such Net Cash Proceeds. Any such prepayment shall be
applied first, to pay the principal of the Overadvances and Protective Advances,
second, to pay the principal of the Non-Ratable Loans, third, to pay the
principal of the Term Loans and fourth, to pay the principal of the Revolving
Loans (including the Swingline Loans) without a concomitant reduction in the
Aggregate Revolving Commitment. Notwithstanding the foregoing, so long as the
2010 Parent Indenture is in effect, all or any portion of any Net Cash Proceeds
of any such issuance that is deposited in a deposit account located at, and
subject to control agreements in favor of, the Agent may be (i) used to
consummate Permitted Acquisitions and/or (2) reinvested to repair, rebuild or
purchase replacement property, in each case within 12 months after the receipt
of such Net Cash Proceeds, and if not so used or reinvested within such period,
shall be applied as set forth in the first sentence of this Section 2.15(c).

 

54

 



(d)   Insurance/Condemnation Proceeds. Any insurance or condemnation proceeds to
be applied to the Obligations in accordance with Section 6.7(d) shall be applied
as follows: (i) insurance proceeds from casualties or losses to cash or
Inventory shall be applied, first, to the Overadvances and Protective Advances,
pro rata, second, to the Non-Ratable Loans, third, to the Revolving Loans
(including the Swingline Loans), and fourth, to cash collateralize outstanding
Facility LCs; and (ii) insurance or condemnation proceeds from casualties or
losses to Equipment, Fixtures and real Property shall be applied first, to pay
the principal of the Overadvances and Protective Advances, second, to pay the
principal of the Non-Ratable Loans, third, to pay the principal of the Term
Loans and fourth, to pay the principal of the Revolving Loans (including
Swingline Loans). The Aggregate Revolving Commitment shall not be permanently
reduced by the amount of any such prepayments. If the precise amount of
insurance or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures and real Property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the Agent,
in its Permitted Discretion. Notwithstanding the foregoing, so long as the 2010
Parent Indenture is in effect, all or any portion of such insurance or
condemnation proceeds that is deposited in a deposit account located at, and
subject to control agreements in favor of, the Agent may be (i) used to
consummate Permitted Acquisitions and/or (2) reinvested to repair, rebuild or
purchase replacement property, in each case within 12 months after the receipt
of such proceeds, and if not so used or reinvested within such period, shall be
applied as set forth in the first sentence of this Section 2.15(d).

 

(e)    Excess Cash Flow. If, for any fiscal year of the Borrower commencing with
the fiscal year ending September 30, 2016, there shall be Excess Cash Flow, the
Borrower shall, on the relevant Excess Cash Flow Application Date, apply 25% of
such Excess Cash Flow toward the prepayment of the Term Loans; provided that
notwithstanding the foregoing, the Borrower shall not be required to prepay Term
Loans pursuant to this Section 2.15(e) for any fiscal year in an aggregate
amount in excess of (i) $25,000,000, less (ii) the scheduled payments made with
respect to the Term Loans during such fiscal year pursuant to Section 2.26, less
(iii) the amount of voluntary prepayments made with respect to the Term Loans
pursuant to Section 2.14 (except to the extent such prepayments were made with
the proceeds of Indebtedness). Each such prepayment and commitment reduction
shall be made on a date (an “Excess Cash Flow Application Date”) no later than
five Business Days after the earlier of (i) the date on which the financial
statements of the Borrower referred to in Section 6.1(a), for the fiscal year
with respect to which such prepayment is made, are required to be delivered to
the Lenders and (ii) the date on which such financial statements are actually
delivered.

 

55

 



(f)    General. Without in any way limiting the foregoing, immediately upon
receipt by any Loan Party of proceeds of any sale of any Collateral, the
Borrower shall cause such Loan Party to deliver such proceeds to the Agent, or
deposit such proceeds in a deposit account subject to a Deposit Account Control
Agreement. All of such proceeds shall be applied as set forth above or otherwise
as provided in Section 2.18. Nothing in this Section 2.15 shall be construed to
constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.

 

(g)   Term Loans; Application Thereto. Notwithstanding the foregoing provisions
of this Section 2.15, this Section 2.15 shall not require the prepayment of the
Term Loans while the 2010 Parent Notes are outstanding. Any mandatory
prepayments made in respect of the Term Loans pursuant to this Section 2.15
shall be applied against the scheduled payments to be made by the Borrower
pursuant to Section 2.26 in reverse order of the dates on which such scheduled
payments are due.

 

2.16.        Termination of the Commitments; Increase in Aggregate Revolving
Commitment

 

(a)    Without limiting Section 2.3 or Section 8.1, (i) the Aggregate Revolving
Commitment shall expire on the Facility Termination Date, (ii) the Aggregate
Term Commitment shall expire on the Term Commitment Expiration Date and (iii)
the Aggregate Credit Exposure and all other unpaid Obligations shall be paid in
full by the Borrower on the Facility Termination Date.

 

(b)   The Borrower may terminate this Agreement with at least five Business
Days’ prior written notice thereof to the Agent and the Lenders, upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon, (ii) the cancellation and return of all outstanding Facility
LCs (or alternatively, with respect to each such Facility LC, the furnishing to
the Agent of a cash deposit or Supporting Letter of Credit as required by
Section 2.1.2(l)), (iii) the payment in full of all reimbursable expenses and
other Obligations together with accrued and unpaid interest thereon, and
(iv) the payment in full of any amount due under Section 3.4.

 

(c)    The Borrower shall have the right to increase the Aggregate Revolving
Commitment by obtaining additional Revolving Commitments, either from one or
more of the Lenders or another lending institution provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000, (ii) the
Aggregate Revolving Commitment does not exceed $550,000,000, (iii) the Borrower
may make a maximum of two such requests, (iv) the Agent has approved the
identity of any such new Lender, such approval not to be unreasonably withheld,
(v) any such new Lender assumes all of the rights and obligations of a "Lender"
hereunder, and (vi) the procedures described in Section 2.16(d) have been
satisfied.

 

56

 



(d)   Any amendment hereto to effect such an increase or addition shall be in
form and substance satisfactory to the Agent and shall only require the written
signatures of the Agent, the Borrower and the Lender(s) being added or
increasing their Commitment. As a condition precedent to such an increase,
Borrower shall deliver to the Agent a certificate of each Loan Party (in
sufficient copies for each Lender) signed by an authorized officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (B) no Default or Unmatured
Default exists. Promptly following the effectiveness of any such amendment, the
Agent will provide a copy thereof to the Lenders.

 

(e)    Within a reasonable time after the effective date of any increase, the
Agent shall, and is hereby authorized and directed to, revise the Commitments
set forth on Schedule I hereto to reflect such increase and shall distribute
such revised schedule to each of the Lenders and the Borrower, whereupon such
revised schedule shall replace the old schedule and become part of this
Agreement. On the Business Day on which any such increase becomes effective, all
outstanding Floating Rate Advances and Eurodollar Advances shall be reallocated
among the Lenders (including any newly added Lenders) in accordance with the
Lenders’ respective revised Pro Rata Shares (and shall be deemed repaid in
connection with any such reallocation).

 

2.17.        Method of Payment

 

(a)    All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Agent at the
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Agent specified in writing by the Agent to the Borrower
Representative, by noon (local time) on the date when due and shall be applied
ratably by the Agent among the Lenders. Any payment received by the Agent after
such time shall be deemed to have been received on the following Business Day
and any applicable interest or fee shall continue to accrue. Solely for purposes
of determining the amount of Loans available for borrowing purposes, checks and
cash or other immediately available funds from collections of items of payment
and proceeds of any Collateral shall be applied in whole or in part against the
Obligations, on the day of receipt, subject to actual collection. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received at
its address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Agent from such Lender.

 

57

 



(b)   At the election of the Agent, all payments of principal, interest,
reimbursement obligations in connection with Facility LCs, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.6), and other sums payable under the Loan
Documents, may be paid from the proceeds of Advances made hereunder whether made
following a request by the Borrower Representative pursuant to Section 2.1 or a
deemed request as provided in this Section 2.17 or may be deducted from the
Funding Account or any other deposit account of the Borrower maintained with the
Agent. The Borrower hereby irrevocably authorizes (i) the Agent to make an
Advance for the purpose of paying each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including
Non-Ratable Loans, Swingline Loans, Overadvances and Protective Advances) and
that all such Advances shall be deemed to have been requested pursuant to
Section 2.1 and (ii) the Agent to charge the Funding Account or any other
deposit account of the Borrower maintained with Chase for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

 

2.18.        Apportionment, Application, and Reversal of Payments. Except as
otherwise required pursuant to Section 2.19, principal and interest payments
shall be apportioned ratably among the Lenders as set forth in this Article II
and payments of the fees shall, as applicable, be apportioned ratably among the
Lenders, except for fees payable solely to the Agent or the LC Issuer and except
as provided in Section 2.10(c). All payments shall be remitted to the Agent and
all such payments not relating to principal or interest of specific Loans or not
constituting payment of specific fees as specified by the Borrower
Representative, and all proceeds of any Collateral received by the Agent, shall
be applied, ratably, subject to the provisions of this Agreement, first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Agent from the Borrower (other than in connection with Rate Management
Transactions and Banking Services), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Rate Management Transactions and Bank Services), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest due in respect of the Non-Ratable Loans, sixth, to pay interest due in
respect of the Revolving Loans and Swingline Loans (other than Non-Ratable
Loans, Overadvances and Protective Advances), seventh, to pay or prepay
principal of the Non-Ratable Loans, eighth, to pay or prepay principal of the
Revolving Loans and Swingline Loans (other than Non-Ratable Loans, Overadvances
and Protective Advances) and unpaid reimbursement obligations in respect of
Facility LCs, ninth, to pay an amount to the Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Facility
LCs and the aggregate amount of any unpaid reimbursement obligations in respect
of Facility LCs, to be held as cash collateral for such Obligations, tenth, to
pay interest due in respect of the Term Loans, eleventh, to pay principal due in
respect of the Term Loans, twelfth, to payment of any amounts owing with respect
to obligations of the Loan Parties in respect of any Rate Management
Transactions (including Commodity Hedging Agreements) and Banking Services that
are secured by the Collateral, and thirteenth, to the payment of any other
Secured Obligation due to the Agent or any Lender by the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence,
neither the Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or (b) in the event, and only to the
extent, that there are no outstanding Floating Rate Loans and, in any event, the
Borrower shall pay the Eurodollar breakage losses in accordance with Section
3.4. The Agent and the Lenders shall have the continuing and exclusive right to
apply and reverse and reapply any and all such proceeds and payments to any
portion of the Secured Obligations.

 

58

 



2.19.        Settlement. Each Lender’s funded portion of the Loans is intended
by the Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Loans. Notwithstanding such agreement, the Agent, Chase, and the
Lenders agree (which agreement shall not be for the benefit of or enforceable by
the Loan Parties) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the Loans,
including the Non-Ratable Loans, Swingline Loans and Overadvances shall take
place on a periodic basis as follows. The Agent shall request settlement (a
“Settlement”) with the Lenders on at least a weekly basis, or on a more frequent
basis at the Agent’s election, by notifying the Lenders of such requested
Settlement by telecopy, telephone, or e-mail no later than 12:00 noon (Chicago
time) on the date of such requested Settlement (the “Settlement Date”). Each
Lender (other than the Agent, in the case of the Non-Ratable Loans, Swingline
Loans and Overadvances) shall transfer the amount of such Lender’s Pro Rata
Share of the outstanding principal amount of the applicable Loan with respect to
which Settlement is requested to the Agent, to such account of the Agent as the
Agent may designate, not later than 2:00 p.m. (Chicago time), on the Settlement
Date applicable thereto. Settlements may occur during the existence of a Default
or an Unmatured Default and whether or not the applicable conditions precedent
set forth in Section 4.2 have then been satisfied. Such amounts transferred to
the Agent shall be applied against the amounts of the applicable Loan and,
together with Chase’s Pro Rata Share of such Non-Ratable Loan, Swingline Loan or
Overadvance, shall constitute Revolving Loans of such Lenders, respectively. If
any such amount is not transferred to the Agent by any Lender on the Settlement
Date applicable thereto, the Agent shall be entitled to recover such amount on
demand from such Lender together with interest thereon as specified in Section
2.23.

 

2.20.        Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, the Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any Person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Agent or such Lender
and the Borrower shall be liable to pay to the Agent and the Lenders, and the
Borrower hereby indemnifies the Agent and the Lenders and holds the Agent and
the Lenders harmless for the amount of such payment or proceeds surrendered. The
provisions of this Section 2.20 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Agent or any Lender in
reliance upon such payment or application of proceeds, and any such contrary
action so taken shall be without prejudice to the Agent’s and the Lenders’
rights under this Agreement and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable. The
provisions of this Section 2.20 shall survive the termination of this Agreement.

 

59

 



2.21.        Noteless Agreement; Evidence of Indebtedness.

 

(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(b)   The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan extended hereunder, the Type thereof, the name of the
Borrower who requested such Loan and the Interest Period with respect thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder, (iii) the original
stated amount of each Facility LC and the amount of LC Obligations outstanding
at any time, and (iv) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s share thereof.

 

(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall, absent manifest error, be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided however,
that the failure of the Agent or any Lender to maintain such accounts or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Obligations in accordance with their terms. The Agent shall, in
accordance with its regular practice, deliver to the Borrower periodic
statements with respect to the accounts maintained pursuant to paragraphs (a)
and (b) above.

 

(d)   Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of Exhibit C (a “Note”). In such event, the Borrower
shall prepare, execute and deliver to such Lender such Note payable to the order
of such Lender. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (a) and (b) above.

 

2.22.        Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time;
provided, however, such selection shall not increase, if otherwise reasonably
avoidable, the Borrower’s costs under Article III. All terms of this Agreement
shall apply to any such Lending Installation and the Loans, Facility LCs,
Reimbursement Obligations and any Notes issued hereunder shall be deemed held by
each Lender or the LC Issuer, as the case may be, for the benefit of any such
Lending Installation. Each Lender and the LC Issuer may, by written notice to
the Agent and the Borrower Representative in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
will be made by it or Facility LCs will be issued by it and for whose account
Loan payments or payments with respect to Facility LCs are to be made.

 

60

 



2.23.        Non-Receipt of Funds by the Agent; Defaulting Lenders.

 

(a)    Unless the Borrower Representative or a Lender, as the case may be,
notifies the Agent prior to the date on which it is scheduled to make payment to
the Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the
case of the Borrower, a payment of principal, interest or fees to the Agent for
the account of the Lenders, that it does not intend to make such payment, the
Agent may assume that such payment has been made. The Agent may, but shall not
be obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or the Borrower, as
the case may be, has not in fact made such payment to the Agent, the recipient
of such payment shall, on demand by the Agent, repay to the Agent the amount so
made available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to (x)
in the case of payment by a Lender, the Federal Funds Effective Rate for such
day for the first three days and, thereafter, the interest rate applicable to
the relevant Loan or (y) in the case of payment by the Borrower, the interest
rate applicable to the relevant Loan.

 

(b)   Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

 

(i)                 fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.10(a);

 

(ii)               the Commitment and Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 8.3), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

 

(c)    If any exposure in respect of Swingline Loans or Letters of Credit
(“Swingline Exposure” and “LC Exposure”, respectively) exists at the time a
Lender becomes a Defaulting Lender then:

 

(i)                 all or any part of such exposure shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Pro Rata Share
but only to the extent (x) the sum of all non-Defaulting Lenders’ Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.2 are satisfied at such time;

 

(ii)               if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall within one Business Day
following notice by the Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.1.2(j) for so long as such LC
Exposure is outstanding;

 

61

 



(iii)             if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to Section 2.23(c)(ii), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.10(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)             if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.23(c)(i), then the fees payable to the Lenders pursuant to
Section 2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Share; and

 

(v)               if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.23(c)(i), then, without
prejudice to any rights or remedies of the LC Issuer or any Lender hereunder,
all Unused Commitment Fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and Letter of Credit
fees payable under Section 2.10(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the LC Issuer until such LC Exposure is cash
collateralized and/or reallocated.

 

(d)   So long as any Lender is a Defaulting Lender, the Agent shall not be
required to fund any Swingline Loan and the LC Issuer shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c)(ii), and participating interests in any such newly issued
or increased Letter of Credit or newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.23(c)(i) (and
Defaulting Lenders shall not participate therein).

 

(e)    Any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.18)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Agent in a segregated account and, subject to any applicable requirements of
law, be applied at such time or times as may be determined by the Agent (i)
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the LC Issuer hereunder, (iii) third, if so determined
by the Agent or requested by an LC Issuer, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any existing or future participating interest in any Swingline Loan or Letter of
Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent, (v) fifth, if so determined by the Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Loans under this
Agreement, (vi) sixth, to the payment of any amounts owing to the Agent, the
Lenders or an LC Issuer as a result of any judgment of a court of competent
jurisdiction obtained by the Agent, any Lender or such LC Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vii) seventh, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, with respect to this clause (viii), that
if such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of Letters of Credit which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.2 are satisfied, such payment shall be applied
solely to prepay the Loans of, and reimbursement obligations owed to, all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or reimbursement obligations owed to, any Defaulting Lender.

 

62

 



In the event that the Agent, the Borrower and the LC Issuer each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share. The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder.

 

2.24.        Limitation of Interest. The Borrower, the Agent and the Lenders
intend to strictly comply with all applicable laws, including applicable usury
laws. Accordingly, the provisions of this Section 2.24 shall govern and control
over every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section 2.24, even if such provision
declares that it controls. As used in this Section 2.24, the term “interest”
includes the aggregate of all charges, fees, benefits or other compensation
which constitute interest under applicable law, provided that, to the maximum
extent permitted by applicable law, (a) any non-principal payment shall be
characterized as an expense or as compensation for something other than the use,
forbearance or detention of money and not as interest, and (b) all interest at
any time contracted for, reserved, charged or received shall be amortized,
prorated, allocated and spread, in equal parts during the full term of the
Obligations. In no event shall the Borrower or any other Person be obligated to
pay, or any Lender have any right or privilege to reserve, receive or retain,
(a) any interest in excess of the maximum amount of nonusurious interest
permitted under the laws of the State of New York or the applicable laws (if
any) of the U.S. or of any other applicable state, or (b) total interest in
excess of the amount which such Lender could lawfully have contracted for,
reserved, received, retained or charged.

 

63

 



2.25.        Applicable Mortgage Minimum Amount. Notwithstanding anything to the
contrary in this Agreement, (a) the Borrower shall not optionally prepay or
reduce the Aggregate Credit Exposure pursuant to Section 2.14 to the extent
that, after giving effect thereto, the Aggregate Credit Exposure would be less
than the Applicable Mortgage Minimum Amount and (b) to the extent that the
Aggregate Credit Exposure exceeds the Applicable Mortgage Minimum Amount at the
time of any Credit Extension under this Agreement as a result of the
requirements of Section 2.15, the Borrower shall, as a condition to each such
Credit Extension, pay all mortgages recording taxes, documentary stamp taxes,
intangible taxes and other similar taxes payable under the Applicable Mortgages
in connection such Credit Extension.

 

2.26.        Amortization of Term Loans.

 

(a)    Subject to adjustment pursuant to Section 2.14 and Section 2.15, the
Borrower shall repay Term Loans on September 30th, December 31st, March 31st and
June 30th of each fiscal year (commencing with December 31st, 2015) in an amount
of $2,500,000, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment; provided
that if any such date is not a Business Day, such payment shall be due on the
next-following Business Day.

 

(b)   To the extent not previously paid, all Term Loans shall be due and payable
on the Facility Termination Date.

 

ARTICLE III

YIELD PROTECTION; TAXES

 

3.1.            Yield Protection. If, on or after the Effective Date, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof or and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing) or compliance by
any Lender or applicable Lending Installation or the LC Issuer with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency or and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including,
without limitation, the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing) made after the Effective
Date:

 

(a)    subjects any Lender or any applicable Lending Installation or the LC
Issuer or the Agent to any Taxes, or changes the basis of taxation of payments
(other than with respect to Excluded Taxes) to any Lender or the LC Issuer or
the Agent in respect of its Eurodollar Loans, Facility LCs or participations
therein, or

 

64

 



(b)   imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or the LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or

 

(c)    imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or the LC Issuer of making,
funding, converting to, continuing or maintaining its Eurodollar Loans, or of
issuing or participating in Facility LCs, or reduces any amount receivable by
any Lender or any applicable Lending Installation or the LC Issuer in connection
with its Eurodollar Loans, Facility LCs or participations therein, or requires
any Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to the amount of Eurodollar Loans, Facility LCs
or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or the LC Issuer as the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer or the Agent, as the case may
be, of making, converting to, continuing or maintaining its Eurodollar Loans or
Commitment or of issuing or participating in Facility LCs or to reduce the
return received by such Lender or applicable Lending Installation or the LC
Issuer, as the case may be, in connection with such Eurodollar Loans,
Commitment, Facility LCs or participations therein, then, within fifteen days of
demand by such Lender or the LC Issuer or the Agent, as the case may be, the
Borrower shall pay such Lender or the LC Issuer or the Agent, as the case may
be, such additional amount or amounts as will compensate such Lender or the LC
Issuer or the Agent, as the case may be, for such increased cost or reduction in
amount received. Notwithstanding anything to the contrary in this Section 3.1,
the Borrower shall not be required to compensate a Lender pursuant to this
Section 3.1 for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefore; and provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such nine-month period shall be
extended to include the period of such retroactive effect. If any Lender becomes
entitled to claim any additional amounts pursuant to this Section 3.1, it shall
promptly notify the Borrower (with a copy to the Agent) of the event by reason
of which it has become so entitled and shall include in such notice a
calculation of such additional amounts in reasonable detail. Notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith (whether or not having
the force of law) or in implementation thereof, and (ii) all requests, rules,
regulations, guidelines, interpretations, requirements, interpretations and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of law), in each case pursuant to Basel III, shall, in each case, be deemed to
be Change, regardless of the date enacted, adopted, issued or implemented.

 

65

 



3.2.            Changes in Capital Adequacy or Liquidity Regulations. If a
Lender or the LC Issuer determines the amount of capital or liquidity required
or expected to be maintained by such Lender or the LC Issuer, any Lending
Installation of such Lender or the LC Issuer, or any corporation controlling
such Lender or the LC Issuer is increased as a result of a Change, then, within
fifteen days of demand by such Lender or the LC Issuer, the Borrower shall pay
such Lender or the LC Issuer the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender or the LC Issuer determines is attributable to this Agreement, its
Credit Exposure or its Commitment to make Loans and issue or participate in
Facility LCs or Swingline loans, as the case may be, hereunder (after taking
into account such Lender’s or the LC Issuer’s policies as to capital adequacy or
liquidity); provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of law) and (y)
all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change
regardless of the date enacted, adopted, issued, promulgated or implemented.
“Change” means (i) any change after the date of this Agreement in the Risk-Based
Capital Guidelines (as defined below) or (ii) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital or
liquidity required or expected to be maintained by any Lender or the LC Issuer
or any Lending Installation or any corporation controlling any Lender or the LC
Issuer. “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the U.S. on the date of this Agreement, including
transition rules, and (ii) the corresponding capital regulations promulgated by
regulatory authorities outside the U.S. implementing the June 2006 document of
the Basel Committee on Banking Regulation and Supervisory Practices entitled
“Basel II: International Convergence of Capital Measurements and Capital
Standards: A Revised Framework – Comprehensive Version,” including transition
rules, and any amendments to such regulations adopted prior to the date of this
Agreement. Notwithstanding anything herein or otherwise to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a “Change”, regardless of the date enacted, adopted, issued or
implemented.

 

3.3.            Availability of Types of Advances. If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate
Advances, subject to the payment of any funding indemnification amounts required
by Section 3.4.

 

66

 



3.4.            Funding Indemnification. If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made on the date specified by the Borrower Representative for any
reason other than default by the Lenders, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance.

 

3.5.            Taxes.

 

(a)    All payments by any Loan Party by or on account of any obligation
hereunder or under any Note or Facility LC Application shall be made free and
clear of and without deduction or withholding for or on account of any and all
Taxes, except as required by applicable law. If any Loan Party or the Agent
shall be required by law to deduct or withhold any Taxes from or in respect of
any such payment, (a) if such Tax is an Indemnified Tax or Other Tax, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.5) such Lender, the LC Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the applicable withholding agent shall make such
deductions, (c) the applicable withholding agent shall pay the full amount
deducted to the relevant authority in accordance with applicable law and (d) the
Borrower shall furnish to the Agent a certified copy of all official receipts
evidencing payment thereof as promptly as possible but in any case within thirty
days after such payment is made.

 

(b)   In addition, the Loan Parties hereby agree to timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Agent timely reimburse it for, any present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes and any other excise
or property taxes, charges or similar levies which arise from any payment made
hereunder or under any Note or Facility LC Application or from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Agreement or any Note or Facility LC Application (“Other Taxes”). The Borrower
shall furnish to the Agent a certified copy of all official receipts evidencing
payment thereof as promptly as possible but in any case within thirty days after
such payment is made.

 

(c)    The Loan Parties hereby agree to jointly and severally indemnify the
Agent, the LC Issuer and each Lender for the full amount of Indemnified Taxes
(including, without limitation, any Indemnified Taxes imposed on amounts payable
under this Section 3.5) paid or payable by the Agent, the LC Issuer or such
Lender as a result of its Commitment, any Loans made by it hereunder, any
Facility LC issued hereunder or otherwise in connection with its participation
in this Agreement or required to be withheld or deducted from a payment to the
Agent, the LC Issuer or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payments due under this indemnification shall be made within 10 days of the date
the Agent, the LC Issuer or such Lender makes demand therefor pursuant to
Section 3.6. A certificate as to the amount of such payment or liability
delivered to the Borrower by the party seeking indemnification shall be
conclusive absent manifest error.

 

67

 



(d)   Each Lender and LC Issuer shall indemnify the Agent within 10 days after
demand therefor, for (i) the full amount of any Indemnified Taxes attributable
to such Lender that are payable or paid by the Agent, (but only to the extent
that any Loan Party has not already indemnified that Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so) and (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.2(c) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (d).

 

(e)    Status of Lenders.

 

(i)                 Each Lender that is a U.S. Person agrees that it will
deliver to the Borrower and the Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), executed originals of
U.S. Internal Revenue Service (“IRS”) Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.

 

(ii)               (1) Each Lender that is not a U.S. Person (each a “Non-U.S.
Lender”) agrees that it will, not more than ten Business Days after the date of
this Agreement, to the extent legally entitled to do so, deliver to the Borrower
Representative and the Agent whichever of the following is applicable: (x) two
duly completed copies of IRS Form W-8BEN, W-8BEN-E, or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any, or is subject to a reduced
rate of withholding of, U.S. federal income taxes, (y) if claiming an exemption
from U.S. withholding tax under Section 871(h) or 881(c) of the Code, a duly
completed copy of the IRS Form W-8BEN or W-8BEN-E and a properly executed
certificate representing that such Non-U.S. Lender is not a “bank” for purposes
of Section 881(c)(3)(A) of the Code, is not a “ten percent (10%) shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, is not a
“controlled foreign corporation” related to the Borrower within the meaning of
Section 881(c)(3)(C) of the Code, or (z) if not the beneficial owner, a duly
completed copy of the IRS Form W-8IMY, accompanied by IRS Form W-8ECI, W-8BEN,
W-8BEN-E, W-9 and/or other certification documents from each beneficial owner,
as applicable. (2) Each Non-U.S. Lender further undertakes to deliver to each of
the Borrower Representative and the Agent (x) renewals or additional copies of
such form (or any successor form) on or before the date that such form expires
or becomes obsolete, and (y) after the occurrence of any event requiring a
change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower Representative
or the Agent. All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any, or is subject to a reduced rate of
withholding of, U.S. federal income taxes, unless an event (including without
limitation any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form or amendment with respect to it and such Lender
advises the Borrower Representative and the Agent that it is not capable of
receiving payments without any deduction or withholding, or at the reduced rate
of withholding, of U.S. federal income tax. (3) Notwithstanding any other
provision of this paragraph (ii), a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

 

68

 



(f)    For any period during which a Non-U.S. Lender has failed to provide the
Borrower Representative with an appropriate form pursuant to clause (e), above,
such Non-U.S. Lender shall not be entitled to indemnification under this Section
3.5 with respect to Taxes imposed by the U.S. because of its failure to deliver
the appropriate form; provided that, should a Non-U.S. Lender which is otherwise
exempt from or subject to a reduced rate of withholding tax become subject to
Taxes because of its failure to deliver a form required under clause (e), above,
the Borrower shall, at the expense of such Non-U.S. Lender, take such steps as
such Non-U.S. Lender shall reasonably request to assist such Non-U.S. Lender to
recover such Taxes.

 

(g)   Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower Representative (with a copy to the Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by the Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion and execution of such documentation (other than documentation set
forth in Section 3.5(e)(i), (ii)(1) and (h)) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

69

 



(h)   If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower and Agent at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower or Agent, such
documentation prescribed by applicable law and such additional documentation
reasonably requested by the Borrower or Agent as may be necessary for the
Borrower or Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (h), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

3.6.            Lender Statements; Survival of Indemnity. To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurodollar Advances under Section 3.3, (subject to overall
policy considerations of such Lender); provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
3.1, 3.2, 3.4 or 3.5. Each Lender shall deliver a written statement of such
Lender to the Borrower Representative (with a copy to the Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable on demand after receipt by the
Borrower Representative of such written statement. The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.

 

3.7.            Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.3 or if any
Lender is a Defaulting Lender (any such Lender, an “Affected Lender”), the
Borrower may elect, if such amounts continue to be charged or such suspension is
still effective, to replace such Affected Lender as a Lender party to this
Agreement, provided that, no Default or Unmatured Default shall have occurred
and be continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an Assignment Agreement (and a Defaulting Lender
shall be deemed to have executed and delivered such Assignment Agreement if it
fails to do so) and to become a Lender for all purposes under this Agreement and
to assume all obligations of the Affected Lender to be terminated as of such
date and to comply with the requirements of Section 12.3 applicable to
assignments, and (ii) the Borrower shall pay to such Affected Lender in same day
funds on the day of such replacement (A) all interest, fees and other amounts
then accrued but unpaid to such Affected Lender by the Borrower hereunder to and
including the date of termination, including without limitation payments due to
such Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

 

70

 



ARTICLE IV

CONDITIONS PRECEDENT

 

4.1.            Effectiveness. This Agreement will not become effective unless
the Loan Parties have satisfied each of the following conditions in a manner
satisfactory to the Agent and the Lenders, and with respect to any condition
requiring delivery of any agreement, certificate, document, or instrument, the
Loan Parties shall have furnished to the Agent sufficient copies of any such
agreement, certificate, document, or instrument for distribution to the Lenders.

 

(a)    This Agreement or counterparts hereof shall have been duly executed by
each Loan Party and the Agent, and the Agent shall have received duly executed
copies of the Loan Documents and such other documents, instruments, agreements
and legal opinions as the Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents, each
in form and substance reasonably satisfactory to the Agent.

 

(b)   Each Loan Party shall have delivered copies of its articles or certificate
of incorporation or organization, together with all amendments, and a
certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of incorporation or organization.

 

(c)    Each Loan Party shall have delivered copies, certified by its Secretary
or Assistant Secretary, of its by-laws or operating, management or partnership
agreement and of its Board of Directors’ resolutions or the resolutions of its
members and of resolutions or actions of any other body authorizing the
execution, delivery and performance of the Loan Documents to which such Loan
Party is a party.

 

(d)   Each Loan Party shall have delivered an incumbency certificate, executed
by its Secretary or Assistant Secretary, which shall identify by name and title
and bear the signatures of the Authorized Officers and any other officers such
Loan Party authorized to sign the Loan Documents to which such Loan Party is a
party, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Loan Party.

 

(e)    The Borrower shall have delivered a certificate, signed by the chief
financial officer of the Borrower, on the initial Credit Extension Date (i)
stating that no Default or Unmatured Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in Article V are
true and correct as of such Credit Extension Date, (iii) specifying the deposit
account at Chase which shall be used as the Funding Account, (iv) certifying
that the condition set forth in clause (t) below has been met, and (v)
certifying any other factual matters as may be reasonably requested by the Agent
or any Lender.

 

71

 



(f)    The Loan Parties shall have delivered a written legal opinion of the Loan
Parties’ counsel, addressed to the Agent, the LC Issuer and the Lenders in
substantially the form of Exhibit D and the legal opinion of such other special
and local counsel as may be required by the Agent.

 

(g)   The Borrower shall have delivered any Notes requested by a Lender pursuant
to Section 2.21 payable to the order of each such requesting Lender.

 

(h)   The Borrower shall have delivered money transfer authorizations as the
Agent may have reasonably requested.

 

(i)     The Agent shall have received the results of a recent Lien and other
searches that the Agent deems necessary and such searches shall reveal no Liens
on any of the assets of the Loan Parties except for Permitted Liens or Liens
discharged on or prior to the Effective Date pursuant to documentation
satisfactory to the Agent, the Loan Parties shall have delivered UCC termination
statements or amendments to existing UCC financing statements with respect to
any filings against the Collateral as may be requested by the Agent and shall
have authorized the filing of such termination statements or amendments, the
Agent shall have been authorized to file any UCC financing statements that the
Agent deems necessary to perfect its Liens in the Collateral and Liens creating
a first priority security interest in the Collateral in favor of the Agent shall
be in proper form for filing, registration or recordation.

 

(j)     The Borrower Representative shall have delivered a Borrowing Base
Certificate which calculates the Borrowing Base and the “Borrowing Base” as
defined in the 2010 Parent Indenture, in each case as of the end of the Business
Day immediately preceding the Effective Date.

 

(k)   The Borrower shall have delivered to the Agent Parent’s most recent
projected income statement, balance sheet and cash flows for the period through
the end of the 2019 Fiscal Year (which shall have been prepared on a monthly
basis through the first year after the Effective Date and yearly thereafter).

 

(l)     All legal (including tax implications) and regulatory matters,
including, but not limited to compliance with applicable requirements of
Regulations U, T and X of the Board, shall be satisfactory to the Agent and the
Lenders.

 

(m) The Agent or its designee shall have conducted a satisfactory field
examination of the accounts receivable, Inventory and related working capital
matters and financial information of the Loan Parties and of the related data
processing and other systems, the results of which shall be satisfactory to the
Arrangers and the Agent (it being acknowledged by the Arrangers and the Agent
that the appraisal dated as of March 31, 2015 shall satisfy the requirement
described in this Section 4.1(m)).

 

72

 



(n)   The Borrower shall have delivered evidence of insurance coverage in form,
scope, and substance reasonably satisfactory to the Agent and otherwise in
compliance with the terms of Section 6.7.

 

(o)   The Borrower shall have paid all of the fees and expenses owing to the
Agent, the Arrangers, the LC Issuer and the Lenders pursuant to Section 2.10,
and Section 9.6(a).

 

(p)   The Borrower shall have delivered to the Agent true and complete Customer
Lists for the Borrower, PHI and their respective Subsidiaries, together with a
recent satisfactory appraisal with respect thereto (it being understood that the
Agent and the Lenders shall treat such Customer Lists as confidential
information subject to Section 9.11), it being acknowledged by the Agent that
the appraisal dated as of March 31, 2015 shall satisfy the requirement described
in this Section 4.1(p).

 

(q)   The Loan Parties shall have delivered to the Agent a certified actuarial
valuation report for each Single Employer Plan for the Plan year beginning
January 1, 2013.

 

(r)     The Loan Parties shall have delivered to the Agent a statement by an
actuary enrolled under ERISA certifying that each Single Employer Plan is not,
and is not expected to be, in “at risk” status (within the meaning of Section
430 of the Code or Title IV of ERISA).

 

(s)    The Agent shall have received a satisfactory solvency certificate from
the chief financial officer of the Parent that shall document the solvency of
the Parent and its Subsidiaries as of the Effective Date.

 

(t)     The Agent shall have received a copy of each hedging and inventory
policy contemplated by Section 5.33, and the Agent shall be satisfied with each
such policy.

 

(u)   The Agent shall have received written consents from the “Required Lenders”
under and as defined in the Existing Credit Agreement to the execution and
delivery of this Agreement (it being agreed that the entering into of this
Agreement by any such Existing Lender shall constitute such written consent).

 

(v)   The Borrower shall have submitted irrevocable notice for repayment,
prepayment, redemption or defeasance of all amounts outstanding under the 2010
Parent Notes and the Administrative Agent shall have received reasonably
satisfactory evidence thereof.

 

(w) The Effective Date shall occur on or before August 31, 2015.

 

4.2.            Each Credit Extension. Except as otherwise expressly provided
herein, the Lenders shall not be required to make any Credit Extension
(including with respect to the Term Loans on or prior to the Term Commitment
Expiration Date) if on the applicable Credit Extension Date:

 

73

 



(a)    There exists any Default or Unmatured Default or any Default or Unmatured
Default shall result from any such Credit Extension.

 

(b)   Any representation or warranty contained in Article V is untrue or
incorrect in any material respect as of such Credit Extension Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date.

 

(c)    After giving effect to any Credit Extension, Availability would be less
than zero.

 

(d)   Any legal matter incident to the making of such Credit Extension shall not
be satisfactory to the Agent and its counsel or such Credit Extension shall
conflict with, or not be permitted by, the terms of the 2010 Parent Indenture.

 

(e)    The Borrower is not in compliance with Section 2.25.

 

Each Borrowing Notice or request for issuance of Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Section 4.1 have been satisfied and
that none of the conditions set forth in Section 4.2 exist as of the applicable
Credit Extension Date. Any Lender may require a duly completed Compliance
Certificate as a condition to making a Credit Extension.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lenders as follows:

 

5.1.            Existence and Standing. Each Loan Party is a corporation,
partnership or limited liability company duly and properly incorporated or
organized, as the case may be, validly existing and (to the extent such concept
applies to such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

 

5.2.            Authorization and Validity. Each Loan Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by each Loan Party of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents to which such Loan Party is a party
constitute legal, valid and binding obligations of such Loan Party enforceable
against such Loan Party in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

5.3.            No Conflict; Government Consent. Neither the execution and
delivery by any Loan Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Loan Party or (ii) any
Loan Party’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management agreement, as the case may be, or (iii) the
provisions of any indenture (including, without limitation, the 2010 Parent
Indenture), instrument or agreement to which any Loan Party is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of such Loan Party pursuant to
the terms of any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any Governmental Authority which has not been obtained by a Loan Party, is
required to be obtained by any Loan Party in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by the Loan Parties of the Obligations or the legality,
validity, binding effect or enforceability of any of the Loan Documents, except
for (i) filing of amendments to Mortgages and UCC financing statements to be
filed on or immediately after the Effective Date and (ii) routine approvals
required in connection with the performance by the Loan Parties of their
businesses.

 

74

 



5.4.            Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Agent, for the benefit of the Agent and the Lenders,
and such Liens (upon any required filing and recordation) constitute perfected
and continuing Liens on the Collateral, securing the Obligations, enforceable
against the applicable Loan Party and all third parties, and having priority
over all other Liens on the Collateral except in the case of (a) Permitted
Liens, to the extent any such Permitted Liens would have priority over the Liens
in favor of the Agent pursuant to any applicable law or agreement and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Agent has not obtained or does not maintain possession of such
Collateral.

 

5.5.            Financial Statements.

 

(a)    The audited consolidated financial statements of the Parent and its
Subsidiaries for the period ended September 30, 2014 heretofore delivered to the
Lenders (A) were prepared in accordance with GAAP (as in effect on the date such
statements were prepared) and fairly present the consolidated financial
condition and operations of the Parent and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended and (B) with
respect to the financial statements referred to in clause (i) hereof, are
accompanied by an unqualified audit report certified by independent certified
public accountants.

 

(b)   The most recent Projections delivered to the Agent and the Lenders
pursuant to Section 6.1(d) represent the Borrower’s good faith estimate of the
future financial performance of the Parent and its Subsidiaries for the period
set forth therein.

 

5.6.            Material Adverse Change. Since September 30, 2014, after giving
effect to the consummation of the transactions contemplated hereby on the
Effective Date, there has been no change in the business, operations, Property,
condition (financial or otherwise) or prospects of the Loan Parties which could
reasonably be expected to have a Material Adverse Effect.

 

75

 



5.7.            Taxes. The Loan Parties have filed all U.S. federal tax returns
and all other Tax returns which are required to be filed, all such returns are
complete and correct and the Loan Parties have paid all Taxes due pursuant to
said returns or pursuant to any assessment received by any Loan Party, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP and as to which no
Lien exists. No tax liens have been filed and no claims are being asserted with
respect to any such Taxes. The charges, accruals and reserves on the books of
the Loan Parties in respect of any taxes or other governmental charges are
adequate. If any Loan Party is a limited liability company, each such limited
liability company qualifies for partnership tax treatment under U.S. federal tax
law.

 

5.8.            Litigation and Contingent Obligations. Except as set forth on
Schedule 5.8, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting any Loan Party which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of any Credit Extensions. Other than any liability incident to
any litigation, arbitration or proceeding which (i) could not reasonably be
expected to have a Material Adverse Effect or (ii) is set forth on Schedule 5.8,
no Loan Party has any material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 5.5.

 

5.9.            Capitalization and Subsidiaries. Schedule 5.9 sets forth (a) a
correct and complete list of the name of each and all of the Parent’s
Subsidiaries, (b) the location of the chief executive office of each Loan Party
and each of its Subsidiaries and each other location where any of them have
maintained their chief executive office in the past five years, (c) a true and
complete listing of each class of each Loan Party’s authorized Capital Stock, of
which all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 5.9, and (d) the type of entity of each Loan Party. With respect to
each Loan Party, Schedule 5.9 also sets forth the employer or taxpayer
identification number of each Loan Party and the organizational identification
number issued by each Loan Party’s jurisdiction of organization or a statement
that no such number has been issued. All of the issued and outstanding Capital
Stock owned by any Loan Party has been (to the extent such concepts are relevant
with respect to such ownership interests) duly authorized and issued and is
fully paid and non-assessable.

 

5.10.        ERISA. Except as would not, individually or in the aggregate, be
reasonably expected to result in a Material Adverse Effect, (i) each Plan
complies with all applicable requirements of law and regulations and (ii) no
ERISA Event has occurred.

 

5.11.        Accuracy of Information. No information, exhibit or report
furnished by any Loan Party to the Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading.

 

5.12.        Names; Prior Transactions. Except as set forth on Schedule 5.12,
the Loan Parties have not, during the past five years, been known by or used any
other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any Acquisition.

 

76

 



5.13.        Regulation U. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Board as now and from time to time
hereafter in effect (such securities being referred to herein as “Margin
Stock”). No Loan Party owns any Margin Stock, and none of the proceeds of the
Loans or other extensions of credit under this Agreement will be used, directly
or indirectly, for the purpose of purchasing or carrying any Margin Stock, for
the purpose of reducing or retiring any Indebtedness that was originally
incurred to purchase or carry any Margin Stock or for any other purpose that
might cause any of the Loans or other extensions of credit under this Agreement
to be considered a “purpose credit” within the meaning of Regulations T, U or X
of the Board. No Loan Party will take or permit to be taken any action that
might cause any Loan Document to violate any regulation of the Board.

 

5.14.        Material Agreements. Schedule 5.14 hereto sets forth as of the
Effective Date all material agreements and contracts to which any Loan Party is
a party or is bound as of the date hereof. No Loan Party is subject to any
charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any material agreement to which it is a party or (ii) any
agreement or instrument evidencing or governing Indebtedness.

 

5.15.        Compliance With Laws. The Loan Parties have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.

 

5.16.        Ownership of Properties. Except as set forth on Schedule 5.16, on
the date of this Agreement, the Loan Parties will have good title, free of all
Liens other than those permitted by Section 6.21, to all of the Property and
assets reflected in the Loan Parties’ most recent consolidated financial
statements provided to the Agent as owned by the Loan Parties.

 

5.17.        Plan Assets; Prohibited Transactions. No Loan Party is an entity
deemed to hold “plan assets” (within the meaning of 29 C.F.R. § 2510.3-101 as
modified by Section 3(42) of ERISA, as the same may be amended from time to
time) of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code to which Section 4975 of the Code applies), and neither the execution
or performance of this Agreement, nor the making of Credit Extensions hereunder,
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Code.

 

5.18.        Environmental Matters.

 

(a)    Each of the Loan Parties is, and has been, in compliance with all
Environmental Laws applicable to it or to the Collateral except where such
noncompliance would not have a Material Adverse Effect. Each Loan Party holds
all environmental permits and licenses that are necessary for the conduct of the
business and operations of such Loan Party as now conducted and as proposed to
be conducted, and has timely and properly applied for renewal of all
environmental permits or licenses that have expired or are about to expire,
except where the failure to hold, or to timely and properly reapply for, such
environmental permits or licenses would not have a Material Adverse Effect.
Schedule 5.18 lists (i) all notices from federal, state or local environmental
agencies to any Loan Party citing environmental violations or other conditions
that could be the subject of investigation, remediation or other action under
Environmental Law affecting the business and operations of any Loan Party or the
Collateral that have not been finally resolved and disposed of, and no such
violation or condition, whether or not notice regarding such violation or
condition is listed on Schedule 5.18, if ultimately resolved against such party,
would have a Material Adverse Effect and (ii) all material reports filed by each
of the Loan Parties during the past twelve months with respect to its business
and operations or the Collateral with any federal, state or local environmental
agency having jurisdiction over any of the Loan Parties or the Collateral, true
and complete copies of which reports have been made available to the Lenders.
Notwithstanding any such notice, except for matters the consequences of which
will not have a Material Adverse Effect, the business and operations of each
Loan Party and the Collateral are currently being operated in all respects
within the limits set forth in such environmental permits or licenses and any
current noncompliance with such permits or licenses will not result in any
liability or penalty to any of the Loan Parties or in the revocation, loss or
termination of any such environmental permits or licenses.

 

77

 



(b)   All facilities located on the real property owned or leased by the Loan
Parties, including without limitation the Collateral, which are subject to
regulation by the Resource Conservation and Recovery Act of 1976, as amended,
and regulations promulgated thereunder, (“RCRA”) are and have been operated in
compliance with RCRA, except where such noncompliance would not have a Material
Adverse Effect and none of the Loan Parties has received, or, to the knowledge
of any Loan Party, been threatened with, a notice of violation of RCRA regarding
such facilities.

 

(c)    No Materials of Environmental Concern are or, to the knowledge of any
Loan Party, have been located or present at any of the real property owned or
leased by the Loan Parties, including without limitation the Collateral, or any
previously owned properties, in violation of any Environmental Law, which
violation will have a Material Adverse Effect, or in such circumstances as to
give rise to liability, which liability will have a Material Adverse Effect, and
with respect to such real property there has not occurred, to the knowledge of
any Loan Party (i) any release or threatened release of any Materials of
Environmental Concern, (ii) any discharge or threatened discharge of any
Materials of Environmental Concern into the environment which violates any
Environmental Law or (iii) any assertion of any lien pursuant to Environmental
Laws resulting from any use, spill, discharge or clean-up of any Materials of
Environmental Concern, which occurrence referred to in clause (i), (ii) or (iii)
above will have a Material Adverse Effect.

 

(d)   Except as set forth on Schedule 5.18(d), none of the Loan Parties has
received notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended, and regulations promulgated thereunder, or any comparable
state, local or foreign law nor has any Loan Party received any notification
that any Materials of Environmental Concern that it has used, generated, stored,
treated, handled, transported or disposed of or arranged for transport for
disposal or treatment of, or arranged for disposal or treatment of, has been
found at any site at which any Governmental Authority or private party is
conducting or plans to conduct a remedial investigation or other action pursuant
to any Environmental Law.

 

78

 



(e)    None of the matters disclosed in Schedule 5.18 or Schedule 5.18(d),
either individually or in the aggregate, involves a violation of or a liability
under any Environmental Law, the consequences of which will have a Material
Adverse Effect.

 

5.19.        Investment and Holding Company Status. No Loan Party is (a) an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935, as amended.

 

5.20.        Bank Accounts. As of the Effective Date, Exhibit B to the Security
Agreement contains a complete and accurate list of all bank accounts maintained
by each Loan Party with any bank or other financial institution.

 

5.21.        Indebtedness. As of the Effective Date and after giving effect to
the Credit Extensions to be made on the Effective Date (if any), the Loan
Parties have no Indebtedness, except for (a) the Obligations, and (b) any
Indebtedness described on Schedule 5.21.

 

5.22.        Affiliate Transactions. Except as set forth on Schedule 5.22, as of
the Effective Date, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Loan Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than Subsidiaries) of any Loan Party or any
members of their respective immediate families (other than employment agreements
and arrangements and transactions entered into in the ordinary course of
business on terms that are arms-length), and none of the foregoing Persons are
directly or indirectly indebted to or have any direct or indirect ownership,
partnership, or voting interest in any Affiliate of any Loan Party or any Person
with which any Loan Party has a business relationship or which competes with any
Loan Party.

 

5.23.        Real Property; Leases. As of the Effective Date, Schedule 5.23 sets
forth a correct and complete list of all real Property owned by each Loan Party,
all leases and subleases of real Property by each Loan Party as lessee or
sublessee, and all leases and subleases of real Property by each Loan Party as
lessor or sublessor. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists. Each Loan Party has good and
indefeasible title in fee simple to the real Property identified on Schedule
5.23 as owned by such Loan Party, or valid leasehold interests in all real
Property designated therein as “leased” by such Loan Party.

 

5.24.        Intellectual Property Rights. As of the Effective Date: (a)
Schedule 5.24 sets forth a correct and complete list of all Intellectual
Property Rights of each Loan Party; (b) none of the Intellectual Property Rights
listed in Schedule 5.24 is subject to any licensing agreement or similar
arrangement except as set forth in Schedule 5.24; (c) the Intellectual Property
Rights described in Schedule 5.24 constitute all of the property of such type
necessary to the current and anticipated future conduct of the Loan Parties’
business; (d) to the best of each Loan Party’s knowledge, no slogan or other
advertising device, product, process, method, substance, part, or other material
now employed, or now contemplated to be employed, by any Loan Party infringes in
any material respect upon any rights held by any other Person; and (e) no claim
or litigation regarding any of the foregoing is pending or threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard, or code is pending or, to the knowledge of any Loan Party,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

 

79

 



5.25.        Insurance. Schedule 5.25 lists all insurance policies of any nature
maintained, as of the Effective Date, by each Loan Party, as well as a summary
of the terms of each such policy.

 

5.26.        Solvency.

 

(a)    Immediately after the consummation of the transactions to occur on the
date hereof and immediately following the making of each Credit Extension, if
any, made on the date hereof and after giving effect to the application of the
proceeds of such Credit Extensions, (a) the fair value of the assets of each
Loan Party, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of each Loan Party; (b) the present fair
saleable value of the Property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of each Loan Party on
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
each Loan Party will not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted and
are proposed to be conducted after the date hereof.

 

(b)   The Borrower does not intend to, nor will the Borrower permit any of its
Subsidiaries to, and the Borrower does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.

 

5.27.        Subordinated Indebtedness. The Secured Obligations constitute
senior indebtedness which is entitled to the benefits of the subordination
provisions of all outstanding Subordinated Indebtedness. In addition, (a) no
“Event of Default” or “Default” under and as defined in the 2010 Parent
Indenture exists, nor will any such Event of Default or Default exist
immediately after the granting or continuation of any Loan, under the 2010
Parent Indenture or any agreement executed by the Parent or any of its
Subsidiaries in connection therewith; and (b) all of the Obligations constitute
Permitted Indebtedness as defined in the 2010 Parent Indenture.

 

80

 



5.28.        Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical and insurance benefits payable by the Loan Parties to
their employees and former employees, as estimated by such Loan Parties in
accordance with procedures and assumptions deemed reasonable by the Required
Lenders, does not exceed $10,000,000 in the aggregate.

 

5.29.        Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

 

5.30.        Reportable Transaction. The Borrower does not intend to treat the
Advances and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4). In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Agent thereof.

 

5.31.        Labor Disputes. Except as set forth on Schedule 5.31, as of the
Effective Date (a) there is no collective bargaining agreement or other labor
contract covering employees of the Borrower or PHI or any of their respective
Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) no union
or other labor organization is seeking to organize, or to be recognized as, a
collective bargaining unit of employees of the Borrower or PHI or any of their
respective Subsidiaries or for any similar purpose, and (d) there is no pending
or (to the best of the Borrower’s knowledge) threatened, strike, work stoppage,
material unfair labor practice claim, or other material labor dispute against or
affecting the Borrower or PHI or any of their respective Subsidiaries or their
employees.

 

5.32.        Fixed Price Supply Contract. None of the Loan Parties is a party to
any contract for the purchase or supply by such parties of any product except
where (a) the purchase price is set with reference to a spot index or indices
substantially contemporaneously with the delivery of such product or (b)
delivery of such product is to be made no more than 18 months after the purchase
price is agreed to. All such contracts for the delivery of product to any Loan
Party referred to in the foregoing clause (b) which are in effect on the
Effective Date are set forth in Schedule 5.32.

 

5.33.        Trading and Inventory Policies. Each Loan Party maintains a hedging
policy to the effect that it will not trade any commodities. Each Loan Party
maintains a supply inventory position policy to the effect that it will not hold
on hand, as of any date, more Commodities Inventory than will be sold in the
normal course of business during the following 90 days. Each Loan Party is in
compliance with such policies.

 

81

 



5.34.        Use of Proceeds. The Borrower will use the proceeds of the Loans
solely as set forth in Section 6.2.

 

ARTICLE VI

COVENANTS

 

Each Loan Party executing this Agreement jointly and severally agrees as to all
Loan Parties that from and after the date hereof and until the Facility
Termination Date:

 

6.1.            Financial and Collateral Reporting. Each Loan Party will
maintain, for itself and each Subsidiary, a system of accounting established and
administered in accordance with GAAP, and will furnish to the Lenders:

 

(a)    within ninety days after the close of each Fiscal Year of the Parent and
its Subsidiaries, an unqualified audit report certified by independent certified
public accountants reasonably acceptable to the Required Lenders, prepared in
accordance with GAAP on a consolidated and consolidating basis (consolidating
statements need not be certified by such accountants), including balance sheets
as of the end of such Fiscal Year, related profit and loss and reconciliations
of statements of retained earnings, and a statement of cash flows, accompanied
by (i) any management letter prepared by said accountants and (ii) a certificate
of said accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof;

 

(b)   within forty-five days after the close of the first three quarterly
periods of each Fiscal Year of the Parent and its Subsidiaries, consolidated and
consolidating unaudited balance sheets as at the close of each such Fiscal
Quarter and consolidated and consolidating profit and loss and reconciliations
of statements of retained earnings and a statement of cash flows for the period
from the beginning of the applicable Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
applicable period, all certified by its chief financial officer and prepared in
accordance with GAAP (except for exclusion of footnotes and subject to normal
year-end audit adjustments);

 

(c)    within thirty days after the close of each Fiscal Month, consolidated and
consolidating unaudited balance sheets of the Parent and its Subsidiaries at the
close of each such Fiscal Month and consolidated and consolidating profit and
loss and reconciliations of statements of retained earnings and a statement of
cash flows for the period from the beginning of the applicable Fiscal Year to
the end of such Fiscal Month, setting forth in each case in comparative form the
figures for the prior 12-month period, all prepared in accordance with GAAP
(except for exclusion of footnotes and subject to normal year-end audit
adjustments) and certified by its chief financial officer or vice president -
controller;

 

82

 



(d)   as soon as available, but not less than 10 days prior to the end of such
Fiscal Year, a copy of the plan and forecast (including a projected consolidated
and consolidating balance sheet, income statement and funds flow statement) of
the Parent for each month of such Fiscal Year (the “Projections”) in form
reasonably satisfactory to the Agent;

 

(e)    together with each of the financial statements required under Sections
6.1(a), (b) and (c), a compliance certificate in substantially the form of
Exhibit E (a “Compliance Certificate”) signed by the chief financial officer,
vice president - controller or treasurer of the Borrower Representative showing
the calculations necessary to determine compliance with this Agreement
(including calculation of (i) Availability for purposes of Sections 6.16 and
6.25 and (ii) the Fixed Charge Coverage Ratio and Senior Secured Leverage Ratio
for purposes of Section 6.28 to the extent then applicable) and the Applicable
Margin and stating that no Default or Unmatured Default exists, or if any
Default or Unmatured Default exists, stating the nature and status thereof;

 

(f)    as soon as available but in any event within 20 days of the end of each
Fiscal Month (or, during the Seasonal Availability Period or to the extent
Availability is less than 15.0% of the Aggregate Revolving Commitment, within 3
days of the end of each week), and at such other times as may be requested by
the Agent (in its Permitted Discretion), as of the period then ended, a
Borrowing Base Certificate, which will include information relating to the
Borrowing Base as calculated and defined in the 2010 Parent Indenture and
supporting information in connection therewith;

 

(g)   as soon as available but in any event within 20 days of the end of each
Fiscal Month (or, during the Seasonal Availability Period or to the extent
Availability is less than 15.0% of the Aggregate Revolving Commitment, within 3
days of the end of each week) and at such other times as may be requested by the
Agent (in its Permitted Discretion), as of the period then ended:

 

(i)                 (1) a summary aging of the Accounts of the Borrower and PHI
and each of their respective Subsidiaries, including an aged accounts receivable
total for each Account Debtor, supported by a total page from the system summary
aging for each branch, and (2) reconciled to the Borrowing Base Certificate
delivered as of such date prepared in a manner reasonably acceptable to the
Agent, together with such transaction analysis or roll-forward information as
the Agent requests, in its Permitted Discretion;

 

(ii)               a schedule detailing the Inventory of the Borrower and PHI
and their respective Subsidiaries, in form reasonably satisfactory to the Agent,
(1) by location (showing Inventory in transit, any Inventory located with a
third party under any consignment, bailee arrangement, or warehouse agreement),
by product type, and by volume on hand, which Inventory shall be valued at the
lower of cost (determined on a weighted average basis) or market and adjusted
for Reserves as the Agent has previously indicated to the Borrower are deemed by
the Agent to be appropriate, (2) including a report of any variances or other
results of Inventory counts performed by the Borrower since the last Inventory
schedule (including information regarding sales or other reductions, additions,
returns, credits issued by the Borrower or PHI or any of their respective
Subsidiaries and complaints and claims made against them), and (3) reconciled to
the Borrowing Base Certificate delivered as of such date;

 

83

 



(iii)             a worksheet of calculations prepared by the Borrower to
determine Eligible Accounts Receivable, Eligible Heating Oil and Other Fuel
Inventory and Eligible Other Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts Receivable, Eligible Heating Oil
and Other Fuel Inventory and Eligible Other Inventory and the reason for such
exclusion;

 

(iv)             a reconciliation of the Accounts and Inventory of the Borrower,
PHI and their respective Subsidiaries between the amounts shown in their general
ledgers and financial statements and the reports delivered pursuant to clauses
(i) and (ii) above; and

 

(v)               a reconciliation of the loan balance per the Borrower’s
general ledger to the loan balance set forth in statements given to the Borrower
under this Agreement;

 

(h)   as soon as available but in any event within 20 days of the end of each
Fiscal Month (or, during the Seasonal Availability Period or to the extent
Availability is less than 15.0% of the Aggregate Revolving Commitment, within 3
days of the end of each week) and at such other times as may be requested by the
Agent (in its Permitted Discretion), as of the month then ended, a schedule and
aging of the Borrower’s and PHI’s accounts payable;

 

(i)     promptly upon the Agent’s request (in its Permitted Discretion):

 

(i)                 copies of invoices in connection with the invoices issued by
the Borrower or PHI or any of their respective Subsidiaries in connection with
any Accounts, credit memos, shipping and delivery documents, and other
information related thereto;

 

(ii)               copies of purchase orders, invoices, and shipping and
delivery documents in connection with any Inventory, Machinery or Equipment
purchased by any Loan Party; and

 

(iii)             a schedule detailing the balance of all intercompany accounts
of the Loan Parties;

 

(j)     as soon as possible and in any event within 20 days of filing thereof,
copies of all tax returns filed by any Loan Party with the U.S. Internal Revenue
Service;

 

(k)   as soon as possible and in any event within 300 days after the close of
the Fiscal Year of each Single Employer Plan, a certified financial statement of
such Single Employer Plan;

 

84

 



(l)     as soon as possible and in any event within 10 days after the Borrower
(i) knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto; (ii) receives a determination that any Plan is, or is expected
to be in “at risk” status (within the meaning of Section 430 of the Code or
Title IV of ERISA), a statement describing such status determination and the
action which the Borrower proposes to take with respect thereto; or (iii)
receives any determination that a Multiemployer Plan is expected in endangered
or critical status (within the meaning of Section 432 of the Code or Section 305
or Title IV of ERISA), a copy of such determination;

 

(m) as soon as possible and in any event within 10 days (i) of filing therewith
with the PBGC, the U.S. Internal Revenue Service or any other governmental
entity, a copy of each annual report or other filing with respect to any Single
Employer Plan;

 

(n)   as soon as possible and in any event with 10 days following receipt
thereof, copies of any documents described in Sections 101(k) or 101(l) of ERISA
that the Borrower or any member of its Controlled Group may request with respect
to any Multiemployer Plan to which it is a party; provided, that if the Borrower
or any member of its Controlled Group has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Agent, the Borrower and/or the Controlled
Group members shall promptly make a request for such documents and notices from
such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Agent (on behalf of each requesting Lender)
promptly after receipt thereof, and further provided, that the rights granted to
the Agent in this section shall not be exercised more than once during a
12-month period;

 

(o)   as soon as possible and in any event within 10 days after receipt by any
Loan Party and to the extent pertaining to a matter that could have a material
impact on any Loan Party, a copy of (i) any notice or claim to the effect that
any Loan Party is or may be liable to any Person as a result of the release by
any Loan Party, or any other Person of any Materials of Environmental Concern
into the environment, and (ii) any notice alleging any violation of any
Environmental Laws by any Loan Party;

 

(p)   concurrently with the delivery of annual audited financial statements
pursuant to Section 6.1(a), an updated Customer List for the Borrower and PHI
and their respective Subsidiaries, certified as true and correct by an
Authorized Officer of the Borrower (it being understood that the Agent and the
Lenders shall treat such Customer Lists as confidential information subject to
Section 9.11);

 

(q)   concurrently with the furnishing thereof to the unitholders of the Parent,
copies of all financial statements, reports and proxy statements so furnished;

 

(r)     promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which any Loan Party
files with the Securities and Exchange Commission; and

 

85

 



(s)    such other information (including, without limitation, non-financial
information as more fully described on Schedule 6.1(s)) as the Agent or any
Lender may from time to time reasonably request.

 

6.2.            Use of Proceeds.

 

(a)    The Borrower will use the proceeds of the Credit Extensions (other than
the Term Loans) solely to finance the working capital needs of the Borrower and
its Subsidiaries in the ordinary course of business; provided that Facility LCs
may also be used to support (i) obligations under workers’ compensation laws,
(ii) obligations to suppliers of petroleum derivative products or energy
commodity derivative providers in the ordinary course of business consistent
with past practices and (iii) other ordinary course obligations of the Loan
Parties. The Borrower will use the proceeds of the Term Loans to prepay an
intercompany loan to the Parent and will distribute the remainder to PHI, which
will distribute such remainder to Star Acquisitions, Inc., which in turn will
distribute such remainder to the Parent, which will use the proceeds of such
prepayment and distribution, substantially simultaneously with the making of the
Term Loans, together with cash on hand, to redeem the 2010 Parent Notes.

 

(b)   No Loan Party will use any of the proceeds of the Credit Extensions to (i)
purchase or carry any Margin Stock in violation of Regulation U, (ii) repay or
refinance any Indebtedness of any Person incurred to buy or carry any Margin
Stock, (iii) acquire any security in any transaction that is subject to Section
13 or Section 14 of the Securities Exchange Act of 1934 (and the regulations
promulgated thereunder), or (iv) so long as the 2010 Parent Indenture is in
effect, make any Acquisition.

 

6.3.            Notices. Each Loan Party will give prompt notice in writing to
the Agent and the Lenders of:

 

(a)    the occurrence of any Default or Unmatured Default;

 

(b)   any other development, financial or otherwise, which could reasonably be
expected to have a Material Adverse Effect;

 

(c)    the assertion by the holder of any Capital Stock of any Loan Party or the
holder of any Indebtedness of any Loan Party in excess of $1,000,000 that any
default exists with respect thereto or that any Loan Party is not in compliance
therewith;

 

(d)   receipt of any written notice that any Loan Party is subject to any
investigation by any Governmental Authority with respect to any potential or
alleged violation of any applicable Environmental Law or of imposition of any
Lien against any Property of any Loan Party for any liability with respect to
damages arising from, or costs resulting from, any violation of any
Environmental Laws, in each case, that could reasonably be expected to result in
a material impact on any Loan Party;

 

(e)    receipt of any notice of litigation commenced or threatened against any
Loan Party that (i) seeks damages in excess of (A) $500,000 above insurance
coverage limits or (B) $5,000,000 regardless of insurance coverage limits, (ii)
seeks injunctive relief, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges criminal misconduct by any Loan Party,
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Laws; or (vi) involves any product recall;

 

86

 



(f)    any Lien (other than Permitted Liens) or claim made or asserted against
any of the Collateral;

 

(g)   its decision to change, (i) such Loan Party’s name or type of entity, (ii)
such Loan Party’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating or other management agreement, and (iii) the location
where any Collateral is held or maintained; provided that, in no event shall the
Agent receive notice of such change less than thirty days prior thereto;

 

(h)   commencement of any proceedings contesting any tax, fee, assessment, or
other governmental charge in excess of $250,000;

 

(i)     the opening of any new deposit account by any Loan Party with any bank
or other financial institution;

 

(j)     any loss, damage, or destruction to the Collateral in the amount of
$500,000 or more, whether or not covered by insurance;

 

(k)   any and all default notices received under or with respect to any leased
location or public warehouse where Collateral is located (which shall be
delivered within two Business Days after receipt thereof);

 

(l)     all material amendments to real estate leases, together with a copy of
each such amendment;

 

(m) immediately after becoming aware of any pending or threatened strike, work
stoppage, unfair labor practice claim, or other labor dispute affecting the
Borrower, PHI or any of their respective Subsidiaries in a manner which could
reasonably be expected to have a Material Adverse Effect;

 

(n)   concurrently with the delivery of each Borrowing Base Certificate, a
listing of each Rate Management Transaction or amendment to a Rate Management
Transaction that such Loan Party has entered into since the date on which a
Borrowing Base Certificate was last delivered pursuant to Section 6.1(f),
together with copies of all agreements evidencing such Rate Management
Transactions or amendments thereto;

 

(o)   [Intentionally omitted];

 

(p)   any circumstances that it reasonably believes may result in an assertion
that a withdrawal under Title IV of ERISA has occurred by any Loan Party or any
member of its Controlled Group with respect to any Multiemployer Plan; and

 

87

 



(q)   any other matter as the Agent may reasonably request.

 

6.4.            Conduct of Business. Each Loan Party will:

 

(a)    carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted;

 

(b)   do all things necessary to remain duly incorporated or organized, validly
existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted; provided that nothing in this Section 6.4 shall
prohibit any transaction permitted by Section 6.18.

 

(c)    keep adequate books and records with respect to its business activities
in which proper entries, reflecting all financial transactions, are made in
accordance with GAAP and on a basis consistent with the financial statements
delivered to the Agent pursuant to Section 4.1(m);

 

(d)   at all times maintain, preserve and protect all of its assets and
properties used or useful in the conduct of its business, and keep the same in
good repair, working order and condition in all material respects (taking into
consideration ordinary wear and tear) and from time to time make, or cause to be
made, all necessary or appropriate repairs, replacements and improvements
thereto consistent with industry practices; and

 

(e)    transact business only in such corporate and trade names as are set forth
in Schedule 5.12 (as such schedule may be amended or supplemented from time to
time with prompt notification to the Agent of such amendment or supplement).

 

6.5.            Taxes. Each Loan Party will timely file complete and correct
U.S. federal and applicable foreign, state and local Tax returns required by law
and pay when due all Taxes upon it or its income, profits, Property or
Collateral, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP. At any time that any Loan Party is organized as a limited
liability company, each such limited liability company will qualify for
partnership tax treatment under U.S. federal tax law.

 

6.6.            Payment of Indebtedness and Other Liabilities. Each Loan Party
will pay or discharge when due all Material Indebtedness permitted by Section
6.17 owed by such Loan Party and all other liabilities and obligations due to
materialmen, mechanics, carriers, warehousemen, and landlords, except that the
Loan Parties may in good faith contest, by appropriate proceedings diligently
pursued, any such obligations; provided that, (a) adequate reserves have been
set aside for such liabilities in accordance with GAAP, (b) no Lien shall be
imposed to secure payment of such liabilities that is superior to the Agent’s
Liens securing the Secured Obligations, (c) none of the Collateral becomes
subject to forfeiture or loss as a result of the contest and (d) such Loan Party
shall promptly pay or discharge such contested liabilities, if any, and shall
deliver to the Agent evidence reasonably acceptable to the Agent of such
compliance, payment or discharge, if such contest is terminated or discontinued
adversely to such Loan Party or the conditions set forth in this proviso are no
longer met.

 

88

 



6.7.            Insurance; Weather Hedging.

 

(a)    Each Loan Party shall at all times maintain, with financially sound and
reputable carriers having a Financial Strength rating of at least A- by A.M.
Best Company, insurance against: (i) loss or damage by fire and loss in transit;
(ii) theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; (iii) general liability and (iv) and such other hazards, as is
customary in the business of such Loan Party. All such insurance shall be in
amounts, cover such assets and be under policies acceptable to the Agent in its
Permitted Discretion. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a “Special Flood Hazard Area” with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(now or as hereafter in effect or any successor act thereto), then the Borrower
shall, or shall cause the applicable Loan Party to (A) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (iii) the National Flood Insurance Reform Act of 1994 as now or
hereafter in effect or any successor statute thereto and (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (B) deliver to the Agent evidence of such compliance in form
and substance reasonably acceptable to the Agent. All premiums on such insurance
shall be paid when due by the applicable Loan Party, and copies of the policies
delivered to the Agent. If any Loan Party fails to obtain any insurance as
required by this Section, the Agent at the direction of the Required Lenders may
obtain such insurance at the Borrower’s expense. By purchasing such insurance,
the Agent shall not be deemed to have waived any Default or Unmatured Default
arising from any Loan Party’s failure to maintain such insurance or pay any
premiums therefor. No Loan Party will use or permit any Property to be used in
violation of applicable law or in any manner which might render inapplicable any
insurance coverage.

 

(b)   All insurance policies required under Section 6.7(a) shall name the Agent
(for the benefit of the Agent and the Lenders) as an additional insured or as
loss payee, as applicable, and shall provide that, or contain loss payable
clauses or mortgagee clauses, in form and substance reasonably satisfactory to
the Agent, which provide that:

 

(i)                 all proceeds thereunder with respect to any Collateral shall
be payable to the Agent;

 

(ii)               no such insurance shall be affected by any act or neglect of
the insured or owner of the Property described in such policy; and

 

89

 



(iii)             such policy and loss payable clauses may be canceled, amended,
or terminated only upon at least thirty days prior written notice given to the
Agent.

 

(c)    The Borrower must give the Agent prior written notice of any change in
insurance carriers and any new insurance policy shall comply with the provisions
of this Section 6.7 and otherwise be reasonably acceptable to the Agent. Without
in any way limiting the foregoing, in no event shall the Borrower change their
insurance carrier without first obtaining a loss payable endorsement in form and
substance reasonably satisfactory to the Agent.

 

(d)   Notwithstanding the foregoing, any insurance or condemnation proceeds
received by the Loan Parties shall be immediately forwarded to the Agent and the
Agent may, at its option, apply any such proceeds to the reduction of the
Obligations in accordance with Section 2.15(d), provided that in the case of
insurance proceeds pertaining to any Loan Party other than the Borrower, such
insurance proceeds shall be applied to the Loans owing by the Borrower. The
Agent may permit or require any Loan Party to use such money, or any part
thereof, to replace, repair, restore or rebuild the Collateral in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction. Notwithstanding the
foregoing, if the casualty giving rise to such insurance proceeds could not
reasonably be expected to have a Material Adverse Effect and such insurance
proceeds do not exceed $500,000 in the aggregate, upon the applicable Loan
Party’s request, the Agent shall permit such Loan Party to replace, restore,
repair or rebuild the property; provided that, if such Loan Party has not
completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within ninety days of such casualty, the Agent
may apply such insurance proceeds to the Obligations in accordance with Section
2.15. All insurance proceeds that are to be made available to the Borrower to
replace, repair, restore or rebuild the Collateral shall be applied by the Agent
to reduce the outstanding principal balance of the Revolving Loans (which
application shall not result in a permanent reduction of the Aggregate Revolving
Commitment) and upon such application, the Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied. All insurance proceeds made available to any Loan Party that is not the
Borrower to replace, repair, restore or rebuild Collateral shall be deposited in
a cash collateral account. In either case, thereafter, such funds shall be made
available to the applicable Loan Party to provide funds to replace, repair,
restore or rebuild the Collateral as follows:

 

(i)                 the Borrower Representative, on behalf of the applicable
Borrower, shall request a Revolving Loan or the Borrower Representative, on
behalf of the applicable Loan Party, shall request a release from the cash
collateral account be made in the amount needed;

 

(ii)               so long as the conditions set forth in Section 4.2 have been
met, the Lenders shall make such Revolving Loan or the Agent shall release funds
from the cash collateral account; and

 

90

 



(iii)             in the case of insurance proceeds applied against the
Revolving Loan, the Reserve established with respect to such insurance proceeds
shall be reduced by the amount of such Revolving Loan.

 

(e) Each Loan Party shall maintain a program to hedge against business risks
associated with weather as deemed appropriate by its board of directors.

 

6.8.            Compliance with Laws. Each Loan Party will comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject including, without limitation, all Environmental Laws.
This covenant shall be deemed not breached by a noncompliance with the foregoing
if, upon learning of such noncompliance, the affected Loan Parties promptly
undertake reasonable efforts to eliminate such noncompliance, and such
noncompliance and the elimination thereof, in the aggregate with any other
noncompliance with any of the foregoing and the elimination thereof, could not
reasonably be expected to have a Material Adverse Effect.

 

6.9.            Maintenance of Properties and Intellectual Property Rights. Each
Loan Party will do all things necessary to (i) maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times and
(ii) obtain and maintain in effect at all times all material franchises,
governmental authorizations, Intellectual Property Rights, licenses and permits,
which are necessary for it to own its Property or conduct its business as
conducted on the Effective Date.

 

6.10.        Inspection. Each Loan Party will permit the Agent and, at the
expense of such Lender, any Lender, by their respective employees,
representatives and agents, from time to time upon two Business Days’ prior
notice as frequently as the Agent reasonably determines (in its Permitted
Discretion) to be appropriate, to (a) inspect any of the Property, the
Collateral, and the books and financial records of such Loan Party, (b) examine,
audit and make extracts or copies of the books of accounts and other financial
records of such Loan Party, (c) have access to its properties, facilities, the
Collateral and its advisors, officers, directors and employees to discuss the
affairs, finances and accounts of such Loan Party and (d) review, evaluate and
make test verifications and counts of the Accounts, Inventory and other
Collateral of such Loan Party (it being understood that it is anticipated that
the examinations referred to in clauses (a) through (d) of this Section 6.10
will be conducted once per year, with up to two such examinations per year to be
permitted at the Agent’s sole discretion). If a Default or an Unmatured Default
has occurred and is continuing or if Availability is less than 15.0% of the
Aggregate Revolving Commitment, each Loan Party shall provide such access to the
Agent and to each Lender at all times and without advance notice. Furthermore,
so long as any Default has occurred and is continuing, each Loan Party shall
provide the Agent and each Lender with access to its suppliers. Each Loan Party
shall promptly make available to the Agent and its counsel originals or copies
of all books and records that the Agent may reasonably request. The Loan Parties
acknowledge that from time to time the Agent may prepare and may distribute to
the Lenders certain audit reports pertaining to the Loan Parties’ assets for
internal use by the Agent and the Lenders from information furnished to it by or
on behalf of the Loan Parties, after the Agent has exercised its rights of
inspection pursuant to this Agreement.

 

91

 



6.11.        Appraisals. Whenever a Default or Unmatured Default exists or
Availability is less than 15.0% of the Aggregate Revolving Commitment, and at
such other times as the Agent requests, the Loan Parties shall, at their sole
expense, provide the Agent with appraisals or updates thereof of their
Inventory, Equipment, Customer Lists and real Property from an appraiser
selected and engaged by the Agent, and prepared on a basis, satisfactory to the
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulations and by the internal policies of the
Lenders (it being understood and agreed that appraisals with respect to Customer
Lists shall be required on an annual basis).

 

6.12.        Communications with Accountants. Each Loan Party executing this
Agreement authorizes (a) the Agent and (b) so long as a Default has occurred and
is continuing, each Lender, to communicate directly with its independent
certified public accountants and authorizes and shall instruct those accountants
and advisors to communicate to the Agent and each Lender information relating to
any Loan Party with respect to the business, results of operations and financial
condition of any Loan Party.

 

6.13.        Post-Closing Obligations with respect to Real Property; Mortgage
Amendments, Collateral Access Agreements, etc. (a) The Loan Parties shall
deliver to the Agent by no later than the date that is 60 days after the
Effective Date (or by such other date to which the Agent may agree in its sole
discretion), with respect to each parcel of owned real Property set forth on
Schedule 5.23, each of the following (to the extent customary or reasonably
requested), in form and substance reasonably satisfactory to the Agent:

 

(i)                 an amendment to the Existing Mortgage covering such parcel
of real Property;

 

(ii)               a “date-down” endorsement to the existing title insurance
policy for such parcel of real Property issued by the title company that issued
such existing title insurance policy, which endorsement shall update the
effective date of such existing title insurance policy and amend the description
of the insured Existing Mortgage to include the amendment to such Existing
Mortgage;

 

(iii)             evidence that the Borrower has paid all premiums in respect of
the endorsement to the existing title policy for such parcel of real Property,
as well as all charges for mortgage recording taxes and mortgage filing fees
payable in connection with the recording of the amendment to the Existing
Mortgage or new Mortgage, as the case may be, covering such parcel of real
Property, and all related expenses, if any;

 

(iv)             (A) a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower or the applicable Loan Party
in the event any such Mortgaged Property is located in a special flood hazard
area) and (B) a copy of, or a certificate as to coverage under, the flood
insurance policies required by Section 6.7(a); and

 

92

 



(v)               such other information, documentation, and certifications as
may be reasonably required by the Agent.

 

(b)   The relevant Loan Parties shall use commercially reasonable efforts to
negotiate with the Agent releases of the Existing Mortgages on the real Property
located at (i) 26 Bayview Rd. near Roa Hook Road, Peekskill, NY  10566 and (ii)
15 Richboyton Road, Dover, NJ  07801 by no later than the date that is 30 days
after the Effective Date (or by such other date to which the Agent may agree in
its sole discretion).

 

(c)    If requested by the Agent, each Loan Party shall use commercially
reasonable efforts to obtain a Collateral Access Agreement from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, which agreement or letter shall provide
access rights, contain a waiver or subordination of all Liens or claims that the
landlord, mortgagee or bailee or consignee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Agent. With respect to such locations or warehouse space leased
or owned as of the Effective Date and thereafter, if the Agent has not received
a Collateral Access Agreement as of the Effective Date (or, if later, as of the
date such location is acquired or leased), the Eligible Inventory at that
location shall be subject to such Reserves as may be established by the Agent
(in its Permitted Discretion). After the Effective Date, no real property or
warehouse space shall be leased by any Loan Party and no Inventory shall be
shipped to a processor or converter under arrangements established after the
Effective Date, unless and until, if requested by the Agent, a Collateral Access
Agreement reasonably satisfactory to the Agent shall first have been obtained
with respect to such location (it being understood that the Borrower shall
provide the Agent with written notice prior to taking any such actions) and if
it has not been obtained, the Eligible Inventory at that location shall be
subject to the establishment of Reserves reasonably acceptable to the Agent.
Each Loan Party shall timely and fully pay and perform its obligations under all
leases and other agreements with respect to each leased location or third party
warehouse where any Collateral is or may be located. To the extent permitted
hereunder, if any Loan Party proposes to acquire a fee ownership interest in
real Property after the Effective Date, it shall first provide to the Agent a
mortgage or deed of trust granting the Agent a first priority Lien on such real
Property, together with environmental audits, mortgage title insurance
commitment, real property survey, local counsel opinion(s), and, if required by
the Agent, supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by the Agent, in each
case, in form and substance reasonably satisfactory to the Agent.

 

6.14.        Deposit Account Control Agreements. No later than the date that is
60 days after the Effective Date (or by such other date to which the Agent may
agree in its sole discretion), the Loan Parties will provide to the Agent a
Deposit Account Control Agreement duly executed on behalf of each financial
institution holding a deposit account of a Loan Party as set forth in the
Security Agreement.

 

93

 



6.15.        Additional Collateral; Further Assurances.

 

(a)    Subject to applicable law, each Loan Party shall, unless the Required
Lenders otherwise consent, (i) cause each Subsidiary of the Parent (excluding
any Foreign Subsidiary) to become or remain a Loan Party and a Guarantor and
(ii) cause each Subsidiary of the Parent (excluding any Foreign Subsidiary)
formed or acquired after the Effective Date in accordance with the terms of this
Agreement to (1) become a party to this Agreement by executing the Joinder
Agreement set forth as Exhibit F hereto (the “Joinder Agreement”), and (2)
guarantee payment and performance of the Guaranteed Obligations pursuant to the
Guaranty.

 

(b)   Upon the request of the Agent, each Loan Party shall (i) grant Liens to
the Agent, for the benefit of the Agent and the Lenders, pursuant to such
documents as the Agent may reasonably deem necessary and deliver such property,
documents, and instruments as the Agent may request to perfect the Liens of the
Agent in any Property of such Loan Party which constitutes Collateral, including
any parcel of real Property located in the U.S. owned by any Loan Party, and
(ii) in connection with the foregoing requirements, or either of them, deliver
to the Agent all items of the type required by Section 4.1 (as applicable). Upon
execution and delivery of such Loan Documents and other instruments,
certificates, and agreements, each such Person shall automatically become a
Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents.

 

(c)    Without limiting the foregoing, each Loan Party shall, and shall cause
each of the Parent’s Subsidiaries which is required to become a Loan Party
pursuant to the terms of this Agreement to, execute and deliver, or cause to be
executed and delivered, to the Agent such documents and agreements, and shall
take or cause to be taken such actions as the Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents.

 

6.16.        Dividends.

 

(a)    No Loan Party will declare or pay any dividends or make any distributions
on its Capital Stock (other than dividends or distributions payable in its own
common stock) or redeem, repurchase or otherwise acquire or retire any of its
Capital Stock at any time outstanding, except that (x) any Subsidiary may
declare and pay dividends or make distributions to the Borrower or PHI or to a
Wholly-Owned Subsidiary of the Borrower or PHI, (y) so long as no Default or
Unmatured Default then exists or would result therefrom, if the Parent qualifies
as a partnership for U.S. federal income tax purposes, it may pay dividends or
make distributions to its shareholders in an aggregate amount not greater than
the amount necessary for such shareholders to pay their actual state and U.S.
federal income tax liabilities in respect of income allocated to such
shareholders by the Parent and (z) so long as no Default or Unmatured Default
then exists or would result therefrom, the Borrower, PHI, Star Acquisitions,
Inc. and their respective Subsidiaries may pay dividends or make distributions
to the Parent in an aggregate amount not to exceed $10,000,000 per Fiscal Year
solely to enable the Parent to pay, as the same becomes due and payable, its
overhead expenses and any legal, accounting and other professional fees and
expenses it may incur. Notwithstanding the foregoing, any Loan Party may make
any dividends or distributions to its respective parent company (and the Parent
may make any dividends or distributions to its equity owners) or redeem,
repurchase or otherwise acquire or retire any of its Capital Stock so long as
(x) after giving pro forma effect thereto, Availability (with any Suppressed
Availability being included in each calculation of Availability pursuant to this
clause (x)) was not less than 15% of the Aggregate Revolving Commitment for any
period of three consecutive days during the six-month period ending on the date
on which such dividends, distributions, redemptions, repurchases or other
acquisitions or retirements of its Capital Stock were made and is not projected
to be less than 15% of the Aggregate Revolving Commitment during the six-month
period immediately after the date on which such dividends, distributions,
redemptions, repurchases or other acquisitions or retirements of its Capital
Stock are made (with such projected Availability to be determined by reference
to the average projected Availability on the last day of each of the relevant
six months) and (y) the Fixed Charge Coverage Ratio is not less than 1.15 to
1.00 after giving pro forma effect to such distributions as if such
distributions were paid on the first day of the relevant period; provided,
however, that (1) no Default or Unmatured Default then exists or would result
therefrom and (2) the Borrower Representative has delivered a certificate of an
Authorized Officer attesting to the matters set forth in clauses (x) and (y)
above and showing in reasonable detail all calculations with respect thereto.

 

94

 



(b)   No Loan Party shall directly or indirectly enter into or become bound by
any agreement, instrument, indenture or other obligation (other than this
Agreement and the other Loan Documents) that could directly or indirectly
restrict, prohibit or require the consent of any Person with respect to the
payment of dividends or distributions or the making or repayment of intercompany
loans by a Subsidiary of the Borrower or PHI to the Borrower or PHI, as
applicable.

 

6.17.        Indebtedness. No Loan Party will create, incur or suffer to exist
any Indebtedness, except:

 

(a)    the Obligations;

 

(b)   Indebtedness existing on the date hereof and described in Schedule 5.21;

 

(c)    purchase money Indebtedness incurred in connection with the purchase of
any Equipment; provided that, the amount of such purchase money Indebtedness
shall be limited to an amount not in excess of the purchase price of such
Equipment and the aggregate of all such purchase money Indebtedness incurred in
any Fiscal Year shall not exceed $10,000,000 at any time outstanding;

 

(d)   Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (c), (g), (h) and (m) hereof;
provided that, (i) other than with respect to any extension, refinancing or
renewal of the Indebtedness described in clause (m), the principal amount or
interest rate of such Indebtedness is not increased (except to the extent of the
capitalization of transaction fees and expenses), (ii) any Liens securing such
Indebtedness are not extended to any additional Property of any Loan Party,
(iii) no Loan Party or other Subsidiary that is not originally obligated with
respect to repayment of such Indebtedness is required to become obligated with
respect thereto, (iv) such extension, refinancing or renewal does not result in
a shortening of the average weighted maturity of the Indebtedness so extended,
refinanced, or renewed (and, with respect to the Indebtedness described in
clause (m), such extension, refinancing or renewal has a maturity no earlier
than six months after the Facility Termination Date), (v) the terms of any such
extension, refinancing, or renewal are not more onerous to the obligor
thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Indebtedness;

 

95

 



(e)    Indebtedness owing by any Loan Party, other than the Parent, to any other
Loan Party with respect to intercompany loans, provided further, that:

 

(i)                 the applicable Loan Parties shall have executed and
delivered to the other Loan Party, on the Effective Date, a demand note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by any Loan Party to another Loan Party, which
Intercompany Notes shall be in form and substance reasonably satisfactory to the
Agent and shall be pledged and delivered to the Agent pursuant to the Security
Agreement as additional collateral security for the Secured Obligations;

 

(ii)               the Loan Parties shall record all intercompany transactions
on their books and records in accordance with GAAP consistently applied;

 

(iii)             the obligations of the Loan Parties under any such
Intercompany Notes shall be subordinated to the Obligations of the Loan Parties
hereunder in a manner reasonably satisfactory to the Agent;

 

(iv)             at the time any such intercompany loan or advance is made by a
Loan Party and after giving effect thereto, such Loan Party shall be Solvent;
and

 

(v)               no Default or Unmatured Default would occur and be continuing
after giving effect to any such proposed intercompany loan;

 

(f)    (i) Contingent Obligations (A) by endorsement of instruments for deposit
or collection in the ordinary course of business, (B) consisting of the
Reimbursements Obligations and (C) consisting of the Guaranty and guarantees of
Indebtedness incurred for the benefit of any other Loan Party (other than the
Parent) if the primary obligation is not prohibited elsewhere in this Agreement
and (ii) Indebtedness consisting of the excess of the benefit obligations of
each Single Employer Plan over the fair market value of the assets of each such
Plan, so long as the amount of such Indebtedness for all such Single Employer
Plans, determined as of the most recent valuation date for each Plan using PBGC
actuarial assumptions for single employer plan termination, does not,
individually or in the aggregate, create a Material Adverse Effect;

 

96

 



(g)   Capitalized Lease Obligations which in the aggregate do not exceed
$2,500,000 in any Fiscal Year;

 

(h)   Indebtedness assumed in connection with any Permitted Acquisition;
provided that, the aggregate amount of Indebtedness assumed under this clause
(h) shall not exceed $1,000,000 and provided further that, such Indebtedness is
not incurred in connection with, or in contemplation or anticipation of, such
Permitted Acquisition and does not attach to any asset of the Borrower, PHI or
any of their respective Subsidiaries;

 

(i)     Indebtedness arising under Rate Management Transactions, so long as such
Rate Management Transactions (i) are entered into to hedge or mitigate risks to
which a Loan Party has actual exposure and (ii) are not entered into for
investment or speculative purposes;

 

(j)     unsecured Indebtedness in an amount not in excess of $150,000,000;
provided that, after giving pro-forma effect thereto, the Senior Secured
Leverage Ratio, as of the date of the incurrence of such Indebtedness, shall be
no greater than (i) if such Indebtedness is incurred between April 1 and
September 30 of any calendar year, 2.75 to 1.0, and (ii) if such Indebtedness is
incurred on any other date, 4.25 to 1.0;

 

(k)   Parent Subordinated Debt;

 

(l)     other unsecured Indebtedness in an amount not in excess of $25,000,000;
and

 

(m) Indebtedness arising under the 2010 Parent Indenture.

 

6.18.        Merger. No Loan Party will merge or consolidate with or into any
other Person, except that (a) any Subsidiary of the Borrower or PHI may merge
into the Borrower, PHI or a Wholly-Owned Subsidiary of the Borrower or PHI and
(b) any Loan Party (other than the Borrower) may merge with any other Loan
Party.

 

6.19.        Sale of Assets. No Loan Party will lease, sell or otherwise dispose
of its Property (including any Capital Stock owned by it) to any other Person,
except:

 

(a)    sales of Inventory in the ordinary course of business;

 

(b)   the sale or other disposition of Equipment and the sale and/or leasing of
real property that is obsolete or no longer useful in such Loan Party’s business
and having a book value not exceeding $10,000,000 in the aggregate in any Fiscal
Year; and

 

(c)    the sale or disposition of other assets having a book value not exceeding
a Substantial Portion in the aggregate in any Fiscal Year.

 

97

 



The Net Cash Proceeds of any sale or disposition permitted pursuant to this
Section (other than pursuant to Section 6.19(a)) shall be delivered to the Agent
as required by Section 2.15 and applied to the Obligations as set forth therein.

 

6.20.        Investments and Acquisitions. No Loan Party will (i) make or suffer
to exist any Investments (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or commitments therefor, (ii) create
any Subsidiary, (iii) become or remain a partner in any partnership or joint
venture, or (iv) make any Acquisition, except:

 

(a)    Cash Equivalent Investments, subject to control agreements in favor of
the Agent for the benefit of the Lenders or otherwise subject to a perfected
security interest in favor of the Agent for the benefit of the Lenders;

 

(b)   Investments in Subsidiaries existing as of the Effective Date;

 

(c)    other Investments in existence on the Effective Date and described in
Schedule 6.20;

 

(d)   Investments consisting of loans or advances made to employees of such Loan
Party on an arms-length basis in the ordinary course of business consistent with
past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $250,000 to any employee and up to a maximum
of $1,000,000 in the aggregate at any one time outstanding;

 

(e)    subject to Sections 4.2(a) and 4.4 of the Security Agreement, Investments
comprised of notes payable, or stock or other securities issued by Account
Debtors to such Loan Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business,
consistent with past practices, or acquired as a result of the bankruptcy or
reorganization of such Account Debtor;

 

(f)    additional Investments in Wholly-Owned Subsidiaries which are Loan
Parties;

 

(g)   Permitted Acquisitions and the formation of Wholly-Owned Subsidiaries of
the Borrower or PHI in connection with a Permitted Acquisition;

 

(h)   other Investments not to exceed $10,000,000 in the aggregate at any time
outstanding;

 

(i)     Investments in any existing or future, direct or indirect, Subsidiary
which exists for the sole purpose of obtaining and holding a license which the
Borrower deems necessary or advisable for its business; provided that (i) the
total Investment in such Subsidiary does not exceed $100,000 in the aggregate
for any one such Subsidiary or $200,000 in the aggregate for all such
Subsidiaries and (ii) if the failure to have such license could reasonably be
expected to have a Material Adverse Effect, the Subsidiary holding such license
shall be a Guarantor; and

 

98

 



(j)     Investments in Unrestricted Subsidiaries not to exceed $20,000,000 in
the aggregate at any time outstanding.

 

6.21.        Liens.

 

(a)    No Loan Party will create, incur, or suffer to exist any Lien in, of, or
on the Property of such Loan Party, except the following (collectively,
“Permitted Liens”):

 

(i)                 Liens for taxes, fees, assessments, or other governmental
charges or levies on the Property of such Loan Party if such Liens (1) shall not
at the time be delinquent or (2) subject to the provisions of Section 6.6, do
not secure obligations in excess of $1,000,000, are being contested in good
faith and by appropriate proceedings diligently pursued, adequate reserves in
accordance with GAAP have been set aside on the books of such Loan Party, and a
stay of enforcement of such Lien is in effect;

 

(ii)               Liens imposed by law, such as carrier’s, warehousemen’s, and
mechanic’s Liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than ten days past due or
which are being contested in good faith by appropriate proceedings diligently
pursued and for which adequate reserves shall have been set aside on such Loan
Party’s books;

 

(iii)             statutory Liens in favor of landlords of real Property leased
by such Loan Party; provided that, such Loan Party is current with respect to
payment of all rent and other amounts due to such landlord under any lease of
such real Property;

 

(iv)             Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation or to secure the
performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure indemnity, performance, or other similar bonds for
the performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds;

 

(v)               Leases or subleases granted to others in the ordinary course
of business, utility easements, building restrictions, and such other
encumbrances or charges against real Property as are of a nature generally
existing with respect to properties of a similar character, which do not in any
material way affect the marketability or impair the value of such real Property,
which do not interfere with the use thereof in the business of such Loan Party
and which do not impair the ability of the Agent or the Lenders to realize upon
the Collateral;

 

(vi)             Liens existing on the Effective Date and described in Schedule
6.21;

 

99

 



(vii)           Liens resulting from any extension, refinancing, or renewal of
the related Indebtedness as permitted pursuant to Section 6.17(d); provided
that, the Liens evidenced thereby are not increased to cover any additional
Property not originally covered thereby;

 

(viii)         Liens securing purchase money Indebtedness of such Loan Party
permitted pursuant to Section 6.17(c); provided that, such Liens attach only to
the Property which was purchased with the proceeds of such purchase money
Indebtedness;

 

(ix)             Liens on property or assets (other than Accounts and Inventory)
acquired pursuant to a Permitted Acquisition, or on property or assets (other
than Accounts and Inventory) of a Loan Party in existence at the time such Loan
Party is acquired pursuant to a Permitted Acquisition, provided that (1) any
Indebtedness that is secured by such Liens is permitted under Section 6.17, and
(2) such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any asset of
any other Loan Party;

 

(x)               Liens in favor of the Agent granted pursuant to any Loan
Document and Liens in respect of other Secured Obligations;

 

(xi)             [Intentionally omitted]; and

 

(xii)           any attachment or judgment Lien, unless the judgment it secures
shall not, within 30 days after notice of the entry thereof, have been
discharged or execution thereof stayed pending appeal or review, or shall not
have been discharged within 30 days after expiration of any such stay.

 

(b)   Notwithstanding the foregoing, none of the Liens permitted pursuant to
this Section 6.21, other than (1) clauses (i), (x) and (xi) above, may at any
time attach to any Accounts of any Loan Party and (2) clauses (i) through (iii),
(x) and (xi) above, may at any time attach to any Inventory of any Loan Party.

 

(c)    Other than as provided in the Loan Documents, the 2010 Parent Indenture
or in connection with the creation or incurrence of any Indebtedness under
Section 6.17(c), no Loan Party will enter into or become subject to any negative
pledge or other restriction on the right of such Loan Party to grant Liens to
the Agent and the Lenders on any of its Property; provided that, any such
negative pledge or other restriction entered into in connection with the
creation of Indebtedness under Section 6.17(c) shall be limited to the Property
securing such purchase money Indebtedness.

 

6.22.        Change of Name or Location; Change of Fiscal Year. No Loan Party
shall (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in the Security Agreement, (c) change the type of
entity that it is for state law or income tax purposes, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization or (e) change its state of incorporation or organization,
in each case, unless (1) the Agent shall have received at least thirty days
prior written notice of such change and (2) the Agent shall have acknowledged in
writing that, either (i) such change will not adversely affect the validity,
perfection or priority of the Agent’s security interest in the Collateral, or
(ii) any reasonable action requested by the Agent in connection therewith has
been completed or taken (including any action to continue the perfection of any
Liens in favor of the Agent, on behalf of Lenders, in any Collateral), provided
that, any new location shall be in the continental U.S. No Loan Party shall
change its Fiscal Year. Notwithstanding the foregoing, the Parent may make an
election to be treated as a corporation or association for income tax purposes
only without meeting the requirements of (1) and (2) of this Section 6.22
provided that the Agent shall receive written notice of the election within 10
days of the date such election was made and that the election will not
materially increase the combined income tax liability of the Loan Parties.

 

100

 



6.23.        Affiliate Transactions. No Loan Party will enter into any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer (including, without
limitation, any payment or transfer with respect to any fees or expenses for
management services) to, any Affiliate which is not a Loan Party except in the
ordinary course of business and pursuant to the reasonable requirements of such
Loan Party’s business and upon fair and reasonable terms no less favorable to
such Loan Party than such Loan Party would obtain in a comparable arms-length
transaction. No Loan Party shall pay any amount in respect of Management Fees
and Expenses; provided that, so long as no Default or Unmatured Default then
exists or would result therefrom (after giving pro forma effect thereto), the
Parent may pay Management Fees and Expenses to the General Partner pursuant to
the Second Amended and Restated Agreement of Limited Partnership, as in effect
on the date hereof.

 

6.24.        Amendments to Agreements. No Loan Party will, nor will any Loan
Party permit any of its Subsidiaries to, amend, modify, terminate or waive any
of its rights under its articles of incorporation, charter, certificate of
formation, by-laws, operating, management or partnership agreement or other
organizational document or the 2010 Parent Indenture to the extent any such
amendment, modification, termination or waiver would be materially adverse to
the Lenders.

 

6.25.        Prepayment of Indebtedness; Subordinated Indebtedness.

 

(a)    No Loan Party shall, directly or indirectly, voluntarily purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness prior to its scheduled maturity,
other than (i) the Obligations; (ii) Indebtedness secured by a Permitted Lien if
the asset securing such Indebtedness has been sold or otherwise disposed of;
(iii) Indebtedness permitted by Section 6.17(d) upon any refinancing thereof in
accordance therewith; (iv) Indebtedness that is refinanced with Indebtedness
permitted under Section 6.17 (d); and (v) other Indebtedness in respect of the
2010 Parent Notes so long as, with respect to this clause (v), (A) after giving
pro forma effect to such voluntary purchase, redemption, defeasance or
prepayment, Availability (with any Suppressed Availability being included in
each calculation of Availability pursuant to this clause (x)) was not less than
15.0% of the Aggregate Revolving Commitment for any period of three consecutive
days during the six-month period ending on the date on which such voluntary
purchase, redemption, defeasance or prepayment was made and is not projected to
be less than 15.0% of the Aggregate Revolving Commitment during the six-month
period immediately after the date on which such voluntary purchase, redemption,
defeasance or prepayment is made (with such projected Availability to be
determined by reference to the average projected Availability on the last day of
each of the relevant six months), (B) the Fixed Charge Coverage Ratio is at
least 1.15 to 1.0 on a pro forma basis for such voluntary purchase, redemption,
defeasance or prepayment, and (C) the Borrower Representative has delivered a
certificate of an Authorized Officer attesting to the matters set forth in
clauses (v)(A) and (B) above and showing in reasonable detail all calculations
with respect thereto; provided that, notwithstanding the foregoing, in no event
shall any voluntary purchase, redemption, defeasance or prepayment in respect of
the 2010 Parent Notes be permitted on any day during any Seasonal Availability
Period or the Business Day immediately following any Seasonal Availability
Period.

 

101

 



(b)   No Loan Party shall make any amendment or modification that is in any way
adverse to the interests of the Lenders, to the indenture, note or other
agreement evidencing or governing any Subordinated Indebtedness, or directly or
indirectly voluntarily prepay, defease or in substance defease, purchase,
redeem, retire or otherwise acquire, any Subordinated Indebtedness.

 

6.26.        Financial Contracts. No Loan Party shall enter into or remain
liable upon any Financial Contract, except for Rate Management Transactions
permitted by Section 6.17 and Section 6.33.

 

6.27.        Capital Expenditures. The Loan Parties shall not expend, or be
committed to expend, in excess of $15,000,000 for Capital Expenditures during
any Fiscal Year in the aggregate for the Parent and its Subsidiaries; provided,
however, that the amount of permitted Capital Expenditures under this Section
6.27 only will be increased in any Fiscal Year by the amount, if positive, equal
to 50% of the difference between the Capital Expenditures limit specified in
this Section 6.27 minus the actual amount of any Capital Expenditures expended
pursuant this Section 6.27 during the prior Fiscal Year (the “Carry Over
Amount”). Any Carry Over Amount may only be carried over to the next succeeding
year.

 

6.28.        Financial Covenants.

 

(a)    On any date on which any Term Loans are outstanding, or any date
thereafter on which Availability is less than 12.5% of the Aggregate Revolving
Commitment, the Borrower will not permit the Fixed Charge Coverage Ratio at any
such time to be less than 1.1 to 1.0.

 

(b)   If any Term Loans are outstanding on any date, the Borrower will not
permit the Senior Secured Leverage Ratio on such date to be more than (i) if the
last day of the most recent fiscal quarter used in the calculation of the Senior
Secured Leverage Ratio with respect to such date, as provided in the definition
thereof, is March 31st or June 30th, 3.0 to 1.0 or (ii) if such fiscal quarter
ends on any other date, 4.50 to 1.0.

 

102

 



6.29.        Depository Banks. Each Loan Party shall maintain either (a) the
Agent or (b) any other financial institution reasonably acceptable to the Agent
that has executed and delivered to the Agent satisfactory control agreements, as
such Loan Party’s principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business.

 

6.30.        Real Property Purchases. Except as otherwise permitted in
connection with a Permitted Acquisition, no Loan Party shall purchase a fee
simple ownership interest in real Property with an aggregate purchase price in
excess of $2,000,000.

 

6.31.        Sale of Accounts. No Loan Party will, nor will any Loan Party
permit its Subsidiary to, sell or otherwise dispose of any notes receivable or
accounts receivable, with or without recourse.

 

6.32.        Parent. The Parent shall not engage in any trade or business, or
own any assets (other than the Capital Stock of its Subsidiaries) or incur any
Indebtedness (other than the Secured Obligations, its existing Indebtedness
(including the 2010 Parent Notes permitted under Section 6.17(m) and
Guaranties); provided that the Parent may also (x) incur Indebtedness to the
extent incurred to refinance the 2010 Parent Notes pursuant to Section 6.17(d),
(y) incur Indebtedness that is subordinated to the Obligations on terms
satisfactory to the Agent in its Permitted Discretion (“Parent Subordinated
Debt”) and (z) incur Indebtedness pursuant to Section 6.17(l) to the extent no
principal payments are payable with respect thereto prior to the date which is
six months after the Facility Termination Date; provided further that, in the
case of clauses (y) and (z) above, (i) the Net Cash Proceeds of such Parent
Subordinated Debt or other unsecured Indebtedness, as the case may be, are
contributed to Petro as a common equity contribution, or as an intercompany loan
in accordance with Section 6.17(e), and (ii) the Parent has provided the Agent
with all documents evidencing such Parent Subordinated Debt or such other
unsecured Indebtedness, as the case may be, at least 5 Business Days prior to
the issuance or incurrence thereof.

 

6.33.        Fixed Price Supply Contracts; Certain Policies.

 

(a)    No Loan Party will at any time be a party or subject to any contract for
the purchase or supply by such parties of any product except where (i) the
purchase price is set with reference to a spot index or indices substantially
contemporaneously with the delivery of such product or (ii) delivery of such
product is to be made no more than 18 months after the purchase price is agreed
to (subject to appropriate hedging with respect to the delivery of such products
in accordance with the hedging policies of the relevant Loan Parties).

 

(b)   No Loan Party will amend, modify or waive the hedging policy or supply
inventory position policy referred to in Section 5.33, except that any Loan
Party may enter into Commodity Hedging Agreements as permitted under the other
provisions hereof. Such Loan Party will provide the Agent and the Lenders with
prompt written notice of any such new Commodity Hedging Agreement. Subject to
the foregoing exception, each Loan Party will comply in all material respects
with such policies at all times.

 

103

 



ARTICLE VII

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
“Default” hereunder:

 

(a)    any representation or warranty made or deemed made by or on behalf of any
Loan Party to any Lender or the Agent under or in connection with this
Agreement, any other Loan Document, any Credit Extension, or any certificate or
information delivered in connection with any of the foregoing shall be
materially false on the date as of which made;

 

(b)   (i) nonpayment, when due (whether upon demand or otherwise), of any
principal owing under any of the Loan Documents and (ii) nonpayment, within 2
days after it is due, of any interest, fee, Reimbursement Obligation or any
other obligation owing under any of the Loan Documents;

 

(c)    the breach by any Loan Party of any of the terms or provisions of Section
6.1, 6.2, 6.3(a), 6.13, 6.14, 6.16 through 6.34;

 

(d)   the breach by any Loan Party (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of (i) Section 6.3 (other than Section 6.3(a)) or 6.4 through 6.15 of
this Agreement which is not remedied within 10 days after the earlier of such
breach or written notice from the Agent or any Lender or (ii) any other Section
of this Agreement which is not remedied within 20 days after the earlier of such
breach or written notice from the Agent or any Lender;

 

(e)    failure of any Loan Party to pay when due any Material Indebtedness or a
default, breach or other event occurs under any term, provision or condition
contained in any Material Indebtedness Agreement of any Loan Party, the effect
of which default, event or condition is to cause, or to permit the holder(s) of
such Material Indebtedness or the lender(s) under any Material Indebtedness
Agreement to cause, such Material Indebtedness to become due prior to its stated
maturity or any commitment to lend under any Material Indebtedness Agreement to
be terminated prior to its stated expiration date; any Material Indebtedness of
any Loan Party shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or any Loan Party shall not pay, or admit in writing its
inability to pay, its debts generally as they become due;

 

(f)    any Loan Party shall (i) have an order for relief entered with respect to
it under the Bankruptcy Code as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any portion of its Property which
constitutes a Substantial Portion, (iv) institute any proceeding seeking an
order for relief under the Bankruptcy Code as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this subsection (f) or (vi) fail to contest in
good faith any appointment or proceeding described in subsection (g) below;

 

104

 



(g)   a receiver, trustee, examiner, liquidator or similar official shall be
appointed for any Loan Party or any portion of its Property which constitutes a
Substantial Portion, or a proceeding described in subsection (f)(iv) of Article
VII shall be instituted against any Loan Party and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of sixty consecutive days;

 

(h)   any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of any Loan Party which, when taken together with all other Property of
any Loan Party so condemned, seized, appropriated, or taken custody or control
of, during the twelve-month period ending with the month in which any such
action occurs, constitutes a Substantial Portion;

 

(i)     any loss, theft, damage or destruction of any item or items of
Collateral or other property of any Loan Party occurs which could reasonably be
expected to cause a Material Adverse Effect and is not adequately covered by
insurance;

 

(j)     any Loan Party shall fail within thirty days to pay, bond or otherwise
discharge one or more (i) judgments or orders for the payment of money in excess
of $500,000 (or the equivalent thereof in currencies other than U.S. Dollars) in
the aggregate, or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

 

(k)   any Change in Control shall occur;

 

(l)     an ERISA Event shall have occurred which, together with all such other
ERISA Events that have occurred, singly or in the aggregate, could reasonably be
expected to have a Material Adverse Effect;

 

(m) any Loan Party shall (i) be the subject of any proceeding or investigation
pertaining to the release by any Loan Party or any other Person of any Materials
of Environmental Concern into the environment, or (ii) violate any Environmental
Law, which, in the case of an event described in clause (i) or clause (ii),
could reasonably be expected to have a Material Adverse Effect;

 

(n)   the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

 

105

 



(o)   the Guaranty or the partnership agreement of the Parent shall fail to
remain in full force or effect or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of the Guaranty or the partnership
agreement of the Parent, or any Guarantor shall fail to comply with any of the
terms or provisions of the Guaranty to which it is a party, or any Guarantor
shall deny that it has any further liability under the Guaranty to which it is a
party, or shall give notice to such effect;

 

(p)   any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document;

 

(q)   any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

 

(r)     the representations and warranties set forth in Section 5.17 (Plan
Assets; Prohibited Transactions) shall at any time not be true and correct; or

 

(s)    the Borrower, PHI or any of their respective Subsidiaries shall fail to
pay when due any Operating Lease Obligation in excess of $750,000.

 

ARTICLE VIII

REMEDIES; WAIVERS AND AMENDMENTS

 

8.1.            Remedies.

 

(a)    If any Default occurs, the Agent may in its discretion (and at the
written request of the Required Lenders, shall) (i) reduce or terminate the
Aggregate Revolving Commitment, Aggregate Term Commitment or the Commitment,
(ii) reduce the advance rates set forth in the definition of the Borrowing Base
or reduce one or more of the other elements used in computing the Borrowing
Base, (iii) terminate or suspend the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs,
(iv) declare all or any portion of the Obligations to be due and payable,
whereupon such Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives, (v) upon notice to the Borrower Representative and in
addition to the continuing right to demand payment of all amounts payable under
this Agreement, the Agent may either (1) make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Agent an amount, in immediately available funds (which funds
shall be held in the Facility LC Collateral Account), equal to 105% of the
Collateral Shortfall Amount or (2) deliver a Supporting Letter of Credit as
required by Section 2.1.2(l), whichever the Agent may specify in its sole
discretion, (vi) increase the rate of interest applicable to the Loans and the
LC Fees as set forth in this Agreement and (vii) exercise any rights and
remedies provided to the Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

 

106

 



(b)   If any Default described in subsections (f) or (g) of Article VII occurs
with respect to any Loan Party, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs
shall automatically terminate and all Obligations shall immediately become due
and payable without any election or action on the part of the Agent, the LC
Issuer or any Lender and the Loan Parties will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount equal to 105% of the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

 

(c)    If, within thirty days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in subsections (f) or
(g) of Article VII with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower Representative, rescind and annul such
acceleration and/or termination.

 

(d)   If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Borrower (upon notice to the Borrower Representative) to pay,
and the Borrower will, forthwith upon such demand and without any further notice
or act, pay to the Agent an amount equal to 105% of the Collateral Shortfall
Amount, which funds shall be deposited in the Facility LC Collateral Account.
The Borrower hereby pledges, assigns, and grants to the Agent, on behalf of and
for the benefit of the Agent, the Lenders, and the LC Issuer, a security
interest in all of the Borrower’s right, title, and interest in and to all funds
which may from time to time be on deposit in the Facility LC Collateral Account
to secure the prompt and complete payment and performance of the Obligations.

 

(e)    The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, first, apply such funds to the payment of
the Obligations (other than the Obligations with respect to the Term Loans) and
any other amounts as shall from time to time have become due and payable by the
Borrower to the Revolving Lenders or the LC Issuer under the Loan Documents and
second, apply such funds to the payment of the Obligations with respect to the
Term Loans and any other amounts as shall from time to time have become due and
payable by the Borrower to the Term Lenders under the Loan Documents.

 

107

 



(f)    At any time while any Default is continuing, neither the Borrower nor any
Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Secured Obligations have been indefeasibly paid in full and the
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Borrower or paid to
whomever may be legally entitled thereto at such time.

 

8.2.            Waivers by Loan Parties. Except as otherwise provided for in
this Agreement or by applicable law, each Loan Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by the Agent on which any Loan Party may in any way
be liable, and hereby ratifies and confirms whatever the Agent may do in this
regard, (b) all rights to notice and a hearing prior to the Agent’s taking
possession or control of, or to the Agent’s replevy, attachment or levy upon,
the Collateral or any bond or security that might be required by any court prior
to allowing the Agent to exercise any of its remedies, and (c) the benefit of
all valuation, appraisal, marshaling and exemption laws.

 

8.3.            Amendments

 

(a)    Subject to the provisions of this Section 8.3, no amendment, waiver or
modification of any provision of this Agreement or any other Loan Document, and
no consent with respect to any departure by any Loan Party therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or the Agent with the consent in writing of the Required Lenders) and the Loan
Parties and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given; provided,
however, that no such amendment, waiver or modification shall (A) (i) include
additional categories of Collateral in the Borrowing Base if such inclusion
would increase Availability, (ii) increase the amount to be added to the
calculation of the Borrowing Base pursuant to clause (e) of the definition
thereof or (iii) modify any Eligibility Definition if such modification would
increase Availability, in each case, without the prior written consent of the
Revolving Lenders in the aggregate holding at least 75% of the Aggregate
Revolving Commitments or, if the Aggregate Revolving Commitments have been
terminated, Lenders in the aggregate holding at least 75% of the Aggregate
Revolving Credit Exposure, (B) increase the percentage advance rates set forth
in the definition of Borrowing Base without the prior written consent of each
Revolving Lender, (C) amend the definition of “Excess Cash Flow” (and its
component definitions) or the provisions of Section 2.15(e) without the consent
of the Required Term Lenders or (D) amend the provisions of Section 4.2 (to the
extent such amendment relates solely to conditions precedent to Credit
Extensions other than Term Loans) without the consent of the Required Revolving
Lenders.

 

(b)   Notwithstanding subsection (a) above, no such amendment, waiver or other
modification with respect to this Agreement shall

 

(i)                 without the consent of each Lender directly affected
thereby:

 

108

 



(A) extend the final maturity of any Loan to a date after the Facility
Termination Date;

 

(B)  postpone any regularly scheduled payment of principal of any Loan or reduce
or forgive all or any portion of the principal amount of any Loan or any
Reimbursement Obligation or reduce the amount or extend the payment date for,
the mandatory payments required under Article II (other than Section 2.15(e));

 

(C)  reduce the rate or extend the time of payment of interest or fees payable
to the Lenders pursuant to any Loan Document;

 

(D) extend the Facility Termination Date;

 

(E)  increase the amount of the Commitment of any Lender hereunder (other than
pursuant to Section 12.3); or

 

(F)   amend this Section 8.3; and

 

(ii)               without the consent of all of the Lenders:

 

(A) change Section 2.18 hereof in any manner that would alter the sharing of
payments required thereunder;

 

(B)  reduce the percentage or number of Lenders specified in the definition of
Required Lenders, Required Revolving Lenders or Required Term Lenders or
eliminate or reduce the voting rights of any Lender under this Section 8.3;

 

(C)  permit any Loan Party to assign its rights under this Agreement;

 

(D) release all or substantially all of the Guarantors; or

 

(E)  except as provided in any Collateral Document, release all or substantially
all of the Collateral.

 

(c)    No amendment of any provision of this Agreement relating to the Agent or
to the Non-Ratable Loans, the Swingline Loans, the Overadvances or the
Protective Advances shall be effective without the written consent of the Agent.
No amendment of any provision relating to the LC Issuer shall be effective
without the written consent of the LC Issuer. The Agent may (i) amend Schedule I
to reflect assignments entered into pursuant to Section 12.3 and (ii) waive
payment of the fee required under Section 12.3(c) without obtaining the consent
of any other party to this Agreement.

 

109

 



(d)   If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders, the consent of the
Required Lenders is obtained, but the consent of other Lenders is not obtained
(any such Lender whose consent is not obtained being referred to herein as a
“Non-Consenting Lender”), then, so long as the Agent is not a Non-Consenting
Lender, the Borrower may elect to replace such Non-Consenting Lender as a Lender
party to this Agreement, provided that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Agent shall agree, as of such date, to purchase for cash the Advances
and other Obligations due to the Non-Consenting Lender pursuant to an Assignment
Agreement (provided that, if such purchase is otherwise made in accordance with
the terms hereof, the Administrative Agent may, in its sole discretion, deem
such purchase to have been made pursuant to an Assignment Agreement without
requiring the execution of an Assignment Agreement by any party, and each party
hereto hereby agrees for all purposes hereunder and under the other Loan
Documents that such purchase shall be deemed to have been effected pursuant to
an executed Assignment Agreement in respect of such purchased amount and each
Person that would have otherwise been required to be a party thereto shall be
bound by the provisions thereof) and to become a Lender for all purposes under
this Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of Section 12.3
applicable to assignments, and (ii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including without limitation payments due to such Non-Consenting Lender under
Sections 3.1, 3.2 and 3.5, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under Section
3.4 had the Loans of such Non-Consenting Lender been prepaid on such date rather
than sold to the replacement Lender.

 

(e)    Notwithstanding the foregoing, any provision of this Agreement or any
other Credit Document may be amended by an agreement in writing entered into by
the Borrower and the Administrative Agent to (x) cure any ambiguity, omission,
mistake, defect or inconsistency (as reasonably determined by the Administrative
Agent and the Borrower) and (y) effect administrative changes of a technical or
immaterial nature (including to effect changes to the terms and conditions
applicable solely to the LC Issuers in respect of issuances of Letters of
Credit)

 

8.4.            Preservation of Rights. No delay or omission of the Lenders, the
LC Issuer or the Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Credit Extension notwithstanding the
existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Agent, the LC Issuer and the Lenders until the Obligations have been paid
in full.

 

110

 



ARTICLE IX

GENERAL PROVISIONS

 

9.1.            Survival of Representations. All representations and warranties
of the Loan Parties contained in this Agreement and the other Loan Documents
shall survive the execution and delivery of the Loan Documents and the making of
the Credit Extensions herein contemplated.

 

9.2.            Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

9.3.            Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

9.4.            Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Loan Parties, the Agent, the LC Issuer and the
Lenders and supersede all prior agreements and understandings among the Loan
Parties, the Agent and the Lenders relating to the subject matter thereof other
than those contained in the Fee Letter which shall survive and remain in full
force and effect during the term of this Agreement.

 

9.5.            Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other lender (except to the extent to which
the Agent is authorized to act as administrative agent for the Lenders
hereunder). The failure of any Lender to perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. This Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the parties to this Agreement and their
respective successors and assigns, provided however, that the parties hereto
expressly agree that the Arranger shall enjoy the benefits of the provisions of
Sections 9.6, 9.10 and 10.11 to the extent specifically set forth therein and
shall have the right to enforce such provisions on its own behalf and in its own
name to the same extent as if it were a party to this Agreement.

 

9.6.            Expenses; Indemnification

 

(a)    Expenses. The Borrower shall reimburse the Agent and the Arrangers for
any costs, internal charges and reasonable out-of-pocket expenses (including
attorneys’ fees and time charges of attorneys for the Agent, which attorneys may
be employees of the Agent) paid or incurred by the Agent or the Arrangers in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including, without limitation, via the internet or through a
service such as IntraLinks), review, amendment, modification, and administration
of the Loan Documents. The Borrower also agrees to reimburse the Agent, the
Arrangers, the LC Issuer and the Lenders for any costs, internal charges and
out-of-pocket expenses (including attorneys’ fees and time charges of attorneys
for the Agent, the Arrangers, the LC Issuer and the Lenders, which attorneys may
be employees of the Agent, the Arrangers, the LC Issuer or the Lenders) paid or
incurred by the Agent, the Arrangers, the LC Issuer or any Lender in connection
with the collection and enforcement of the Loan Documents. Expenses being
reimbursed by the Borrower under this Section include, without limitation, costs
and expenses incurred in connection with:

 

111

 



(i)                 appraisals of all or any portion of the Collateral,
including each parcel of real Property or interest in real Property, Machinery
or Equipment described in any Collateral Document, which appraisals shall be in
conformity with the applicable requirements of any law or any governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any interpretation thereof, including, without limitation, the
provisions of Title XI of FIRREA, and any rules promulgated to implement such
provisions (including reasonable travel, lodging, meals and other out of pocket
expenses);

 

(ii)               field examinations and audits and the preparation of Reports
at the Agent’s then customary charge, plus reasonable travel, lodging, meals and
other out of pocket expenses;

 

(iii)             any amendment, modification, supplement, consent, waiver or
other documents prepared with respect to any Loan Document and the transactions
contemplated thereby;

 

(iv)             lien and title searches and title insurance;

 

(v)               taxes, fees and other charges for recording the Mortgages,
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Agent’s Liens (including costs and expenses paid or
incurred by the Agent in connection with the consummation of the Agreement);

 

(vi)             sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take;

 

(vii)           any litigation, contest, dispute, proceeding or action (whether
instituted by Agent, the LC Issuer, any Lender, any Loan Party or any other
Person and whether as to party, witness or otherwise) in any way relating to the
Collateral, the Loan Documents or the transactions contemplated thereby; and

 

(viii)         costs and expenses of forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the Funding Account
and lock boxes, and costs and expenses of preserving and protecting the
Collateral.

 

The foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by the Borrower. All of the
foregoing costs and expenses may be charged to the Borrower’s Funding Account as
Revolving Loans or to another deposit account, all as described in
Section 2.17(b).

 

112

 



(b)   Indemnification. The Borrower hereby further agrees to indemnify the
Agent, the Arrangers, the LC Issuer, each Lender, their respective Affiliates,
and each of their directors, officers and employees against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Agent, the Arrangers, the LC Issuer, any Lender or any Affiliate is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or the
direct or indirect application or proposed application of the proceeds of any
Credit Extension hereunder except to the extent that they are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

 

9.7.            Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each of the
Lenders.

 

9.8.            Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.5. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and the
Borrower (through the Borrower Representative), the Agent or the Required
Lenders shall so request the Agent, the Lenders and the Loan Parties shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and the Borrower shall provide to the Agent and the Lenders
reconciliation statements showing the difference in such calculation, together
with the delivery of monthly, quarterly and annual financial statements required
hereunder.

 

9.9.            Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.10.        Nonliability of Lenders. The relationship between any Loan Party on
the one hand and the Lenders, the LC Issuer and the Agent on the other hand
shall be solely that of debtor and creditor. Neither the Agent, the Arrangers,
the LC Issuer nor any Lender shall have any fiduciary responsibilities to any
Loan Party. Neither the Agent, the Arrangers, the LC Issuer nor any Lender
undertakes any responsibility to any Loan Party to review or inform such Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. The Loan Parties agree that neither the Agent, the Arrangers, the LC
Issuer nor any Lender shall have liability to any Loan Party (whether sounding
in tort, contract or otherwise) for losses suffered by any Loan Party in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agent, the Arrangers, the LC Issuer
nor any Lender shall have any liability with respect to, and each Loan Party
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by any Loan Party in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.

 

113

 



9.11.        Confidentiality. The Agent and each Lender agrees to hold any
confidential information which it may receive from the Borrower in connection
with this Agreement in confidence, except for disclosure (a) to its Affiliates
and to the Agent and any other Lender and their respective Affiliates, (b) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee or proposed Transferee, (c) to regulatory officials, (d) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (e) to any Person in connection with any legal proceeding to which it
is a party, (f) to its direct or indirect contractual counterparties in swap
agreements or to legal counsel, accountants and other professional advisors to
such counterparties, (g) permitted by Section 12.4, (h) to rating agencies if
requested or required by such agencies in connection with a rating relating to
the Credit Extensions hereunder and (i) in connection with the exercise of any
remedy hereunder or under any other Loan Document. Without limiting Section 9.4,
the Borrower agrees that the terms of this Section 9.11 shall set forth the
entire agreement between the Borrower and each Lender (including the Agent) with
respect to any confidential information previously or hereafter received by such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by such Lender with
respect to such confidential information.

 

9.12.        Nonreliance. Each Lender hereby represents that it is not relying
on or looking to any Margin Stock for the repayment of the Credit Extensions
provided for herein.

 

9.13.        Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that Chase and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with any of the Loan Parties
and their respective Affiliates. In addition, each Loan Party and each Lender
hereby acknowledges that Chase and/or its Affiliates may also purchase certain
equity interests in one or more Loan Parties, make a subordinated loan to the
Borrower and receive a warrant from the Borrower, invest in a fund that has
invested debt or equity directly or indirectly in one or more Loan Parties
and/or act as a financial or other advisor, placement or similar agent or
underwriter for one or more Loan Parties.

 

9.14.        USA PATRIOT ACT. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act..

 

114

 



ARTICLE X

THE AGENT

 

10.1.        Appointment; Nature of Relationship. Chase is hereby appointed by
each of the Lenders as its contractual representative (referred to in this
Section 10.1 in such capacity as the “Agent”) hereunder and under each other
Loan Document (including, without limitation, as “Collateral Agent” under each
of the Collateral Documents), and each of the Lenders irrevocably authorizes the
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article X. Notwithstanding the use of the defined term
“Agent,” it is expressly understood and agreed that the Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (c) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

 

10.2.        Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

 

10.3.        General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

 

10.4.        No Responsibility for Credit Extensions, Recitals, etc. Neither the
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (a) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (b) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (c) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered solely to the Agent; (d) the
existence or possible existence of any Default or Unmatured Default; (e) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
(f) the value, sufficiency, creation, perfection or priority of any Lien in any
Collateral; or (g) the financial condition of any Loan Party, any Guarantor or
any Affiliate of any Loan Party.

 

115

 



10.5.        Action on Instructions of the Lenders. The Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder and under
any other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

10.6.        Employment of Agents and Counsel. The Agent may execute any of its
duties as the Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by the Agent or its
authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Agent shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agent and the Lenders and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.

 

10.7.        Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, electronic mail message, statement, paper or document believed
by it (in its Permitted Discretion) to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent. For purposes of determining compliance with the
conditions specified in Sections 4.1 and 4.2, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Agent shall have received written notice from such Lender prior to the
applicable date specifying its objection thereto.

 

10.8.        Agent’s Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (a) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (b) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (c) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of the Loan Documents or
any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Agent in connection with any dispute between
the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that, no Lender shall be liable for any of the foregoing to
the extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Agent. The obligations of the Lenders under this
Section 10.8 shall survive payment of the Obligations and termination of this
Agreement.

 

116

 



10.9.        Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender, the Borrower or the
Borrower Representative referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default.” In the
event that the Agent receives such a notice, the Agent shall give prompt notice
thereof to the Lenders; provided, that, the Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to the Agent’s gross negligence or willful misconduct.

 

10.10.    Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with any Loan Party
in which such Loan Party is not restricted hereby from engaging with any other
Person, all as if Chase were not the Agent and without any duty to account
therefor to Lenders. Chase and its Affiliates may accept fees and other
consideration from any Loan Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders. The Agent in its
individual capacity, is not obligated to remain a Lender.

 

10.11.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Loan Parties and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document,
credit information or other information expressly required to be furnished to
the Lenders by the Agent or Arrangers hereunder, neither the Agent nor the
Arrangers shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Agent or Arrangers (whether or not in their
respective capacity as Agent or Arrangers) or any of their Affiliates.

 

117

 



10.12.    Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower Representative, such resignation
to be effective upon the appointment of a successor Agent or, if no successor
Agent has been appointed, forty-five days after the retiring Agent gives notice
of its intention to resign. Upon any such resignation the Required Lenders shall
have the right to appoint, on behalf of the Borrower and the Lenders, a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Agent’s giving notice of
its intention to resign, then the resigning Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Agent. Notwithstanding the previous
sentence, the Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. If the Agent has resigned and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment. Any such successor Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as the Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation of the Agent, the resigning Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of an Agent, the
provisions of this Article X shall continue in effect for the benefit of such
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as the Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.

 

10.13.    Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

 

10.14.    Execution of Loan Documents. Each Lender agrees that any action taken
by the Agent or the Required Lenders in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Agent or the
Required Lenders of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders. The Lenders acknowledge that all of the
Obligations hereunder constitute one debt, secured pari passu by all of the
Collateral.

 

118

 



10.15.    Collateral Matters.

 

(a)    The Lenders hereby irrevocably authorize the Agent, at its option and in
its Permitted Discretion, to release any Liens granted to the Agent by the Loan
Parties on any Collateral (i) upon the termination of the Commitments, payment
and satisfaction in full in cash of all Obligations (other than Unliquidated
Secured Obligations), and the cash collateralization of all Unliquidated Secured
Obligations in a manner satisfactory to each affected Lender (in its Permitted
Discretion), (ii) constituting Property being sold or disposed of if the Loan
Party disposing of such Property certifies to the Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Agent may rely conclusively on any such certificate, without further inquiry),
(iii) constituting Property in which no Loan Party has at any time during the
term of this Agreement owned any interest, (iv) constituting property leased to
a Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, (v) owned by or leased to any Loan Party which
is subject to a purchase money security interest or which is the subject of a
Capitalized Lease, in either case, entered into by such Loan Party pursuant to
Section 6.17(c), (vi) as required to effect any sale or other disposition of
such Collateral in connection with any exercise of remedies of the Agent and the
Lenders pursuant to Section 8.1, or (vii) of any Unrestricted Subsidiary upon
the designation of any subsidiary as an Unrestricted Subsidiary by the Borrower
in accordance with the terms of this Agreement. Upon request by the Agent at any
time, the Lenders will promptly confirm in writing the Agent’s authority to
release any Liens upon particular types or items of Collateral pursuant to this
Section 10.15. Except as provided in the preceding sentence, the Agent will not
release any Liens on any Substantial Portion of the Collateral without the prior
written authorization of the Required Lenders.

 

(b)   Upon receipt by the Agent of any authorization required pursuant to
Section 10.15(a) from the Required Lenders of the Agent’s authority to release
any Liens upon particular types or items of Collateral, and upon at least 2
Business Days prior written request by the Loan Parties, the Agent shall (and is
hereby irrevocably authorized by the Lenders to), as soon thereafter as
practicable, execute such documents as may be necessary to evidence the release
of its Liens upon such Collateral; provided that, (i) the Agent shall not be
required to execute any such document on terms which, in the Agent’s opinion (in
its Permitted Discretion), would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

 

(c)    The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected, or insured or has been encumbered, or that the Liens granted to
the Agent therein have been properly or sufficiently or lawfully created,
perfected, protected, or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Agent pursuant to any of the
Loan Documents; provided that, no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Agent.

 

119

 



(d)   Each Lender hereby appoints each other Lender as its agent for the purpose
of perfecting Liens, for the benefit of the Agent and the Lenders, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession. Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent’s request therefor shall deliver such Collateral to
the Agent or otherwise deal with such Collateral in accordance with the Agent’s
instructions.

 

(e)    Each Lender hereby agrees as follows: (a) such Lender is deemed to have
requested that the Agent furnish such Lender, promptly after it becomes
available, a copy of each Report prepared by or on behalf of the Agent; (b) such
Lender expressly agrees and acknowledges that neither Chase nor the Agent (i)
makes any representation or warranty, express or implied, as to the completeness
or accuracy of any Report or any of the information contained therein, or (ii)
shall be liable for any information contained in any Report; (c) such Lender
expressly agrees and acknowledges that the Reports are not comprehensive audits
or examinations, that the Agent, Chase, or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel and that Chase undertakes no
obligation to update, correct or supplement the Reports; (d) such Lender agrees
to keep all Reports confidential and strictly for its internal use, not share
the Report with any Loan Party and not to distribute any Report to any other
Person except as otherwise permitted pursuant to this Agreement; and (e) without
limiting the generality of any other indemnification provision contained in this
Agreement, such Lender agrees (i) that neither Chase nor the Agent shall be
liable to such Lender or any other Person receiving a copy of the Report for any
inaccuracy or omission contained in or relating to a Report, (ii) to conduct its
own due diligence investigation and make credit decisions with respect to the
Loan Parties based on such documents as such Lender deems appropriate without
any reliance on the Reports or on the Agent or Chase, (iii) to hold the Agent
and any such other Person preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Loan Parties, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, any Obligations and (iv) to pay and protect, and indemnify, defend, and hold
the Agent and any such other Person preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including reasonable attorney fees) incurred by the Agent and any such
other Person preparing a Report as the direct or indirect result of any third
parties who might obtain all or part of any Report through the indemnifying
Lender.

 

120

 



10.16.    Co-Agents, Co-Syndication Agents, Co-Documentation Agents, etc.
Neither any of the Lenders identified in this Agreement as a “co-agent” nor any
Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

 

ARTICLE XI

SETOFF; RATABLE PAYMENTS

 

11.1.        Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Loan Party becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Secured Obligations then due and
owing to such Lender, whether or not the Secured Obligations, or any part
thereof, shall then be due; provided, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

 

11.2.        Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Credit Exposure (other than payments received
pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Credit Exposure held by the other Lenders so
that after such purchase each Lender will hold its Pro Rata Share of the
Aggregate Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Secured Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to respective Pro Rata Share of the Aggregate Credit Exposure. In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1.        Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Loan Parties and
the Lenders and their respective successors and assigns permitted hereby, except
that (a) the Loan Parties shall not have the right to assign their rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (b) any assignment by any Lender must be made in compliance with Section
12.3, and (c) any transfer by Participation must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with Section
12.2. The parties to this Agreement acknowledge that clause (b) of this Section
12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a Fund, any pledge or assignment of all or any portion of
its rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Credit Extension or which holds any Note as the owner thereof for all purposes
hereof unless and until such Person complies with Section 12.3; provided
however, that the Agent may in its discretion (but shall not be required to)
follow instructions from the Person which made any Credit Extension or which
holds any Note to direct payments relating to such Credit Extension or Note to
another Person. Any assignee of the rights to any Credit Extension or any Note
agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Credit Extension (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Credit Extension.

 

121

 



12.2.        Participations

 

(a)    Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Credit Exposure of such Lender, any Note held by such Lender, any Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Credit Exposure and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under the Loan Documents.

 

(b)   Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
which would (i) require the consent of such Lender pursuant to the terms of
Section 8.3(b) or (ii) (A) modify any Eligibility Definition or (B) include
additional categories of Collateral in the Borrowing Base which, in either case,
would increase Availability, and which would require the consent of such Lender
pursuant to the terms of Section 8.3(a) or of any other Loan Document.

 

122

 



(c)    Benefit of Certain Provisions. Each Loan Party agrees that each
Participant shall be deemed to have the right of setoff provided in Section 11.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that, each
Lender shall retain the right of setoff provided in Section 11.1 with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 11.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 11.2 as if each Participant were a Lender.
The Borrower further agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that, (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower Representative or to the
extent such entitlement to receive a greater payment results from an adoption of
or any change in any law or in the interpretation or application thereof that
occurs after the Participant acquired the applicable participation, and (ii) any
Participant not incorporated under the laws of the U.S. or any state thereof
agrees to comply with the provisions of Section 3.5 to the same extent as if it
were a Lender. Each Lender that sells a participation shall maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations hereunder (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any person except to the extent such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Treasury Regulation Section 5f.103-1(c).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent shall have no responsibility for maintaining a Participant
Register.

 

12.3.        Assignments

 

(a)    Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (other than the Parent, its Subsidiaries or their
respective Affiliates) (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be substantially in
the form of Exhibit G (an “Assignment Agreement”). Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Commitment and Credit Extensions of the assigning Lender or (unless each of the
Borrower Representative and the Agent otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Commitment or outstanding Credit Extensions (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.

 

123

 



(b)   Consents. The consent of the Borrower Representative shall be required
prior to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund, provided that, the consent of the
Borrower Representative shall not be required if a Default has occurred and is
continuing. The consent of each of the Agent and the LC Issuer shall be required
prior to an assignment becoming effective. Any consent required under this
Section 12.3(b) shall not be unreasonably withheld or delayed.

 

(c)    Effect; Effective Date. Upon (i) delivery to the Agent of a duly executed
Assignment Agreement, together with any consents required by Sections 12.3(a)
and 12.3(b), and (ii) payment of a $3,500 fee to the Agent for processing such
assignment (unless such fee is waived by the Agent), such Assignment Agreement
shall become effective on the effective date specified by the Agent in such
Assignment Agreement. The Assignment Agreement shall contain a representation by
the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Credit Exposure under the applicable Assignment
Agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such Assignment
Agreement, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and Credit
Exposure assigned to such Purchaser without any further consent or action by the
Borrower, the Lenders or the Agent. In the case of an Assignment Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a Lender hereunder but shall continue
to be entitled to the benefits of, and subject to, those provisions of this
Agreement and the other Loan Documents which survive payment of the Obligations
and termination of the applicable agreement. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.3 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.2. Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3(c), the transferor Lender, the Agent and the Borrower shall,
if the transferor Lender or the Purchaser desires that its Loans be evidenced by
Notes, make appropriate arrangements so that new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Commitments, as adjusted pursuant
to such assignment.

 

(d)   Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the U.S. a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Credit Extensions owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

124

 



12.4.        Dissemination of Information. Each Loan Party authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Loan Parties, including without
limitation any information contained in any Reports; provided that, each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

 

12.5.        Tax Treatment. If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the U.S. or any
state thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(d); provided that in the case of a Participant, any forms will be
provided directly to the transferor Lender rather than the Borrower.

 

12.6.        Assignment by LC Issuer. Notwithstanding anything contained herein,
if at any time an LC Issuer assigns all of its Commitment and Loans pursuant to
Section 12.3, such LC Issuer may, upon thirty days’ notice to the Borrower
Representative and the Lenders, resign as an LC Issuer. In the event of any such
resignation as an LC Issuer, the Borrower Representative shall be entitled to
appoint from among the Lenders a successor LC Issuer hereunder; provided
however, that no failure by the Borrower Representative to appoint any such
successor shall affect the resignation of such LC Issuer as an LC Issuer. If an
LC Issuer resigns as an LC Issuer, it shall retain all the rights and
obligations of an LC Issuer hereunder with respect to the Facility LCs
outstanding as of the effective date of its resignation as an LC Issuer and all
LC Obligations with respect thereto (including the right to require the Lenders
to make Revolving Loans or fund risk participations in outstanding Reimbursement
Obligations pursuant to Section 2.1.2(d)).

 

ARTICLE XIII

NOTICES

 

13.1.        Notices; Effectiveness; Electronic Communications.

 

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

125

 



(i)                 if to any Loan Party, at its address or telecopier number
set forth on the signature page hereof;

 

(ii)               if to the Agent, at its address or telecopier number set
forth on the signature page hereof;

 

(iii)             if to the LC Issuer, at its address or telecopier number set
forth on the signature page hereof;

 

(iv)             if to a Lender, to it at its address or telecopier number set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)   Electronic Communications. Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Agent or as otherwise determined by the Agent,
provided that, the foregoing shall not apply to notices to any Lender or the LC
Issuer pursuant to Article II if such Lender or the LC Issuer, as applicable,
has notified the Agent that it is incapable of receiving notices under such
Article by electronic communication. The Agent or any Loan Party may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications. Notwithstanding the foregoing,
in every instance, the Borrower Representative shall be required to provide
paper copies of the Compliance Certificates required by Section 6.1(e) to the
Agent.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

126

 



13.2.        Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

 

ARTICLE XIV

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Loan Parties, the Agent, the LC
Issuer and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.

 

ARTICLE XV

GUARANTY

 

15.1.        Guaranty. Each Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations and all costs and expenses
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Agent, the LC Issuer and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, the Borrower, any Guarantor or any other guarantor of all or any
part of the Secured Obligations (other than with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor) (such costs and expenses, together
with the Secured Obligations, collectively the “Guaranteed Obligations”). Each
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.

 

15.2.        Guaranty of Payment. This Guaranty is a guaranty of payment and not
of collection. Each Guarantor waives any right to require the Agent, the LC
Issuer or any Lender to sue the Borrower, any Guarantor, any other guarantor, or
any other person obligated for all or any part of the Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

 

15.3.        No Discharge or Diminishment of Guaranty

 

(a)    Except as otherwise provided for herein and to the extent provided for
herein, the obligations of each Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:

 

(i)                 any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise;

 

127

 



(ii)               any change in the corporate existence, structure or ownership
of the Borrower or any other guarantor of or other person liable for any of the
Guaranteed Obligations;

 

(iii)             any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, any Guarantor, or any other guarantor of or
other person liable for any of the Guaranteed Obligations, or their assets or
any resulting release or discharge of any obligation of the Borrower, any
Guarantor, or any other guarantor of or other person liable for any of the
Guaranteed Obligations; or

 

(iv)             the existence of any claim, setoff or other rights which any
Guarantor may have at any time against the Borrower, any Guarantor, any other
guarantor of the Guaranteed Obligations, the Agent, the LC Issuer, any Lender,
or any other person, whether in connection herewith or in any unrelated
transactions.

 

(b)   The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by the Borrower, any Guarantor or any other guarantor of or
other person liable for any of the Guaranteed Obligations, of the Guaranteed
Obligations or any part thereof.

 

(c)    Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by:

 

(i)                 the failure of the Agent, the LC Issuer or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations;

 

(ii)               any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations;

 

(iii)             any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations;

 

(iv)             any action or failure to act by the Agent, the LC Issuer or any
Lender with respect to any collateral securing any part of the Guaranteed
Obligations;

 

(v)               any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Guarantor or that would otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of the Guaranteed Obligations).

 

128

 



15.4.        Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor hereby waives any defense based on or arising out of any defense
of the Borrower or any Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of the Borrower or any Guarantor, other than the indefeasible
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against the Borrower, any Guarantor, any
other guarantor of any of the Guaranteed Obligations, or any other person. The
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
the Borrower, any Guarantor, any other guarantor or any other person liable on
any part of the Guaranteed Obligations or exercise any other right or remedy
available to it against the Borrower, any Guarantor, any other guarantor or any
other person liable on any of the Guaranteed Obligations, without affecting or
impairing in any way the liability of such Guarantor under this Guaranty except
to the extent the Guaranteed Obligations have been fully and indefeasibly paid
in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
the Borrower, any other guarantor or any other person liable on any of the
Guaranteed Obligations, as the case may be, or any security.15.5.        Rights
of Subrogation. No Guarantor will assert any right, claim or cause of action,
including, without limitation, a claim of subrogation, contribution or
indemnification that it has against the Borrower, any Guarantor, any person
liable on the Guaranteed Obligations, or any collateral, until the Loan Parties
and the Guarantors have fully performed all their obligations to the Agent, the
LC Issuer and the Lenders and the Commitments have been terminated.

 

15.6.        Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Guarantor’s obligations under this Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Agent, the LC Issuer and the Lenders
are in possession of this Guaranty. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.

 

15.7.        Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that each
Guarantor assumes and incurs under this Guaranty, and agrees that neither the
Agent, the LC Issuer nor any Lender shall have any duty to advise any Guarantor
of information known to it regarding those circumstances or risks.

 

129

 



15.8.        Taxes. All payments of the Guaranteed Obligations will be made by
each Guarantor free and clear of and without deduction for or on account of
Taxes. If any Guarantor or the Agent is required by law to deduct any Taxes from
or in respect of any sum payable to the Lenders under this Guaranty, (a) if such
Tax is an Indemnified Tax, the sum payable must be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this provision) the Lenders receive an amount
equal to the sum it would have received had no such deductions been made, (b)
the Guarantors or the Agent must then make such deductions, and must pay the
full amount deducted to the relevant authority in accordance with applicable
law, and (c) the Guarantors must furnish to the Agent as promptly as possible
but in any case within forty-five days after their due date certified copies of
all official receipts evidencing payment thereof.

 

15.9.        Severability. The provisions of this Guaranty are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor’s
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Guarantor
nor any other person or entity shall have any right or claim under this Section
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor’s obligations hereunder beyond its Maximum Liability.

 

15.10.    Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Pro Rata Share” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Article XV, each
Non-Paying Guarantor’s “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor’s
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the Agent,
the LC Issuer, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

 

130

 



15.11.    Lending Installations. The Guaranteed Obligations may be booked at any
Lending Installation. All terms of this Guaranty apply to and may be enforced by
or on behalf of any Lending Installation.

 

15.12.    Liability Cumulative. The liability of each Loan Party as a Guarantor
under this Article XV is in addition to and shall be cumulative with all
liabilities of each Loan Party to the Agent, the LC Issuer and the Lenders under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations of liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

15.13.    (Discharge of Guaranty Upon Certain Events). If a Guarantor is
designated as an Unrestricted Subsidiary in accordance with the provisions of
this Agreement or the Capital Stock of any Guarantor is sold in accordance with
the provisions of this Agreement such that the Guarantor is no longer a direct
or indirect Subsidiary of the Borrower, then in each case the Guaranty of such
Guarantor and any subsidiary of such Guarantor that is a Guarantor hereunder
shall automatically be discharged and released.

 

15.14.    Keepwell. Each Qualified Keepwell Provider hereby jointly and
severally absolutely, unconditionally, and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified Keepwell Provider
shall only be liable under this Section 15.14 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 15.14, or otherwise under this guarantee, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified Keepwell Provider under this
Section 15.14 shall remain in full force and effect until all of the Secured
Obligations have been indefeasibly paid and performed in full (or with respect
to any outstanding Facility LCs, a cash deposit or Supporting Letter of Credit
has been delivered to the Collateral Agent as required by the Credit Agreement)
and no commitments of the Collateral Agent or the Secured Parties which would
give rise to any Secured Obligations are outstanding. Each Qualified Keepwell
Provider intends that this Section 15.14 constitute, and this Section 15.14
shall be deemed to constitute, a “keepwell, support, or other agreement” or the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 

131

 



ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.        CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2.        CONSENT TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND EACH LOAN PARTY HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY LOAN PARTY AGAINST THE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTION WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE STATE
OF NEW YORK.

 

16.3.        WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE AGENT, THE LC ISSUER AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

ARTICLE XVII

THE BORROWER REPRESENTATIVE

 

17.1.        Appointment; Nature of Relationship. PHI is hereby appointed by the
Borrower as its contractual representative (herein referred to as the “Borrower
Representative”) hereunder and under each other Loan Document, and the Borrower
irrevocably authorizes the Borrower Representative to act as the contractual
representative of the Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XVII. Additionally, the Borrower hereby appoints the Borrower
Representative as its agent to receive all of the proceeds of the Loans in the
Funding Account, at which time the Borrower Representative shall promptly
disburse such Loans to the Borrower. The Agent and the Lenders, and their
respective officers, directors, agents or employees, shall not be liable to the
Borrower Representative or the Borrower for any action taken or omitted to be
taken by the Borrower Representative or the Borrower pursuant to this Section
17.1.

 

132

 



17.2.        Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrower, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

 

17.3.        Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through Authorized Officers.

 

17.4.        Notices. The Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Unmatured Default hereunder
referring to this Agreement describing such Default or Unmatured Default and
stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Agent and the Lenders. Any notice
provided to the Borrower Representative hereunder shall constitute notice to the
Borrower on the date received by the Borrower Representative.

 

17.5.        Successor Borrower Representative. Upon the prior written consent
of the Agent, the Borrower Representative may resign at any time, such
resignation to be effective upon the appointment of a successor Borrower
Representative. The Agent shall give prompt written notice of such resignation
to the Lenders.

 

17.6.        Execution of Loan Documents; Borrowing Base Certificate. The
Borrower hereby empowers and authorizes the Borrower Representative, on behalf
of the Borrower, to execute and deliver to the Agent and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, the Borrowing Base Certificates and the Compliance
Certificates. The Borrower agrees that any action taken by the Borrower
Representative or the Borrower in accordance with the terms of this Agreement or
the other Loan Documents, and the exercise by the Borrower Representative of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrower.

 

17.7.        Reporting. The Borrower hereby agrees that it shall furnish
promptly to the Borrower Representative a copy of any certificate or report
required hereunder or requested by the Borrower Representative on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

 

133

 



ARTICLE XVIII 

 

Effect of Amendment and Restatement of Existing Credit AGREEMENT

 

On the Effective Date, the Existing Credit Agreement shall be amended, restated
and superseded in its entirety. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement as in effect prior to the
Effective Date and (b) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement.

 

 

 

[Signature Pages Follow]

 

 

 

 

 

 

 



134

 

IN WITNESS WHEREOF, the Loan Parties, the Lenders, the LC Issuer and the Agent
have executed this Agreement as of the date first above written.

 

 

  BORROWER:         PETROLEUM HEAT AND POWER CO., INC.       By:           Name:
Richard F. Ambury         Title: Chief Financial Officer



 

 

 



OTHER LOAN PARTIES:

 

A.P. WOODSON COMPANY

C. Hoffberger Company

Champion Energy Corporation

COLUMBIA PETROLEUM TRANSPORTATION, LLC

GRIFFITH ENERGY SERVICES, INC.

Hoffman Fuel Company of Bridgeport

Hoffman Fuel Company of Danbury

Hoffman Fuel Company of Stamford

J.J. Skelton Oil Company

Lewis Oil Company

MAREX CORPORATION

MEENAN HOLDINGS OF NEW YORK, INC.

MEENAN OIL CO., INC.

MINNWHALE LLC

ORTEP OF PENNSYLVANIA, INC.

PETRO HOLDINGS, INC.

PETRO PLUMBING CORPORATION

PETRO, INC.

REGIONOIL PLUMBING, HEATING AND COOLING CO., INC.

RICHLAND PARTNERS, LLC

Rye Fuel Company

STAR ACQUISITIONS, INC.

STAR GAS FINANCE COMPANY

 

 

  By:           Name: Richard F. Ambury         Title: Chief Financial Officer

 

 

 

[Signature Page to Third Amended and Restated Credit Agreement]

 

  STAR GAS PARTNERS, L.P.         By: KESTREL HEAT, LLC, its General Partner    
  By:           Name: Richard F. Ambury         Title: Chief Financial Officer

 

 

  MEENAN OIL CO., L.P.         By: MEENAN OIL CO., INC., its General Partner    
  By:           Name: Richard F. Ambury         Title: Chief Financial Officer

 

 

  CFS LLC   By: Richland Partners, LLC, its Sole Member       By:        Richard
F. Ambury      Chief Financial Officer, Executive Vice President, Treasurer and
Secretary        

NOTICE ADDRESS FOR LOAN PARTIES:

9 West Broad Street

Stamford, CT 06902





 

 

[Signature Page to Third Amended and Restated Credit Agreement]

 

  LENDERS:        

JPMORGAN CHASE BANK, N.A.,

as Agent, an LC Issuer and Lender

      By:           Name: Donna DiForio         Title: Authorized Officer      
        NOTICE ADDRESS:         277 Park Avenue, 22nd Floor   Mailcode: NY1-L275
    New York, NY 10172         Attention: Donna DiForio   Telephone:
212-270-0303   Facsimile: 646-534-2274            

 

 

 

 

 



[Signature Page to Third Amended and Restated Credit Agreement]

 

 

BANK OF AMERICA, N.A.,

as Co-Syndication Agent, an LC Issuer and Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
 

225 Franklin Street

MA1-225-02-05

Boston, MA 02110

        Attention:     Telephone:     Facsimile:     Email:        

  

 



[Signature Page to Third Amended and Restated Credit Agreement]

 

 

CITIZENS BANK, N.A.,

as Co-Syndication Agent and Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
 

28 State Street

MS 1505

Boston, MA 02109

        Attention:     Telephone:     Facsimile:  

 

[Signature Page to Third Amended and Restated Credit Agreement]

 

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
 

KeyBank National Association

127 Public Square

  Mailcode: OH-01-13-1300     Cleveland, OH 44134         Attention:    
Telephone:     Facsimile:              

 

[Signature Page to Third Amended and Restated Credit Agreement]

 

 

REGIONS BANK,

as Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
 

250 Park Avenue, 6th Floor



        Attention:     Telephone:     Facsimile:  

 

[Signature Page to Third Amended and Restated Credit Agreement]

 

 

WELLS FARGO BANK, N.A.,

as Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
  Attention:     Telephone:     Facsimile:  

 



[Signature Page to Third Amended and Restated Credit Agreement]

 

 

BMO HARRIS BANK, N.A.,

as Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
 

111 W. Monroe, Floor 20 East

Chicago, IL 60603



        Attention:     Telephone:     Facsimile:  

 



[Signature Page to Third Amended and Restated Credit Agreement]

 

 

PNC BANK, N.A.,

as Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
 

340 Madison Ave, 11fl

New York, NY 10173



        Attention:     Telephone:     Facsimile:  

 



[Signature Page to Third Amended and Restated Credit Agreement]

 

 

TD BANK, N.A.,

as Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
 

444 Madison Ave., Floor 2

New York, NY 10022



        Attention:     Telephone:     Facsimile:  

 



[Signature Page to Third Amended and Restated Credit Agreement]

 

 

SOCIETE GENERALE,

as Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
 

SOCIETE GENERALE

245 Park Avenue

New York, NY, 10167



        Attention:     Telephone:     Facsimile:  

 



[Signature Page to Third Amended and Restated Credit Agreement]

 

 

CITIBANK,

as Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
 

Citibank, N.A.

One Court Square

LIC, NY 11101



        Attention:     Telephone:     Facsimile:  

 



[Signature Page to Third Amended and Restated Credit Agreement]

 

 

ISRAEL DISCOUNT BANK OF NEW YORK,

as Lender

      By:           Name:           Title:           By:           Name:        
  Title:           NOTICE ADDRESS:        

Israel Discount Bank of New York

511 Fifth Ave.

New York, NY



        Attention:     Telephone:     Facsimile:  

 



[Signature Page to Third Amended and Restated Credit Agreement]

 

 

WEBSTER BANK,

as Lender

      By:           Name:           Title:                 NOTICE ADDRESS:      
 

360 Lexington Avenue

New York, NY 10017



        Attention:     Telephone:     Facsimile:  

 

 

 

 



[Signature Page to Third Amended and Restated Credit Agreement]





--------------------------------------------------------------------------------

